Exhibit 10.1
Execution Version
Published CUSIP Number:                     
Revolving Credit CUSIP Number:                     
Term Loan CUSIP Number:                     
 
 
CREDIT AGREEMENT
dated as of June 29, 2010
by and among
JACK IN THE BOX INC.,
as Borrower,
the Lenders referred to herein,
as Lenders,
BANK OF AMERICA, N.A.
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agents,
COOPERATIVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK
INTERNATIONAL” NEW YORK BRANCH,
as Documentation Agent,
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
WELLS FARGO SECURITIES, LLC,
BANC OF AMERICA SECURITIES LLC,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Lead Arrangers and Joint Lead Bookrunners
 
 

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I
DEFINITIONS

 
           
SECTION 1.1.
  Definitions     1  
SECTION 1.2.
  Other Definitions and Provisions     26  
SECTION 1.3.
  Accounting Terms     27  
SECTION 1.4.
  UCC Terms     27  
SECTION 1.5.
  Rounding     27  
SECTION 1.6.
  References to Agreement and Laws     27  
SECTION 1.7.
  Times of Day     27  
SECTION 1.8.
  Letter of Credit Amounts     27  
 
            ARTICLE II
REVOLVING CREDIT FACILITY

 
           
SECTION 2.1.
  Revolving Credit Loans     28  
SECTION 2.2.
  Swingline Loans     28  
SECTION 2.3.
  Procedure for Advances of Revolving Credit and Swingline Loans     30  
SECTION 2.4.
  Repayment of Revolving Credit and Swingline Loans     31  
SECTION 2.5.
  Permanent Reduction of the Revolving Credit Commitment     32  
SECTION 2.6.
  Termination of Revolving Credit Facility     33  
 
            ARTICLE III
LETTER OF CREDIT FACILITY

 
           
SECTION 3.1.
  L/C Commitment     33  
SECTION 3.2.
  Procedure for Issuance of Letters of Credit     34  
SECTION 3.3.
  Commissions and Other Charges     35  
SECTION 3.4.
  L/C Participations     35  
SECTION 3.5.
  Reimbursement Obligation of the Borrower     36  
SECTION 3.6.
  Obligations Absolute     37  
SECTION 3.7.
  Effect of Application     37  

 

i



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE IV
TERM LOAN FACILITY

 
           
SECTION 4.1.
  Term Loan     37  
SECTION 4.2.
  Procedure for Advance of Term Loan     37  
SECTION 4.3.
  Repayment of Term Loan     38  
SECTION 4.4.
  Prepayment of Term Loans     39  
 
            ARTICLE V
GENERAL LOAN PROVISIONS

 
           
SECTION 5.1.
  Interest     41  
SECTION 5.2.
  Notice and Manner of Conversion or Continuation of Loans     43  
SECTION 5.3.
  Fees     44  
SECTION 5.4.
  Manner of Payment     44  
SECTION 5.5.
  Evidence of Debt     45  
SECTION 5.6.
  Adjustments     45  
SECTION 5.7.
  Obligations of Lenders     46  
SECTION 5.8.
  Changed Circumstances     47  
SECTION 5.9.
  Indemnity     48  
SECTION 5.10.
  Increased Costs     48  
SECTION 5.11.
  Taxes     49  
SECTION 5.12.
  Replacement of Lenders     53  
SECTION 5.13.
  Security     54  
SECTION 5.14.
  Defaulting Lenders     54  
 
            ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING

 
           
SECTION 6.1.
  Conditions to Closing and Initial Extensions of Credit     56  
SECTION 6.2.
  Conditions to All Extensions of Credit     60  
 
            ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 
           
SECTION 7.1.
  Representations and Warranties     61  
SECTION 7.2.
  Survival of Representations and Warranties, Etc.     69  

 

ii



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES

 
           
SECTION 8.1.
  Financial Statements and Projections     69  
SECTION 8.2.
  Officer’s Compliance Certificate     70  
SECTION 8.3.
  Annual Accountants’ Certificate     70  
SECTION 8.4.
  Other Reports     70  
SECTION 8.5.
  Notice of Litigation and Other Matters     71  
SECTION 8.6.
  Extension of Time     72  
SECTION 8.7.
  Accuracy of Information     72  
SECTION 8.8.
  Public/Private Designation for Borrower Materials     72  
SECTION 8.9.
  Documentation Delivery Requirements     72  
 
            ARTICLE IX
AFFIRMATIVE COVENANTS

 
           
SECTION 9.1.
  Preservation of Corporate Existence and Related Matters     73  
SECTION 9.2.
  Maintenance of Property     73  
SECTION 9.3.
  Insurance     73  
SECTION 9.4.
  Accounting Methods and Financial Records     74  
SECTION 9.5.
  Compliance With Laws and Approvals     74  
SECTION 9.6.
  Environmental Laws     74  
SECTION 9.7.
  Compliance with ERISA     74  
SECTION 9.8.
  Visits and Inspections     75  
SECTION 9.9.
  Additional Subsidiaries     75  
SECTION 9.10.
  Use of Proceeds     77  
SECTION 9.11.
  Payment of Taxes and Other Obligations     77  
SECTION 9.12.
  Further Assurances     77  
 
            ARTICLE X
FINANCIAL COVENANTS

 
           
SECTION 10.1.
  Maximum Leverage Ratio     78  
SECTION 10.2.
  Minimum Fixed Charge Coverage Ratio     78  
SECTION 10.3.
  Maximum Capital Expenditures     79  

 

iii



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE XI
NEGATIVE COVENANTS

 
           
SECTION 11.1.
  Limitations on Debt     79  
SECTION 11.2.
  Limitations on Liens     81  
SECTION 11.3.
  Limitations on Loans, Advances, Investments and Acquisitions     83  
SECTION 11.4.
  Limitations on Mergers and Liquidation     86  
SECTION 11.5.
  Limitations on Sale of Assets     87  
SECTION 11.6.
  Limitations on Dividends and Distributions     87  
SECTION 11.7.
  Limitations on Exchange and Issuance of Capital Stock     88  
SECTION 11.8.
  Transactions with Affiliates     88  
SECTION 11.9.
  Certain Accounting Changes; Organizational Documents     89  
SECTION 11.10.
  Amendments; Payments and Prepayments of Subordinated Debt and Permitted Senior
Notes     89  
SECTION 11.11.
  Restrictive Agreements     90  
SECTION 11.12.
  Nature of Business     90  
SECTION 11.13.
  Impairment of Security Interests     90  
 
            ARTICLE XII
DEFAULT AND REMEDIES

 
           
SECTION 12.1.
  Events of Default     91  
SECTION 12.2.
  Remedies     94  
SECTION 12.3.
  Rights and Remedies Cumulative; Non-Waiver; etc.     95  
SECTION 12.4.
  Crediting of Payments and Proceeds     95  
SECTION 12.5.
  Administrative Agent May File Proofs of Claim     96  
 
            ARTICLE XIII
THE ADMINISTRATIVE AGENT

 
           
SECTION 13.1.
  Appointment and Authority     97  
SECTION 13.2.
  Rights as a Lender     97  
SECTION 13.3.
  Exculpatory Provisions     97  
SECTION 13.4.
  Reliance by the Administrative Agent     98  
SECTION 13.5.
  Delegation of Duties     99  
SECTION 13.6.
  Resignation of Administrative Agent     99  
SECTION 13.7.
  Non-Reliance on Administrative Agent and Other Lenders     100  

 

iv



--------------------------------------------------------------------------------



 



                      Page  
 
           
SECTION 13.8.
  No Other Duties, etc.     100  
SECTION 13.9.
  Collateral and Guaranty Matters     100  
SECTION 13.10.
  Hedging Obligations     101  
 
            ARTICLE XIV
MISCELLANEOUS

 
           
SECTION 14.1.
  Notices     101  
SECTION 14.2.
  Expenses; Indemnity     103  
SECTION 14.3.
  Right of Set-off     105  
SECTION 14.4.
  Governing Law     105  
SECTION 14.5.
  Jurisdiction and Venue     105  
SECTION 14.6.
  Waiver of Jury Trial     106  
SECTION 14.7.
  Reversal of Payments     106  
SECTION 14.8.
  Injunctive Relief     106  
SECTION 14.9.
  Accounting Matters     106  
SECTION 14.10.
  Successors and Assigns; Participations     107  
SECTION 14.11.
  Amendments, Waivers and Consents     110  
SECTION 14.12.
  Confidentiality     112  
SECTION 14.13.
  Performance of Duties     113  
SECTION 14.14.
  All Powers Coupled with Interest     113  
SECTION 14.15.
  Survival of Indemnities     113  
SECTION 14.16.
  Titles and Captions     113  
SECTION 14.17.
  Severability of Provisions     113  
SECTION 14.18.
  Counterparts; Integration; Effectiveness     113  
SECTION 14.19.
  Electronic Execution of Assignments     114  
SECTION 14.20.
  Term of Agreement     114  
SECTION 14.21.
  Advice of Counsel     114  
SECTION 14.22.
  USA Patriot Act     114  
SECTION 14.23.
  Independent Effect of Covenants     115  

 

v



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES

         
EXHIBITS
       
 
       
Exhibit A-1
  —   Form of Revolving Credit Note
Exhibit A-2
  —   Form of Swingline Note
Exhibit A-3
  —   Form of Term Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Notice of Account Designation
Exhibit D
  —   Form of Notice of Prepayment
Exhibit E
  —   Form of Notice of Conversion/Continuation
Exhibit F
  —   Form of Officer’s Compliance Certificate
Exhibit G
  —   Form of Assignment and Assumption
Exhibit H
  —   Form of Guaranty Agreement
Exhibit I
  —   Form of Collateral Agreement
 
       
SCHEDULES
       
 
       
Schedule 1.1(a)
  —   Existing Letters of Credit
Schedule 1.1(b)
  —   Unrestricted Subsidiaries
Schedule 1.1(c)
  —   Restaurant Units Held for Resale
Schedule 7.1(a)
  —   Jurisdictions of Organization and Qualification
Schedule 7.1(b)
  —   Subsidiaries and Capitalization
Schedule 7.1(i)
  —   ERISA Plans
Schedule 7.1(t)
  —   Debt and Guaranty Obligations
Schedule 7.1(u)
  —   Litigation
Schedule 11.1(c)
  —   Permitted Debt
Schedule 11.2
  —   Existing Liens
Schedule 11.3
  —   Existing Loans, Advances and Investments

 

vi



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT, dated as of the 29th day of June, 2010, by and among JACK IN
THE BOX INC., a Delaware corporation, as Borrower, the lenders who are or may
become a party to this Agreement, as Lenders, BANK OF AMERICA, N.A. and MORGAN
STANLEY SENIOR FUNDING, INC., as Syndication Agents, COOPERATIVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL” NEW YORK BRANCH, as
Documentation Agent, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association (as successor by merger to Wachovia Bank, National
Association), as Administrative Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and the Lenders have agreed, to extend certain
credit facilities to the Borrower on the terms and conditions of this Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I
DEFINITIONS
SECTION 1.1. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
“Acquisition” means a purchase or other acquisition, direct or indirect, by any
Person of all or substantially all of the assets or all or substantially all of
the business of any other Person or a line of business of any other Person
(whether by acquisition of Capital Stock, assets, permitted merger or any
combination thereof); provided that any purchase of restaurant units permitted
under Section 11.14 that does not constitute a purchase or acquisition of, or
investment in, another Person shall not be deemed to be an Acquisition.
“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.6.
“Administrative Agent’s Fee Letter” means the separate fee letter agreement
dated June 18, 2010 among the Borrower, Wells Fargo Securities, LLC and Wells
Fargo.
“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 14.1(d).
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person (other than a
Subsidiary of the Borrower) which directly or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such first Person or any of its Subsidiaries. The term “control” means (a) the
power to vote five percent (5%) or more of the securities or other equity
interests of a Person having ordinary voting power, or (b) the possession,
directly or indirectly, of any other power to direct or cause the direction of
the management and policies of

 

 



--------------------------------------------------------------------------------



 



a Person, whether through ownership of voting securities, by contract or
otherwise. The terms “controlling” and “controlled” have meanings correlative
thereto.
“Agreement” means this Credit Agreement, as the same may be further amended,
restated, supplemented or otherwise modified from time to time.
“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Leverage Ratio:

                                      Commitment               Pricing Level  
Leverage Ratio   Fee     LIBOR +     Base Rate +   I  
Greater than or equal to 2.00 to 1.00
    0.50 %     2.75 %     1.75 %    
 
                        II  
Greater than or equal to 1.00 to 1.00, but less than 2.00 to 1.00
    0.50 %     2.50 %     1.50 %    
 
                        III  
Less than 1.00 to 1.00
    0.375 %     2.25 %     1.25 %

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide an Officer’s Compliance Certificate pursuant to
Section 8.2 for the most recently ended fiscal quarter of the Borrower; provided
that (a) the Applicable Margin shall be based on Pricing Level II until the
first Calculation Date applicable to the first full fiscal quarter ended after
the Closing Date and, thereafter the Pricing Level shall be determined by
reference to the Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 8.2 for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level I until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding
such Calculation Date. Except as provided in the preceding sentence, the
Applicable Margin shall be effective from one Calculation Date until the next
Calculation Date.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2 is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) the Revolving Credit Commitments are in effect, or (iii) any Extension of
Credit is outstanding when such inaccuracy is discovered or such financial
statement or Officer’s Compliance Certificate was delivered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Borrower shall
immediately deliver to the Administrative Agent a corrected Officer’s Compliance

 

2



--------------------------------------------------------------------------------



 



Certificate for such Applicable Period, (y) the Applicable Margin for such
Applicable Period shall be determined as if the Leverage Ratio in the corrected
Officer’s Compliance Certificate were applicable for such Applicable Period, and
(z) the Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with
Section 5.4. Nothing in this paragraph shall limit the rights of the
Administrative Agent and the Lenders with respect to Sections 5.1(c) and 12.2
nor any of their other rights under this Agreement. The Borrower’s obligations
under this paragraph shall survive the termination of the Revolving Credit
Commitments and the repayment of all other Obligations hereunder.
“Application” means an application, in the form specified by the Issuing Lender
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means any of Wells Fargo Securities, LLC, Banc of America Securities
LLC or Morgan Stanley Senior Funding, Inc., each in its capacity as joint lead
arranger and joint lead bookrunner.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 14.10), and accepted by the Administrative Agent, in substantially
the form of Exhibit G or any other form approved by the Administrative Agent.
“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1/2 of 1.0% and (c) except during any period of time
during which a notice delivered to the Borrower under Section 5.8 shall remain
in effect, LIBOR for an Interest Period of one month plus 1.0%; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate.
“Borrower” means Jack in the Box Inc., a Delaware corporation.
“Borrower Materials” has the meaning assigned thereto in Section 8.8.
“Business Day” means (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or legal holiday on which banks
in Charlotte, North Carolina and New York, New York, are open for the conduct of
their commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

 

3



--------------------------------------------------------------------------------



 



“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.
“Capital Expenditures” means with respect to the Borrower and its Subsidiaries
for any period, the aggregate of all items classified as capital expenditures in
accordance with GAAP; provided that for purposes of Section 10.3, “Capital
Expenditures” shall exclude the aggregate amount of any such expenditures
consisting of Permitted Acquisitions during such period and include the
aggregate cost of Capital Assets acquired by Capital Lease during such period.
“Capital Lease” means any lease of any property by the Borrower or any of its
Restricted Subsidiaries, as lessee, that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Borrower and its Subsidiaries.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other ownership interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person (other than any franchise
agreements) and (f) for purposes of (i) the definitions of Disqualified Capital
Stock, Qualified Capital Stock and Wholly Owned and (ii) each of Sections
7.1(n), 11.2, 11.6 and 12.1(g), any and all warrants, rights or options to
purchase any of the foregoing (other than franchise agreements).
“Change in Control” has the meaning assigned thereto in Section 12.1(g).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 6.1 shall be satisfied or waived in
all respects in a manner acceptable to the Administrative Agent, in its sole
discretion.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
thereunder, each as amended or modified from time to time.
“Collateral” means the collateral security for the Obligations pledged or
granted pursuant to the Security Documents.
“Collateral Agreement” means the Collateral Agreement dated as of the Closing
Date, by and among the Borrower, certain Subsidiaries of the Borrower party
thereto and, to the extent

 

4



--------------------------------------------------------------------------------



 



applicable, any other Person that joins the Collateral Agreement after the
Closing Date, in favor of the Administrative Agent and the Secured Parties,
substantially in the form of Exhibit I, as amended, restated, supplemented or
modified from time to time.
“Commitment” means, as to any Lender, the sum of such Lender’s Revolving Credit
Commitment and Term Loan Commitment, as applicable, as set forth in the
Register, as such Commitment may be reduced or otherwise modified at any time or
from time to time pursuant to the terms hereof.
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.
“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries, such statements
or items on a consolidated basis in accordance with applicable principles of
consolidation under GAAP.
“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, the L/C Facility and the Term Loan Facility.
“Credit Facility Lien Exceptions” has the meaning assigned thereto in the
definition of “Permitted Senior Notes”.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Debt” means, with respect to any Person at any date and without duplication,
the sum of the following calculated in accordance with GAAP: (a) all
liabilities, obligations and indebtedness for borrowed money including, but not
limited to, obligations evidenced by bonds, debentures, notes or other similar
instruments of any such Person, (b) all obligations to pay the deferred purchase
price of property or services of any such Person (including, without limitation,
all such obligations under non-competition agreements or earn-out agreements),
except trade payables arising in the ordinary course of business not more than
ninety (90) days past due (unless being disputed in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of such Person), (c) all obligations of any such
Person as lessee under Capital Leases, (d) all liabilities and obligations of
any other Person which would be Debt under this definition if incurred by the
Borrower or any of its Subsidiaries which are secured by a Lien on any asset of
the Borrower and its Restricted Subsidiaries, (e) all Guaranty Obligations of
any such Person with respect to Debt of another Person, (f) all obligations,
contingent or otherwise, of any such Person relative to the face amount of
letters of credit, whether or not drawn, including, without limitation, any
Reimbursement Obligation, and banker’s acceptances issued for the account of any
such Person, (g) all obligations of any such Person in respect of Disqualified
Capital Stock, (h) the Termination Value of any Hedging Agreements, (i) all
outstanding payment obligations of any such Person with respect to Synthetic
Leases and (j) the outstanding attributed principal amount incurred as an
obligation of any such Person under any asset securitization program. The
parties hereto agree that notwithstanding anything to the contrary in this
definition, the term “Debt” as used in Section 11.1 shall refer only to Debt of
the Borrower and its Restricted Subsidiaries.

 

5



--------------------------------------------------------------------------------



 



“Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Credit Loans, the Term Loan, participations in L/C Obligations or
participations in Swingline Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply or has failed to comply with its funding obligations under
this Agreement or under other agreements in which it commits or is obligated to
extend credit, or (d) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.
“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a) matures, is mandatorily redeemable or is subject to mandatory repurchase
(other than solely for Qualified Capital Stock), pursuant to a sinking fund
obligation or otherwise (except as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be (i) subject to the prior repayment in full
of the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments or (ii) otherwise consented to by the Required
Lenders), (b) is redeemable or is subject to repurchase at the option of the
holder thereof (other than solely for Qualified Capital Stock) (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
(i) subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the Commitments
or (ii) otherwise consented to by the Required Lenders), in whole or in part,
(c) provides for the scheduled payment of dividends in cash or (d) is or becomes
convertible into or exchangeable for Debt or any other Capital Stock that would
constitute Disqualified Capital Stock, in each case, prior to the date that is
91 days after the later of (i) the date specified in clause (a) of the
definition of Term Loan Maturity Date and (ii) the date specified in
Section 2.6(a); provided, that if such Capital Stock is issued pursuant to a
plan for the benefit of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

6



--------------------------------------------------------------------------------



 



“EBITDA” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
(other than a Permitted Franchisee Financing SPE) in accordance with GAAP:
(a) Net Income for such period; plus
(b) the sum of the following to the extent deducted in determining Net Income:
(i) income and franchise taxes, (ii) Interest Expense, (iii) amortization,
depreciation and other non-cash charges, including, without limitation, any
financing fees to be written off by the Borrower in connection with the
repayment of the Debt under the Existing Credit Agreement, non-cash compensation
expense and non-cash impairment charges (provided, however, that non-cash
charges under this clause (iii) reserved for cash charges to be taken in the
future shall be excluded), (iv) other nonrecurring losses in an aggregate amount
not to exceed 5% of EBITDA for such period (as determined prior to the
application of this clause (b)(iv)) or otherwise approved by the Administrative
Agent in its sole discretion, (v) extraordinary losses (other than losses from
discontinued operations) and (vi) non-cash losses attributable to movement in
the mark-to-market valuation of Hedging Obligations and commodity swaps pursuant
to Financial Accounting Standards Board Statement No. 133; minus
(c) the sum of the following to the extent included in determining Net Income:
(i) non-cash gains attributable to movement in the mark-to-market valuation of
Hedging Obligations and commodity swaps pursuant to Financial Accounting
Standards Board Statement No. 133, (ii) all extraordinary gains, non-recurring
gains and gains realized in connection with any sale of assets not made in the
ordinary course of business (it being understood and agreed that any sale of
restaurant units to franchisees are sales in the ordinary course of business for
purposes of determining EBITDA) or the disposition of securities or the early
extinguishment of Debt, together with any related provision for taxes on any
such gain and (iii) the net income of any Person that is accounted for by the
equity method of accounting (except to the extent of the amount of dividends or
similar distributions paid in cash to the Borrower or a Restricted Subsidiary of
the Borrower).
In determining EBITDA, the cumulative effect of a change in accounting
principles shall be disregarded, and EBITDA shall be calculated on a pro forma
basis to give effect to any Material Acquisitions or Material Dispositions as
set forth below, in a manner reasonably determined by, and certified by the
chief financial officer of the Borrower, or another Responsible Officer
reasonably acceptable to the Administrative Agent, and supported by financial
information and related calculations in form and substance reasonably
satisfactory to the Administrative Agent. Each such pro forma calculation shall
be made, assuming such transaction occurred on the first day of the applicable
period for which EBITDA is being calculated, (A) to include the EBITDA
attributable to any Person, assets, business or line of business acquired
pursuant to any Material Acquisition during such period and (B) to exclude the
EBITDA attributable to any Person, assets, business or line of business sold,
transferred or otherwise disposed of pursuant to Material Disposition during
such period. As used in this definition, “Material Acquisition” means any
Permitted Acquisition of any Person, assets, business or line of business
(excluding any purchase of any Person, assets, business or line of business in
the ordinary course of business and any purchase of restaurant units from
franchisees) that involves the payment of consideration by the

 

7



--------------------------------------------------------------------------------



 



Borrower and its Subsidiaries in excess of $10,000,000 and “Material
Disposition” means any sale, transfer or disposition (or series of related
sales, transfers or dispositions) of any Person, assets, business or line of
business (excluding any sales of restaurant units to franchisees and other
sales, transfers or dispositions of any Person, assets, business or line of
business in the ordinary course of business) that yields gross proceeds to the
Borrower or any of its Subsidiaries in excess of $10,000,000.
“EBITDAR” means, for any period, the sum of the following determined on a
Consolidated basis, without duplication, for the Borrower and its Subsidiaries
in accordance with GAAP: (a) EBITDA for such period, plus (b) Rental Expense for
such period.
“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA which (a) is sponsored, maintained, contributed to, or
required to be contributed to by the Borrower or any ERISA Affiliate or (b) has
at any time within the preceding six (6) years been sponsored, maintained,
contributed to, or required to be contributed to by the Borrower or any current
or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, rules, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities,
relating to the protection of human health or the environment, including, but
not limited to, requirements pertaining to the manufacture, processing,
distribution, use, treatment, storage, disposal, transportation, handling,
reporting, licensing, permitting, investigation or remediation of Hazardous
Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.
“ERISA Affiliate” means any Person who together with the Borrower is treated as
a single employer within the meaning of Section 414(b), (c), (m) or (o) of the
Code or Section 4001(b) of ERISA.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any

 

8



--------------------------------------------------------------------------------



 



basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.
“Event of Default” means any of the events specified in Section 12.1, provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated) or overall gross income
(other than a gross income tax imposed by way of withholding), and franchise
taxes imposed on it (in lieu of net income taxes), by the United States or by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or by
any other jurisdiction as a result of a present or former connection between the
Administrative Agent, such Lender, or the Issuing Lender and such jurisdiction
(other than any such connection resulting from such recipient having executed,
delivered or performed its obligations or received a payment under, or enforced,
any of the Loan Documents) or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 5.12(b)), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 5.11(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 5.11(a), (d) any Taxes (including withholding taxes) imposed
under Sections 1471 through 1474 of the Code, (e) any United States backup
withholding taxes other than such taxes imposed as a result of a Change in Law
(other than a change in applicable backup withholding tax rate) and (f) all
liabilities, penalties, and interest incurred with respect to any of the
foregoing.
“Existing Credit Agreement” means the Credit Agreement dated as of December 15,
2006, as amended, restated, supplemented or otherwise modified prior to the
Closing Date, by and among Jack in the Box Inc., as borrower, certain banks and
other financial institutions, as lenders, and Wells Fargo (as successor by
merger to Wachovia Bank, National Association), as administrative agent.
“Existing Letters of Credit” means those letters of credit existing on the
Closing Date and identified on Schedule 1.1(a).
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loan

 

9



--------------------------------------------------------------------------------



 



made by such Lender then outstanding, or (b) the making of any Loan or
participation in any Letter of Credit by such Lender, as the context requires.
“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the Federal Funds Rate for such
day shall be the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.
“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on the Sunday that is closest to September 30.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to the Issuing Lender shall have been provided in accordance with the
terms hereof and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Revolving Credit Commitment Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which cash
collateral or other credit support acceptable to the Swingline Lender shall have
been provided in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Funded Debt” means, as of any date of determination with respect to the
Borrower and its Subsidiaries (other than a Permitted Franchisee Financing SPE)
on a Consolidated basis without duplication, the sum of (a) all Debt of the
Borrower and its Subsidiaries referred to in clauses (a) and (c) of the
definition of “Debt” and (b) to the extent that the underlying guaranteed Debt
would be Debt of the types referred to in clause (a) of this definition, Debt
referred to in clause (e) of the definition of “Debt” (including, without
limitation, any Guaranty Obligations of the Borrower or any of its Subsidiaries
(other than a Permitted Franchisee Financing SPE) in connection with a Permitted
Franchisee Financing Program).

 

10



--------------------------------------------------------------------------------



 



“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied on such date of determination.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
“Guarantors” means the Restricted Subsidiaries that are Domestic Subsidiaries of
the Borrower and any other Person which, after the Closing Date, becomes a party
to the Guaranty Agreement by executing and delivering a Joinder Agreement.
“Guaranty Agreement” means the unconditional Guaranty Agreement dated as of the
Closing Date, executed by each of the Guarantors in favor of the Administrative
Agent and the Secured Parties, substantially in the form of Exhibit H, as
amended, restated, supplemented or otherwise modified from time to time
hereafter.
“Guaranty Obligation” means, with respect to the Borrower and its Subsidiaries,
without duplication, any obligation, contingent or otherwise, of any such Person
pursuant to which such Person has directly or indirectly guaranteed any Debt or
other obligation of any other Person and, without limiting the generality of the
foregoing, any obligation, direct or indirect, contingent or otherwise, of any
such Person (a) to purchase or pay (or advance or supply funds for the purchase
or payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keep well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
condition or otherwise) or (b) entered into for the purpose of assuring in any
other manner the obligee of such Debt or other obligation of the payment thereof
or to protect such obligee against loss in respect thereof (in whole or in
part); provided, that the term Guaranty Obligation shall not include
endorsements for collection or deposit in the ordinary course of business. The
parties hereto agree that notwithstanding anything to the contrary in this
definition, the term “Guaranty Obligations” as used in Section 11.1 shall refer
only to Guaranty Obligations of the Borrower and its Restricted Subsidiaries.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are

 

11



--------------------------------------------------------------------------------



 



deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
“Hedging Agreement” means any agreement with respect to any Interest Rate
Contract, forward rate agreement, forward foreign exchange agreement, currency
swap agreement, cross- currency rate swap agreement, currency option agreement
or other agreement or arrangement designed to alter the risks of any Person
arising from fluctuations in interest rates or currency values (other than any
commodity swap or other agreement or arrangement related to commodity prices)
all as amended, restated, supplemented or otherwise modified from time to time.
“Hedging Obligations” has the meaning assigned thereto in the definition of
“Obligations”.
“Indemnified Taxes” means Taxes and Other Taxes other than Excluded Taxes.
“Independent Collateral Account” means a collateral account established and
maintained by the Independent Issuer. The amounts held in such collateral
account shall in no event exceed $55,000,000 in the aggregate at any time, shall
be subject to the Lien of the Independent Issuer pursuant to Section 11.2 and
shall be available to reimburse the Independent Issuer for draws, fees, expenses
and related obligations with respect to the Independent Letters of Credit in the
event that the Borrower defaults on its reimbursement obligations to the
Independent Issuer with respect to such letters of credit.
“Independent Issuer” means Wells Fargo, in its capacity as issuer of the
Independent Letters of Credit.
“Independent Letters of Credit” means those letters of credit issued by the
Independent Issuer for the account of the Borrower in an aggregate maximum face
amount not to exceed $50,000,000. The Independent Letters of Credit shall be
issued outside of the Credit Facility and shall not constitute Letters of Credit
under this Agreement. Each Independent Letter of Credit shall expire on a date
satisfactory to the Independent Issuer, which date shall be no later than the
earlier of (A) one (1) year after the date of its issuance (but any Independent
Letter of Credit may, by its terms, be renewable annually with the consent of
the Independent Issuer), and (B) the fifth (5th) Business Day prior to the date
specified in Section 2.6(a).
“Innovation Center Property” means the Borrower’s product marketing, research
and development facility in San Diego, California (including the real property
upon which such facility is situated and the adjacent property of approximately
four acres that is owned by the Borrower).
“Insurance and Condemnation Proceeds” has the meaning assigned thereto in
Section 4.4(b)(iv).

 

12



--------------------------------------------------------------------------------



 



“Interest Expense” means, with respect to the Borrower and its Subsidiaries
(other than a Permitted Franchisee Financing SPE) for any period, the gross
interest expense (including, without limitation, interest expense attributable
to Capital Leases), net of all interest income of the Borrower and its
Subsidiaries (other than a Permitted Franchisee Financing SPE) for such period,
all determined for such period on a Consolidated basis without duplication, in
accordance with GAAP.
“Interest Period” has the meaning assigned thereto in Section 5.1(b).
“Interest Rate Contract” means any interest rate swap agreement, interest rate
cap agreement, interest rate floor agreement, interest rate collar agreement,
interest rate option or any other agreement regarding the hedging of interest
rate risk exposure executed in connection with hedging the interest rate
exposure of any Person and any confirming letter executed pursuant to such
agreement, all as amended, restated, supplemented or otherwise modified from
time to time.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuing Lender” means Wells Fargo in its capacity as issuing lender hereunder
and any successor thereto appointed pursuant to Section 13.6.
“Joinder Agreement” means, collectively, each Joinder Agreement executed in
favor of the Administrative Agent for the ratable benefit of itself and the
Lenders, in each case in form and substance to be mutually agreed upon by the
Borrower and the Administrative Agent.
“Joint Fee Letter” means the separate fee letter agreement dated June 18, 2010
among the Borrower, the Arrangers, Wells Fargo and Bank of America, N.A.
“L/C Commitment” means the lesser of (a) Seventy-Five Million Dollars
($75,000,000) and (b) the Revolving Credit Commitment.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
“L/C Participants” means the collective reference to all the Lenders with
Revolving Credit Commitments other than the Issuing Lender.
“L/C Supporting Documentation” has the meaning assigned thereto in Section 3.2.
“Lender” means each Person executing this Agreement as a Lender (including,
without limitation, the Issuing Lender and the Swingline Lender unless the
context otherwise requires) set forth on the signature pages hereto and each
Person that hereafter becomes a party to this Agreement as a Lender pursuant to
Section 14.10.

 

13



--------------------------------------------------------------------------------



 



“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.
“Letters of Credit” means the collective reference to the standby letters of
credit issued pursuant to Section 3.1 and the Existing Letters of Credit.
“Leverage Ratio” has the meaning assigned thereto in Section 10.1.
“LIBOR” means,
(a) for any interest rate calculation with respect to a LIBOR Rate Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to the
applicable Interest Period which appears on Reuters Screen LIBOR01 Page at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period (rounded upward, if necessary, to the
nearest 1/100th of 1%). If, for any reason, such rate does not appear on Reuters
Screen LIBOR01 Page, then “LIBOR” shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of the applicable Interest Period for a period equal to such Interest
Period; and
(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars in minimum amounts of at least $5,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day
(rounded upward, if necessary, to the nearest 1/100th of 1%). If, for any
reason, such rate does not appear on Reuters Screen LIBOR01 Page (or any
successor page) then “LIBOR” for such Base Rate Loan shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars in minimum amounts of at least $5,000,000 would be offered
by first class banks in the London interbank market to the Administrative Agent
at approximately 11:00 a.m. (London time) on such date of determination for a
period equal to one month commencing on such date of determination.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

             
 
  LIBOR Rate =   LIBOR    
 
           
 
      1.00-Eurodollar Reserve Percentage    

 

14



--------------------------------------------------------------------------------



 



“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate.
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.
“Loan Documents” means, collectively, this Agreement, the Notes, the
Applications, the L/C Supporting Documentation, the Security Documents, each
Joinder Agreement and each other document, instrument, certificate and agreement
executed and delivered by the Borrower or any Subsidiary thereof in connection
with this Agreement or otherwise contemplated hereby (excluding any Hedging
Agreement), all as may be amended, restated, supplemented or otherwise modified
from time to time.
“Loans” means the collective reference to the Revolving Credit Loans, the
Swingline Loans and the Term Loan, and “Loan” means any of such Loans.
“Maintenance Capital Expenditures” means, as of any date of determination,
Capital Expenditures for replacement acquisitions, additions and betterments
related to restaurant units of the Borrower or any of its Subsidiaries as of
such date of determination, including the following: (a) equipment/furnishing,
(b) landscaping/site improvements, (c) building improvements, including paint
and demolition, (d) roofing, (e) plumbing/sewer, (f) electrical, and (g) parking
lot paving/overlay; provided, however, that Maintenance Capital Expenditures
shall not include Capital Expenditures related to: (x) new sites, (y) corporate
projects, including kitchen/operational enhancements and (z) restaurant
re-imaging, including site remodels and rebuilds.
“Margin Stock” has the meaning assigned thereto in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the properties,
business, operations or condition (financial or otherwise) of the Borrower and
its Subsidiaries, taken as a whole or (b) the ability of the Borrower or any of
its Subsidiaries to perform its obligations under any Loan Document.
“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $25,000,000 per annum, or (b) any
other contract or agreement, written or oral, of the Borrower or any of its
Restricted Subsidiaries the failure by the Borrower or any of its Restricted
Subsidiaries to comply with which could reasonably be expected to have a
Material Adverse Effect.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding six (6) years.

 

15



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” means, as applicable, (a) with respect to any sale or other
disposition of assets, the gross cash proceeds received by the Borrower or any
of its Restricted Subsidiaries from such sale less the sum of (i) all income
taxes and other taxes paid or reasonably estimated to be payable within two
(2) years from the date of such sale or disposition as a result of such sale or
disposition (after taking into account any available tax credits or deductions
and any tax sharing arrangements) and any other fees and expenses incurred in
connection therewith and (ii) the principal amount of, premium, if any, and
interest on any Debt secured by a Lien on the asset (or a portion thereof) sold,
which Debt is required to be repaid in connection with such sale, (b) with
respect to any issuance of Debt (including, without limitation, the Permitted
Senior Notes and Subordinated Debt), the gross cash proceeds received by the
Borrower or any of its Restricted Subsidiaries therefrom less all legal,
underwriting and other fees and expenses incurred in connection therewith and
(c) with respect to any payment under an insurance policy or in connection with
a condemnation proceeding, the amount of cash proceeds received by the Borrower
or its Restricted Subsidiaries from an insurance company or Governmental
Authority, as applicable, net of all expenses of collection; provided, that Net
Cash Proceeds shall not include any such cash received by or on behalf of the
Borrower or its Restricted Subsidiaries with respect to any Permitted
Sale-Leaseback Transaction with respect to the Innovation Center Property.
“Net Income” means, with respect to the Borrower and its Subsidiaries, for any
period of determination, the net income (or loss) for such period, determined on
a Consolidated basis, without duplication, in accordance with GAAP; provided
that there shall be excluded from Net Income (a) the net income (or loss) of any
Person (other than a Subsidiary which shall be subject to clause (c) below), in
which the Borrower or any of its Subsidiaries has a joint interest with a third
party, except to the extent such net income is actually paid to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period (in
an amount not to exceed the Borrower’s or such Subsidiary’s share of equity
income from such Person), (b) the net income (or loss) of any Person accrued
prior to the date it becomes a Subsidiary of such Person or is merged into or
consolidated with such Person or any of its Subsidiaries or that Person’s assets
are acquired by such Person or any of its Subsidiaries except to the extent
included pursuant to the foregoing clause (a), (c) the net income (if positive)
of any Subsidiary that is not a Guarantor, to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary to the Borrower
or any Credit Party of such net income (A) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute rule or governmental regulation applicable to such
Subsidiary or (B) would be subject to any taxes payable on such dividends or
distributions.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Notes, and “Note” means any of such Notes.
“Notice of Account Designation” has the meaning assigned thereto in Section
2.3(b).
“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).
“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
5.2.
“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(d).

 

16



--------------------------------------------------------------------------------



 



“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations, (c) all existing or future payment and other obligations owing by
any Credit Party under any Hedging Agreement (which such Hedging Agreement is
permitted hereunder) with any Person that is a Lender hereunder or an Affiliate
of a Lender hereunder at the time such Hedging Agreement is entered into (all
such obligations with respect to any such Hedging Agreement, “Hedging
Obligations”) and (d) all other fees and commissions (including attorneys’
fees), charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Borrower or any of its
Subsidiaries to the Secured Parties or the Administrative Agent, in each case
under or in respect of this Agreement, any Letter of Credit, any other Loan
Document or any agreement governing any Hedging Obligations, of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note; provided that (i) the Hedging Obligations shall be
secured and guaranteed pursuant to the Security Documents only to the extent
that, and for so long as, the other Obligations are so secured and guaranteed
and (ii) any release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall not require the consent of holders of the
Hedging Obligations.
“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.
“Officer’s Compliance Certificate” has the meaning assigned thereto in Section
8.2.
“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of property (whether real, personal or mixed) by such Person as lessee
which is not a Capital Lease.
“Other Guaranteed Debt” has the meaning assigned thereto in Section 11.1(j).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning assigned thereto in Section 14.10(d).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) as amended or modified from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code.
“Permitted Acquisition” has the meaning assigned thereto in Section 11.3(h).
“Permitted Acquisition Diligence Information” means with respect to any
Acquisition proposed by the Borrower or any Restricted Subsidiary thereof, to
the extent applicable,

 

17



--------------------------------------------------------------------------------



 



(a) all financial statements provided to, or otherwise made available to, the
Borrower or such Restricted Subsidiary with respect to the Person, assets,
business or line of business being acquired; and
(b) all financial information, all Material Contracts, all customer lists, all
supply agreements, and all other material information, in each case to the
extent provided to, or otherwise made available to, the Borrower or such
Restricted Subsidiary and only to the extent that such information and documents
may be provided to the Administrative Agent without the breach of any legally
binding agreement; provided that the Borrower or such Restricted Subsidiary
shall have negotiated in good faith with the other parties to such Acquisition
to allow for such information and documents to be provided to the Administrative
Agent;
provided that the Borrower and its Restricted Subsidiaries shall have no
obligation to provide such information and documents (i) unless such information
and documents are requested by the Administrative Agent to be delivered to the
Administrative Agent in connection with such proposed Acquisition, or (ii) to
the extent that such information and documents are unable to be provided to the
Administrative Agent without the breach of Applicable Law.
“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Restricted Subsidiary thereof,
(a) the purchase agreement, sale agreement, merger agreement or other agreement
evidencing such acquisition, together with all schedules and exhibits thereto
and any amendment, modification or supplement thereof; and
(b) all legal opinions and each other document executed or delivered to the
Borrower or such Restricted Subsidiary in connection therewith and any
amendment, modification or supplement to any of the foregoing to the extent that
such opinions and documents may be provided to the Administrative Agent without
the breach of any legally binding agreement (including any such provisions set
forth in any legal opinion); provided that the Borrower or such Restricted
Subsidiary shall have negotiated in good faith with the other parties to such
Acquisition to allow for such opinions and documents to be provided to the
Administrative Agent;
provided that the Borrower and its Restricted Subsidiaries shall have no
obligation to provide such opinions and documents (i) unless such opinions and
documents are requested by the Administrative Agent to be delivered to the
Administrative Agent in connection with such proposed Acquisition, or (ii) to
the extent that such opinions and documents are unable to be provided to the
Administrative Agent without the breach of Applicable Law.
“Permitted Franchisee Financing Program” means any financing arrangement whereby
the Borrower or any Subsidiary directly or indirectly invests in a Permitted
Franchisee Financing SPE or incurs a Guaranty Obligation with respect to Debt
incurred by a Permitted Franchisee Financing SPE in order to permit the
Permitted Franchisee Financing SPE to obtain third party Debt for the benefit of
franchisees of the Borrower and its Subsidiaries.

 

18



--------------------------------------------------------------------------------



 



“Permitted Franchisee Financing SPE” means any special purpose Subsidiary or
other Person that is a special purpose entity in which the Borrower or any
Subsidiary owns any Capital Stock created solely to provide or facilitate
franchisee financing pursuant to any Permitted Franchisee Program; provided
that:
(a) except for the Guaranty Obligations permitted pursuant to Section 11.1(r);
no portion of the Debt or any other obligations (contingent or otherwise) of any
such Person (i) may be guaranteed by the Borrower or any of its Subsidiaries,
(ii) may be recourse to, or obligate, the Borrower or any of its Subsidiaries in
any way or (iii) may subject any property or asset of the Borrower or any of its
Subsidiaries, directly or indirectly, contingently or otherwise, to the
satisfaction thereof;
(b) the Borrower and its Subsidiaries may not have any material contract,
agreement, arrangement or understanding with any such Person other than on terms
no less favorable to the Borrower or any of its Subsidiaries than those that
might be obtained at the time from Persons that are not Affiliates of the
Borrower or any of its Subsidiaries;
(c) the Borrower and its Subsidiaries may not (i) have any obligation to
maintain or preserve the financial condition of any such Person (except for the
Guaranty Obligations permitted pursuant to Section 11.1(r)) or (ii) cause any
such Person to achieve certain levels of operating results;
(d) such Person shall not own or hold any assets, or conduct any operations,
other than those reasonably necessary to comply with the terms the Permitted
Franchisee Financing Program to which such Person is a party; and
(e) such Person shall not incur, assume or suffer to exist any Debt other than
Debt under or relating to the Permitted Franchisee Financing Program to which
such Person is a party.
“Permitted Sale-Leaseback Transaction” means any sale and leaseback transaction
with any Person providing for the leasing by the Borrower or any of its
Restricted Subsidiaries of real or personal property of (a) existing restaurant
units owned by the Borrower or any Restricted Subsidiary on the Closing Date and
held for resale as set forth on Schedule 1.1(c), (b) newly created restaurant
units not in existence on the Closing Date, (c) existing restaurant units owned
by any franchisee of the Borrower or lessor to the Borrower or any of its
Subsidiaries that are acquired by the Borrower after the Closing Date or (d) the
Innovation Center Property; provided that, in each case, the restaurant unit or
units (or the Innovation Center Property) are sold by the Borrower or such
Restricted Subsidiary for fair value and cash consideration only; and provided
further that, the aggregate amount of gross proceeds for all such sales in any
Fiscal Year of the Borrower shall not exceed $115,000,000.
“Permitted Senior Notes” means senior unsecured notes issued by the Borrower in
an aggregate principal amount not to exceed $250,000,000; provided that:
(a) no Default or Event of Default shall exist at the time of such issuance or
after giving effect thereto;

 

19



--------------------------------------------------------------------------------



 



(b) the Borrower shall deliver an Officer’s Compliance Certificate to the
Administrative Agent demonstrating pro forma compliance with the covenants
contained in Sections 10.1 and 10.2 both before and immediately after giving
effect to such issuance (including (1) the incurrence of Debt in connection
therewith, (2) the prepayment of term Debt in connection therewith and (3) the
prepayment of revolving Debt in connection therewith to the extent that the
commitment with respect to such revolving Debt is permanently reduced at the
time of such prepayment);
(c) the terms and conditions of such notes (other than the interest rate and any
original issue discount, which shall be consistent with the then-market interest
rate and original issue discount for such type of senior unsecured notes (as
reasonably determined in good faith by the board of directors of the Borrower))
shall be reasonably satisfactory to the Administrative Agent;
(d) the final maturity date of any such notes shall be no earlier than the date
that is six (6) months after the later of (i) the date specified in
Section 2.6(a) and (ii) the date specified in clause (a) of the definition of
Term Loan Maturity Date and shall not require any scheduled amortization or
scheduled repayment of the principal thereof prior to its final maturity date;
and
(e) the Net Cash Proceeds of such issuance shall be used to prepay the Term Loan
and, to the extent applicable, to temporarily prepay the Revolving Credit Loans
pursuant to Section 4.4(b).
“Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.
“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.
“Register” has the meaning assigned thereto in Section 14.10(c).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. 221).
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System (12 C.F.R. 224).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of
Credit.

 

20



--------------------------------------------------------------------------------



 



“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Rental Expense” means, with respect to the Borrower and its Subsidiaries (other
than any Permitted Franchisee Financing SPE) for any period, all rental expenses
with respect to Operating Leases (including, without limitation, any rental
expenses incurred in connection with a Permitted Sale-Leaseback Transaction) of
the Borrower and its Subsidiaries (other than any Permitted Franchisee Financing
SPE) for such period, net of all cash received from rental payments made by
sublessees to the Borrower or any of its Subsidiaries (other than any Permitted
Franchisee Financing SPE) during such period, determined on a Consolidated basis
in accordance with GAAP.
“Replaced Lender” has the meaning assigned thereto in Section 5.12(c).
“Replacement Lender” has the meaning assigned thereto in Section 5.12(c).
“Required Lenders” means, at any date, (a) any combination of Lenders holding
more than fifty percent (50%) of the sum of (i) the aggregate amount of the
Revolving Credit Commitment plus (ii) the aggregate outstanding principal amount
of the Term Loan or (b) if the Revolving Credit Commitment has been terminated,
any combination of Lenders holding more than fifty percent (50%) of the
aggregate Extensions of Credit; provided that the Revolving Credit Commitment
of, and the portion of the Extensions of Credit, as applicable, held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.
“Required Revolving Credit Lenders” means, at any date, any combination of
Revolving Credit Lenders holding more than fifty percent (50%) of the sum of the
aggregate amount of the Revolving Credit Commitment or, if the Revolving Credit
Commitment has been terminated, any combination of Revolving Credit Lenders
holding more than fifty percent (50%) of the aggregate Extensions of Credit
under the Revolving Credit Facility; provided that the Revolving Credit
Commitment of, and the portion of the Extensions of Credit under the Revolving
Credit Facility, as applicable, held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.
“Responsible Officer” means, as to any Person, any of the following: the chief
executive officer, chief financial officer or treasurer of such Person or any
other officer of such Person reasonably acceptable to the Administrative Agent.
Any document delivered hereunder or under any other Loan Document that is signed
by a Responsible Officer of a Person shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Person and such Responsible Officer shall be conclusively presumed
to have acted on behalf of such Person.
“Restricted Subsidiary” means any Subsidiary of the Borrower that is not
Unrestricted Subsidiary.
“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to and issue or participate in Letters of
Credit issued for

 

21



--------------------------------------------------------------------------------



 



the account of the Borrower hereunder in an aggregate principal amount at any
time outstanding not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be reduced or modified at any time or from
time to time pursuant to the terms hereof (including, without limitation,
Section 5.14), and (b) as to all Lenders, the aggregate commitment of all
Lenders to make Revolving Credit Loans and issue and participate in Letters of
Credit, as such amount may be reduced or increased at any time or from time to
time pursuant to the terms hereof (including, without limitation, Section 5.14).
The Revolving Credit Commitment of all Lenders on the Closing Date shall be Four
Hundred Million Dollars ($400,000,000).
“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Revolving Credit Commitments of all Lenders.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II of this Agreement.
“Revolving Credit Lender” means each Lender with a Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving credit loan made to the Borrower
pursuant to Section 2.1, and all such revolving credit loans collectively as the
context requires.
“Revolving Credit Maturity Date” means the earliest of the dates referred to in
Section 2.6.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form of Exhibit A-1, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

22



--------------------------------------------------------------------------------



 



“Secured Parties” means the Administrative Agent, the Lenders, the Issuing
Lender and/or any party to a Hedging Agreement that was a Lender or an Affiliate
of a Lender at the time such Hedging Agreement was executed.
“Security Documents” means the collective reference to the Guaranty Agreement,
the Collateral Agreement and each other agreement or writing pursuant to which
the Borrower or any Restricted Subsidiary thereof purports to pledge or grant a
security interest in any property or assets securing the Obligations or any such
Person purports to guaranty the payment and/or performance of the Obligations,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.
“Solvent” means, as to the Borrower and its Restricted Subsidiaries on a
particular date, that any such Person (a) has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is able to pay its debts as they mature, (b) owns property having
a value, both at fair valuation and at present fair saleable value, greater than
the amount required to pay its probable liabilities (including contingencies),
and (c) does not believe that it will incur debts or liabilities beyond its
ability to pay such debts or liabilities as they mature.
“Subordinated Debt” means the collective reference to any Debt of the Borrower
or any Restricted Subsidiary subordinated in right and time of payment to the
Obligations with a maturity date that is no earlier than the date that is six
(6) months after the later of (a) the date specified in Section 2.6(a) and
(b) the date specified in clause (a) of the definition of Term Loan Maturity
Date and containing (i) subordination terms satisfactory to the Administrative
Agent and (ii) such other terms and conditions (other than the interest rate and
any original issue discount, which shall be consistent with the then-market
interest rate and original issue discount for such type of subordinated debt (as
reasonably determined in good faith by the board of directors of the Borrower))
that are reasonably satisfactory to the Administrative Agent
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors or other managers of such corporation, partnership,
limited liability company or other entity is at the time owned by or the
management is otherwise controlled by such Person (irrespective of whether, at
the time, Capital Stock of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency). Unless otherwise
qualified, references to “Subsidiary” or “Subsidiaries” herein shall refer to
those of the Borrower; provided that, notwithstanding the foregoing, the
Unrestricted Subsidiaries shall not be deemed to be Subsidiaries for the
purposes of Articles X and XI of this Agreement.
“Swingline Commitment” means the lesser of (a) Twenty Million Dollars
($20,000,000) and (b) the Revolving Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder.

 

23



--------------------------------------------------------------------------------



 



“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form of Exhibit A-2, and any amendments, supplements and
modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extensions thereof, in whole or in part.
“Swingline Termination Date” means the first to occur of (a) the resignation of
Wells Fargo as Administrative Agent in accordance with Section 13.6 and (b) the
Revolving Credit Maturity Date.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Term Loan” means the term loan to be made to the Borrower by the Lenders
pursuant to Section 4.1.
“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make the Term Loan to the account of the Borrower hereunder in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be reduced or otherwise modified at any time
or from time to time pursuant to the terms hereof and (b) as to all Lenders, the
aggregate commitment of all Lenders to make the Term Loan. The Term Loan
Commitment of all Lenders as of the Closing Date shall be Two Hundred Million
Dollars ($200,000,000).
“Term Loan Facility” means the term loan facility established pursuant to
Article IV of this Agreement.
“Term Loan Lender” means any Lender with a Term Loan Commitment or holding a
portion of the outstanding Term Loan.
“Term Loan Maturity Date” means the first to occur of (a) June 29, 2015 or
(b) the date of termination by the Administrative Agent on behalf of the Lenders
pursuant to Section 12.2(a).
“Term Loan Percentage” means, as to any Lender, (a) prior to making the Term
Loan, the ratio of (i) the Term Loan Commitment of such Lender to (ii) the Term
Loan Commitments of all Lenders and (b) after the Term Loan is made, the ratio
of (i) the outstanding principal balance of the Term Loan of such Lender to
(ii) the aggregate outstanding principal balance of the Term Loan of all
Lenders.

 

24



--------------------------------------------------------------------------------



 



“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Term Loan made by such Lender, substantially in
the form of Exhibit A-3, and any amendments, supplements and modifications
thereto, any substitutes therefor, and any replacements, restatements, renewals
or extension thereof, in whole or in part.
“Termination Event” means except for any such event or condition that could not
reasonably be expected to have a Material Adverse Effect: (a) a “Reportable
Event” described in Section 4043 of ERISA for which the notice requirement has
not been waived by the PBGC or by applicable regulation, or (b) the withdrawal
of the Borrower or any ERISA Affiliate from a Pension Plan with two or more
contributing sponsors during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA resulting in liability to
the Borrower or any ERISA Affiliate pursuant to Section 4063 or 4064 of ERISA,
or (c) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination, under Section 4041 of ERISA, if such termination, filing or
treatment could reasonably be expected to result in the Borrower making
additional contributions to a Pension Plan, or (d) the institution of
proceedings to terminate, or the appointment of a trustee with respect to, any
Pension Plan by the PBGC, or (e) any other event or condition which would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, or (f) the imposition
of a Lien pursuant to Section 412(n) of the Code or Section 302 of ERISA, or
(g) the incurrence by the Borrower or any ERISA Affiliate of any withdrawal
liability with respect to the partial or complete withdrawal of the Borrower or
any ERISA Affiliate from a Multiemployer Plan, or (h) any event or condition
which results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA, or (i) any event or condition which results in
the termination of a Multiemployer Plan under Section 4041A of ERISA or the
institution by PBGC of proceedings to terminate a Multiemployer Plan under
Section 4042 of ERISA.
“Termination Value” means, in respect of any one or more Hedging Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedging Agreements, (a) for any date on or after the
date such Hedging Agreements have been closed out and termination value(s)
determined in accordance therewith, any monetary obligations of the Borrower and
its Subsidiaries in respect of such termination value(s), and (b) for any date
prior to the date referenced in clause (a), the amount(s) determined as the
mark-to- market value(s) for any Hedging Agreements upon which the Borrower and
its Subsidiaries would have a monetary obligation if such Hedging Agreement were
to be closed out and a termination value were to be determined on the date of
calculation, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedging
Agreements (which may include a Lender or any Affiliate of a Lender).
“Trading With the Enemy Act” means the Trading With The Enemy Act, Pub. L.
No. 65-91, 40 Stat. 411 (1917), as amended or modified from time to time.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(1993 Revision), effective January, 1994 International Chamber of Commerce
Publication No. 600.

 

25



--------------------------------------------------------------------------------



 



“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.
“United States” means the United States of America.
“Unrestricted Subsidiary” means any Subsidiary of the Borrower listed on
Schedule 1.1(b) or which is designated as an Unrestricted Subsidiary after the
Closing Date pursuant to Section 9.9, provided that at all times such
(a) Unrestricted Subsidiary’s obligations are non-recourse to the Borrower and
its Subsidiaries and (b) Unrestricted Subsidiary individually and collectively
with all other Unrestricted Subsidiaries meets the requirements set forth in
Section 9.9; provided further that, notwithstanding anything to the contrary in
this Agreement or any other Loan Document, any Subsidiary that (i) guaranties or
provides collateral for the Permitted Senior Notes (if any) or any Subordinated
Debt (if any) or (ii) is designated as a “Restricted Subsidiary” under, and as
defined in, the Permitted Senior Notes (if any), or any Subordinated Debt (if
any), shall, in each case, immediately cease to be an Unrestricted Subsidiary
upon such designation or its entry into such guaranty or its provision of
collateral for the Permitted Senior Notes (if any) or any Subordinated Debt (if
any).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Wholly Owned” means, with respect to a Subsidiary, that all of the shares of
Capital Stock of such Subsidiary are, directly or indirectly, owned or
controlled by the Borrower and/or one or more of its Wholly Owned Subsidiaries
(except for directors’ qualifying shares or other shares required by Applicable
Law to be owned by a Person other than the Borrower and/or one or more of its
Wholly Owned Subsidiaries).
SECTION 1.2. Other Definitions and Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (f) the words “herein”, “hereof’ and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, and (j) in
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including;” the words “to” and “until”
each mean “to but excluding;” and the word “through” means “to and including”.

 

26



--------------------------------------------------------------------------------



 



SECTION 1.3. Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, as in effect from time to time, applied on a consistent
basis as of any applicable date of determination, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, all financial
statements delivered hereunder shall be prepared, and all financial covenants
contained herein shall be calculated, without giving effect to any election
under the Statement of Financial Accounting Standards No. 159 (or any similar
accounting principle) permitting a Person to value its financial liabilities or
Debt at the fair value thereof.
SECTION 1.4. UCC Terms. Terms defined in the UCC in effect on the Closing Date
and not otherwise defined herein shall, unless the context otherwise indicates,
have the meanings provided by those definitions. Subject to the foregoing, the
term “UCC” refers, as of any date of determination, to the UCC then in effect.
SECTION 1.5. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
SECTION 1.6. References to Agreement and Laws. Unless otherwise expressly
provided herein, (a) references to formation documents, governing documents,
agreements (including the Loan Documents) and other contractual instruments
shall be deemed to include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document; and (b) references to any Applicable Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Applicable Law.
SECTION 1.7. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
SECTION 1.8. Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to mean the maximum face amount of such Letter of Credit that is
available to be drawn at such time; provided that, for any purpose of
determining the total amount of L/C Obligations under this Agreement or any
other Loan Document with respect to borrowing availability under any credit
facility provided for in this Agreement or any other Loan Document, the amount
of a Letter of Credit at any time shall be deemed to mean the maximum face
amount of such Letter of Credit after giving effect to all increases thereof
contemplated by such Letter of Credit or the Application therefor, whether or
not such maximum face amount is in effect at such time (as such amount may be
reduced by any amount drawn, reimbursed and no longer available under such
Letter of Credit).

 

27



--------------------------------------------------------------------------------



 



ARTICLE II
REVOLVING CREDIT FACILITY
SECTION 2.1. Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, and in reliance upon the representations and warranties set forth
herein, each Revolving Credit Lender severally agrees to make Revolving Credit
Loans to the Borrower from time to time from the Closing Date through, but not
including, the Revolving Credit Maturity Date as requested by the Borrower in
accordance with the terms of Section 2.3; provided, that (a) the aggregate
principal amount of all outstanding Revolving Credit Loans (after giving effect
to any amount requested) shall not exceed the Revolving Credit Commitment less
the sum of all outstanding Swingline Loans and L/C Obligations, (b) the
principal amount of outstanding Revolving Credit Loans from any Revolving Credit
Lender to the Borrower shall not at any time exceed such Lender’s Revolving
Credit Commitment less such Lender’s Revolving Credit Commitment Percentage of
outstanding L/C Obligations and outstanding Swingline Loans and (c) no more than
$250,000,000 of Revolving Credit Loans and Swingline Loans may be borrowed on
the Closing Date. Each Revolving Credit Loan made by a Lender shall be in a
principal amount equal to such Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Revolving Credit Loans requested on such
occasion. Subject to the terms and conditions hereof, the Borrower may borrow,
repay and reborrow Revolving Credit Loans hereunder until the Revolving Credit
Maturity Date.
SECTION 2.2. Swingline Loans.
(a) Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender agrees, in its discretion, to make Swingline Loans to the
Borrower from time to time from the Closing Date through, but not including, the
Swingline Termination Date; provided, that (i) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the lesser of (A) the Revolving Credit Commitment less the sum
of all outstanding Revolving Credit Loans and the L/C Obligations and (B) the
Swingline Commitment and (ii) no more than $250,000,000 of Revolving Credit
Loans and Swingline Loans may be borrowed on the Closing Date; provided further
that the Swingline Lender will not make a Swingline Loan from and after the date
which is one (1) day after it has received written notice from the
Administrative Agent (upon the request of the Required Lenders) that one or more
of the applicable conditions to Extensions of Credit specified in Section 6.2 is
not then satisfied until such conditions are satisfied or waived in accordance
with the provisions of this Agreement (and the Swingline Lender shall be
entitled to conclusively rely on any such notice and shall have no obligation to
independently investigate the accuracy of such notice and shall have no
liability to the Borrower in respect thereof if such notice proves to be
inaccurate).
(b) Refunding. Swingline Loans shall be refunded by the Revolving Credit Lenders
on demand by the Swingline Lender. Such refundings shall be made by the
Revolving Credit Lenders in accordance with their respective Revolving Credit
Commitment Percentages and shall thereafter be reflected as Revolving Credit
Loans of the Revolving Credit Lenders on the books and records of the
Administrative Agent. Each Revolving Credit Lender shall fund its respective
Revolving Credit Commitment Percentage of Revolving Credit Loans as required to
repay Swingline Loans outstanding to the Swingline Lender upon demand by the
Swingline

 

28



--------------------------------------------------------------------------------



 



Lender but in no event later than 3:00 p.m. on the next succeeding Business Day
after such demand is made. No Revolving Credit Lender’s obligation to fund its
respective Revolving Credit Commitment Percentage of a Swingline Loan shall be
affected by any other Revolving Credit Lender’s failure to fund its Revolving
Credit Commitment Percentage of a Swingline Loan, nor shall any Revolving Credit
Lender’s Revolving Credit Commitment Percentage be increased as a result of any
such failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
(i) The Borrower shall pay to the Swingline Lender on demand the amount of such
Swingline Loans to the extent amounts received from the Revolving Credit Lenders
are not sufficient to repay in full the outstanding Swingline Loans requested or
required to be refunded. In addition, the Borrower hereby authorizes the
Administrative Agent to charge any account maintained by the Borrower with the
Swingline Lender (up to the amount available therein) in order to immediately
pay the Swingline Lender the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. If
any portion of any such amount paid to the Swingline Lender shall be recovered
by or on behalf of the Borrower from the Swingline Lender in bankruptcy or
otherwise, the loss of the amount so recovered shall be ratably shared among all
the Revolving Credit Lenders in accordance with their respective Revolving
Credit Commitment Percentages (unless the amounts so recovered by or on behalf
of the Borrower pertain to a Swingline Loan extended after the occurrence and
during the continuance of an Event of Default of which the Administrative Agent
has received notice in the manner required pursuant to Section 13.3 and which
such Event of Default has not been waived by the Required Lenders or the
Lenders, as applicable).
(ii) Each Revolving Credit Lender acknowledges and agrees that its obligation to
refund Swingline Loans in accordance with the terms of this Section 2.2 is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Article VI. Further, each Revolving Credit Lender agrees and
acknowledges that if, prior to the refunding of any outstanding Swingline Loans
pursuant to this Section 2.2, one of the events described in Section 12.1(h) or
(i) shall have occurred, each Revolving Credit Lender will, on the date the
applicable Revolving Credit Loan would have been made, purchase an undivided
participating interest in the Swingline Loan to be refunded in an amount equal
to its Revolving Credit Commitment Percentage of the aggregate amount of such
Swingline Loan. Each Revolving Credit Lender will immediately transfer to the
Swingline Lender, in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Revolving Credit Lender a certificate evidencing such participation dated the
date of receipt of such funds and for such amount. Whenever, at any time after
the Swingline Lender has received from any Revolving Credit Lender such
Revolving Credit Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof, the Swingline Lender
will distribute to

 

29



--------------------------------------------------------------------------------



 



such Revolving Credit Lender its participating interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s participating interest was
outstanding and funded).
(c) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.2, the Swingline Lender shall not be obligated to make any
Swingline Loan at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Swingline Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the Swingline Lender to eliminate the Swingline
Lender’s Fronting Exposure (after giving effect to Section 5.14(c)) with respect
to any such Defaulting Lender.
SECTION 2.3. Procedure for Advances of Revolving Credit and Swingline Loans.
(a) Requests for Borrowing. The Borrower shall give the Administrative Agent
irrevocable prior written notice substantially in the form attached hereto as
Exhibit B (a “Notice of Borrowing”) not later than 2:00 p.m. (i) on the same
Business Day as each Base Rate Loan and each Swingline Loan and (ii) at least
three (3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be (x) with respect to Base Rate
Loans (other than Swingline Loans) in an aggregate principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof, (y) with respect
to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a whole
multiple of $500,000 in excess thereof and (z) with respect to Swingline Loans
in an aggregate principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof, (C) whether such Loan is to be a Revolving Credit Loan or
Swingline Loan, (D) in the case of a Revolving Credit Loan whether the Loans are
to be LIBOR Rate Loans or Base Rate Loans, and (E) in the case of a LIBOR Rate
Loan, the duration of the Interest Period applicable thereto. A Notice of
Borrowing received after 2:00 p.m. shall be deemed received on the next Business
Day. The Administrative Agent shall promptly notify the Lenders of each Notice
of Borrowing. Notwithstanding anything to the contrary contained in this
Agreement, no Revolving Credit Loans may be made as LIBOR Rate Loans prior to
the date that is three (3) Business Days after the Closing Date unless, at least
three (3) Business Days prior to the proposed borrowing date of any proposed
Revolving Credit Loans, the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 5.9 of this
Agreement and a Notice of Borrowing with respect thereto.
(b) Disbursement of Revolving Credit and Swingline Loans. Not later than 3:00
p.m. on the proposed borrowing date, (i) each Lender will make available to the
Administrative Agent, for the account of the Borrower, at the office of the
Administrative Agent in funds immediately available to the Administrative Agent,
such Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date and (ii) the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. The
Borrower hereby irrevocably authorizes the Administrative Agent to disburse the
proceeds of each

 

30



--------------------------------------------------------------------------------



 



borrowing requested pursuant to this Section 2.3 in immediately available funds
by crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice substantially in the form of Exhibit C
hereto (a “Notice of Account Designation”) delivered by the Borrower to the
Administrative Agent or as may be otherwise agreed upon by the Borrower and the
Administrative Agent from time to time. Subject to Section 5.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section 2.3 to
the extent that any Lender has not made available to the Administrative Agent
its Revolving Credit Commitment Percentage of such Loan. Revolving Credit Loans
to be made for the purpose of refunding Swingline Loans shall be made by the
Revolving Credit Lenders as provided in Section 2.2(b).
SECTION 2.4. Repayment of Revolving Credit and Swingline Loans.
(a) Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans in accordance with
Section 2.2(b), together, in each case, with all accrued but unpaid interest
thereon.
(b) Mandatory Repayment of Revolving Credit Loans. If at any time the
outstanding principal amount of all Revolving Credit Loans plus the sum of all
outstanding Swingline Loans and L/C Obligations exceeds the Revolving Credit
Commitment, the Borrower agrees to repay immediately upon notice from the
Administrative Agent, by payment to the Administrative Agent for the account of
the Lenders, Extensions of Credit in an amount equal to such excess, with each
such repayment applied first to the principal amount of outstanding Swingline
Loans, second to the principal amount of outstanding Revolving Credit Loans and
third, with respect to any Letters of Credit then outstanding, a payment of cash
collateral into a cash collateral account opened by the Administrative Agent,
for the benefit of the Lenders in an amount equal to the aggregate then undrawn
and unexpired amount of such Letters of Credit (such cash collateral to be
applied in accordance with Section 12.2(b)).
(c) Mandatory Repayment from Excess Proceeds. In the event proceeds remain after
the prepayments of Term Loan Facility pursuant to Section 4.4(b)(i), the amount
of such excess proceeds shall be used on the date of the required prepayment
under Section 4.4(b)(i) to prepay the outstanding principal amount of the
Revolving Credit Loans, without a corresponding reduction of the Revolving
Credit Commitment.
(d) Optional Repayments. The Borrower may at any time and from time to time
repay the Revolving Credit Loans and the Swingline Loans, in whole or in part,
upon at least (i) three (3) Business Days’ irrevocable notice to the
Administrative Agent with respect to LIBOR Rate Loans, (ii) one (1) Business Day
irrevocable notice with respect to Base Rate Loans and (iii) same day notice by
2:00 p.m. with respect to Swingline Loans, substantially in the form attached
hereto as Exhibit D (a “Notice of Prepayment”) specifying the date and amount of
repayment and whether the repayment is of LIBOR Rate Loans, Base Rate Loans,
Swingline Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each. Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice. Partial repayments shall be in an aggregate amount

 

31



--------------------------------------------------------------------------------



 



of $1,000,000 or a whole multiple of $500,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans), $5,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to LIBOR Rate Loans and $100,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans. A
Notice of Prepayment received after 2:00 p.m. shall be deemed received on the
next Business Day. Each such repayment shall be accompanied by any amount
required to be paid pursuant to Section 5.9 hereof.
(e) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not repay any
LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such repayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
(f) Hedging Agreements. No repayment or prepayment pursuant to this shall affect
any of the Borrower’s obligations under any Hedging Agreement.
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment.
(a) Voluntary Reduction. The Borrower shall have the right at any time and from
time to time, upon at least three (3) Business Days prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof. The
amount of each partial permanent reduction shall permanently reduce the Lenders’
Revolving Credit Commitments pro rata in accordance with their respective
Revolving Credit Commitment Percentages. If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice.
(b) Mandatory Reduction. If at any time excess proceeds remain after the
prepayment of the Term Loan pursuant to Section 4.4(b)(ii) through (iv), the
Revolving Credit Commitment shall be permanently reduced on the date of the
required prepayment under Section 4.4(b)(ii) through (iv) by an amount equal to
the amount of such excess proceeds.
(c) Corresponding Payment. Each permanent reduction permitted or required
pursuant to this Section 2.5 shall be accompanied by a payment of principal,
first to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third to any Letters
of Credit then outstanding, in each case sufficient to reduce the aggregate
outstanding Revolving Credit Loans, Swingline Loans and L/C Obligations, as
applicable, after such reduction to the Revolving Credit Commitment as so
reduced and if the Revolving Credit Commitment as so reduced is less than the
aggregate amount of all outstanding Letters of Credit, the Borrower shall be
required to deposit cash collateral in a cash collateral account opened by the
Administrative Agent in an amount equal to the aggregate then undrawn and
unexpired amount of such Letters of Credit. Such cash collateral shall be
applied in accordance with Section 12.2(b). Any reduction of the Revolving
Credit Commitment to zero shall be accompanied by payment of all outstanding
Revolving Credit Loans and Swingline Loans (and furnishing of cash collateral or
other arrangements satisfactory to the Issuing Lender for all L/C Obligations,
if any) and shall result in the

 

32



--------------------------------------------------------------------------------



 



termination of the Revolving Credit Commitment and the Swingline Commitment and
the Revolving Credit Facility. Any such cash collateral shall be applied in
accordance with Section 12.2(b). If the reduction of the Revolving Credit
Commitment requires the repayment of any LIBOR Rate Loan, such repayment shall
be accompanied by any amount required to be paid pursuant to Section 5.9.
SECTION 2.6. Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of (a) June 29, 2015, (b) the date of
termination by the Borrower pursuant to Section 2.5 of the entire Revolving
Credit Commitment, or (c) the date of termination by the Administrative Agent on
behalf of the Lenders pursuant to Section 12.2(a).
ARTICLE III
LETTER OF CREDIT FACILITY
SECTION 3.1. L/C Commitment.
(a) Availability. Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the L/C Participants set forth in
Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”) for the
account of the Borrower on any Business Day from the Closing Date through but
not including the fifth (5th) Business Day prior to the Revolving Credit
Maturity Date in such form as may be approved from time to time by the Issuing
Lender and the Administrative Agent; provided, that the Issuing Lender shall
have no obligation to issue, and the L/C Participants shall have no obligation
to participate in, any Letter of Credit if, after giving effect to such
issuance, (i) the L/C Obligations would exceed the L/C Commitment or (ii) the
aggregate principal amount of outstanding Revolving Credit Loans, plus the
aggregate principal amount of outstanding Swingline Loans, plus the aggregate
amount of L/C Obligations would exceed the Revolving Credit Commitment. Each
Letter of Credit (other than the Existing Letters of Credit) shall (A) be in a
minimum amount of $25,000 unless otherwise agreed to by the Issuing Lender,
(B) be a standby letter of credit issued to support obligations of the Borrower
or any of its Restricted Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (C) expire on a date satisfactory to the Issuing
Lender and the Administrative Agent, which date shall be no later than the
earlier of (1) one (1) year after the date of its issuance (but any Letter of
Credit issued hereunder may, by its terms and consistent with the terms hereof,
be renewable annually with the consent of the Issuing Lender), and (2) the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date and (D) be
subject to the Uniform Customs and/or ISP98, as set forth in the Application or
as determined by the Issuing Lender and, to the extent not inconsistent
therewith, the laws of the State of New York. As of the Closing Date, each of
the Existing Letters of Credit shall constitute, for all purposes of this
Agreement and the other Loan Documents, a Letter of Credit issued and
outstanding hereunder. The Issuing Lender shall not at any time be obligated to
issue, and the L/C Participants shall have no obligation to participate in, any
Letter of Credit hereunder if such issuance would conflict with, or cause the
Issuing Lender or any L/C Participant to exceed any limits imposed by, any
Applicable Law. References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any existing Letters of Credit, unless the context otherwise requires.

 

33



--------------------------------------------------------------------------------



 



(b) Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 3.1, the Issuing Lender shall not be obligated to issue any Letter
of Credit at a time when any other Revolving Credit Lender is a Defaulting
Lender, unless the Issuing Lender has entered into arrangements (which may
include the delivery of cash collateral) with the Borrower or such Defaulting
Lender which are satisfactory to the Issuing Lender to eliminate the Issuing
Lender’s Fronting Exposure (after giving effect to Section 5.14(c)) with respect
to any such Defaulting Lender.
SECTION 3.2. Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender an Application therefor, completed to the
satisfaction of the Issuing Lender, and such other certificates, documents and
other papers and information (“L/C Supporting Documentation”) as the Issuing
Lender and the Administrative Agent may request. The Borrower will
contemporaneously deliver to the Administrative Agent at the Administrative
Agent’s Office a copy of such Application and L/C Supporting Documentation. Upon
receipt of any Application, the Issuing Lender shall process such Application
and the L/C Supporting Documentation delivered to it in connection therewith in
accordance with its customary procedures and shall, after approving the same and
receiving confirmation from the Administrative Agent that sufficient
availability exists under the Revolving Credit Facility for issuance of such
Letter of Credit, subject to Section 3.1 and Article VI hereof, promptly issue
the Letter of Credit requested thereby (but in no event shall the Issuing Lender
be required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Application therefor and all L/C Supporting
Documentation relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by the Issuing Lender
and the Borrower; provided that the Issuing Lender shall not issue a Letter of
Credit from and after the date which is one (1) day after it has received
written notice from the Administrative Agent (upon the request of the Required
Lenders) that one or more of the applicable conditions to Extensions of Credit
specified in Section 6.2 is not then satisfied until such conditions are
satisfied or waived in accordance with the provisions of this Agreement (and the
Issuing Lender shall be entitled to conclusively rely on any such notice and
shall have no obligation to independently investigate the accuracy of such
notice and shall have no liability to the Borrower in respect thereof if such
notice proves to be inaccurate). The Issuing Lender shall promptly furnish to
the Borrower and the Administrative Agent a copy of such Letter of Credit and
promptly notify each Revolving Credit Lender of the issuance and upon request by
any Revolving Credit Lender, furnish to such Revolving Credit Lender a copy of
such Letter of Credit and the amount of such Revolving Credit Lender’s
participation therein.

 

34



--------------------------------------------------------------------------------



 



SECTION 3.3. Commissions and Other Charges.
(a) Subject to Section 5.14(f), the Borrower shall pay to the Administrative
Agent, for the account of the Issuing Lender and the L/C Participants, a letter
of credit commission with respect to each Letter of Credit in an amount equal to
the face amount of such Letter of Credit multiplied by the Applicable Margin
with respect to Revolving Credit Loans that are LIBOR Rate Loans (determined on
a per annum basis). Such commission shall be payable quarterly in arrears on the
last Business Day of each calendar quarter, on the Revolving Credit Maturity
Date and thereafter on demand of the Administrative Agent. The Administrative
Agent shall, promptly following its receipt thereof, distribute to the Issuing
Lender and, subject to Section 5.14(f), the L/C Participants all commissions
received pursuant to this Section 3.3(a) in accordance with their respective
Revolving Credit Commitment Percentages.
(b) In addition to the foregoing commission, the Borrower shall pay the
Administrative Agent, for the account of the Issuing Lender, an issuance fee
with respect to each Letter of Credit issued hereunder pursuant to, and in
accordance with, the Administrative Agent’s Fee Letter or as otherwise agreed to
by the Borrower and the Issuing Lender. Such issuance fee shall be billed by the
Administrative Agent and shall be payable by the Borrower in equal quarterly
payments, in arrears, on the last Business Day of each calendar quarter
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent.
(c) In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, effecting payment
under, amending or otherwise administering any Letter of Credit.
SECTION 3.4. L/C Participations.
(a) The Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce the Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in the Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by the Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Participant’s Revolving Credit
Commitment Percentage of the amount of such draft, or any part thereof, which is
not so reimbursed.
(b) Upon becoming aware of any amount required to be paid by any L/C Participant
to the Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed

 

35



--------------------------------------------------------------------------------



 



portion of any payment made by the Issuing Lender under any Letter of Credit,
the Issuing Lender shall notify the Administrative Agent and each L/C
Participant of the amount and due date of such required payment and such L/C
Participant shall pay to the Issuing Lender the amount specified on the
applicable due date. If any such amount is paid to the Issuing Lender after the
date such payment is due, such L/C Participant shall pay to the Issuing Lender
on demand, in addition to such amount, the product of (i) such amount, times
(ii) the daily average Federal Funds Rate as determined by the Administrative
Agent during the period from and including the date such payment is due to the
date on which such payment is immediately available to the Issuing Lender, times
(iii) a fraction the numerator of which is the number of days that elapse during
such period and the denominator of which is 360. A certificate of the Issuing
Lender with respect to any amounts owing under this Section 3.4(b) shall be
conclusive in the absence of manifest error. With respect to payment to the
Issuing Lender of the unreimbursed amounts described in this Section 3.4(b), if
the L/C Participants receive notice that any such payment is due (A) prior to
1:00 p.m. on any Business Day, such payment shall be due that Business Day, and
(B) after 1:00 p.m. on any Business Day, such payment shall be due on the
following Business Day.
(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its Revolving Credit
Commitment Percentage of such payment in accordance with this Section 3.4, the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, or any payment of interest on account
thereof), the Issuing Lender will distribute to such L/C Participant its pro
rata share thereof; provided, that in the event that any such payment received
by the Issuing Lender shall be required to be returned by the Issuing Lender,
such L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.
SECTION 3.5. Reimbursement Obligation of the Borrower. In the event of any
drawing under any Letter of Credit, the Borrower agrees to reimburse (either
with the proceeds of a Revolving Credit Loan as provided for in this Section 3.5
or with funds from other sources), the Issuing Lender not later than 1:00 p.m.
on the next succeeding Business Day for the amount of (a) such draft so paid and
(b) any amounts referred to in Section 3.3(c) incurred by the Issuing Lender in
connection with such payment. The Issuing Lender shall deliver written notice of
any drawing under a Letter of Credit to the Administrative Agent and the
Borrower. Unless the Borrower shall immediately notify the Issuing Lender that
the Borrower intends to reimburse the Issuing Lender for such drawing from other
sources or funds, the Borrower shall be deemed to have timely given a Notice of
Borrowing to the Administrative Agent requesting that the Revolving Credit
Lenders make a Revolving Credit Loan bearing interest at the Base Rate on such
date in the amount of (a) such draft so paid and (b) any amounts referred to in
Section 3.3(c) incurred by the Issuing Lender in connection with such payment,
and the Revolving Credit Lenders shall make a Revolving Credit Loan bearing
interest at the Base Rate in such amount, the proceeds of which shall be applied
to reimburse the Issuing Lender for the amount of the related drawing and costs
and expenses. Each Revolving Credit Lender acknowledges and agrees that its
obligation to fund a Revolving Credit Loan in accordance with this Section 3.5
to reimburse the Issuing Lender for any draft paid under a Letter of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, non-satisfaction of the conditions
set forth in Section 2.3(a) or Article VI. If the

 

36



--------------------------------------------------------------------------------



 



Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse the Issuing Lender as provided above, the
unreimbursed amount of such drawing shall bear interest at the rate which would
be payable on any outstanding Base Rate Loans which were then overdue from the
date such amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
SECTION 3.6. Obligations Absolute. The Borrower’s obligations under this Article
III (including, without limitation, the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against the Issuing Lender or any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees that the Issuing Lender, the
Administrative Agent and the L/C Participants shall not be responsible for, and
the Borrower’s Reimbursement Obligation under Section 3.5 shall not be affected
by, among other things, the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Borrower and
any beneficiary of any Letter of Credit or any other party to which such Letter
of Credit may be transferred or any claims whatsoever of the Borrower against
any beneficiary of such Letter of Credit or any such transferee. The Issuing
Lender shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions caused by the Issuing Lender’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction by final nonappealable
judgment. The Borrower agrees that any action taken or omitted by the Issuing
Lender or the Administrative Agent under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Borrower and shall not
result in any liability of the Issuing Lender, the Administrative Agent or any
L/C Participant to the Borrower. The responsibility of the Issuing Lender to the
Borrower in connection with any draft presented for payment under any Letter of
Credit shall, in addition to any payment obligation expressly provided for in
such Letter of Credit, be limited to determining that the documents (including
each draft) delivered under such Letter of Credit in connection with such
presentment are in conformity with such Letter of Credit.
SECTION 3.7. Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
ARTICLE IV
TERM LOAN FACILITY
SECTION 4.1. Term Loan. Subject to the terms and conditions of this Agreement,
each Term Loan Lender severally agrees to make the Term Loan to the Borrower in
a single draw on the Closing Date in a principal amount equal to such Lender’s
Term Loan Commitment as of the Closing Date.
SECTION 4.2. Procedure for Advance of Term Loan. The Borrower shall give the
Administrative Agent an irrevocable notice of borrowing (in a form satisfactory
to the

 

37



--------------------------------------------------------------------------------



 



Administrative Agent) prior to 2:00 p.m. on the Closing Date requesting that the
Term Loan Lenders make the Term Loan as a Base Rate Loan on such date (provided
that the Borrower may request, no later than three (3) Business Days prior to
the Closing Date, that the Lenders make the Term Loan as a LIBOR Rate Loan or
multiple LIBOR Rate Loans if the Borrower has delivered to the Administrative
Agent a letter in form and substance reasonably satisfactory to the
Administrative Agent indemnifying the Lenders in the manner set forth in
Section 5.9 of this Agreement and a notice of borrowing (in form satisfactory to
the Administrative Agent) requesting such LIBOR Rate Loan or LIBOR Rate Loans
and specifying (a) the amount of each such LIBOR Rate Loan (which shall be, for
each such LIBOR Rate Loan, in an aggregate principal amount of $5,000,000 or a
whole multiple of $500,000 in excess thereof) and (b) the Interest Period or
Interest Periods applicable thereto). Upon receipt of such notice of borrowing
from the Borrower, the Administrative Agent shall promptly notify each Term Loan
Lender thereof. Not later than 3:00 p.m. on the Closing Date, each Term Loan
Lender will make available to the Administrative Agent for the account of the
Borrower, at the Administrative Agent’s Office in immediately available funds,
the amount of such Term Loan to be made by such Term Loan Lender on the Closing
Date. The Borrower hereby irrevocably authorizes the Administrative Agent to
disburse the proceeds of the Term Loan in immediately available funds by wire
transfer to such Person or Persons as may be designated by the Borrower in
writing.
SECTION 4.3. Repayment of Term Loan. The Borrower shall repay the aggregate
outstanding principal amount of the Term Loan in consecutive quarterly
installments on the last Business Day of each of March, June, September and
December commencing September 30, 2010 as set forth below, except as the amounts
of individual installments may be adjusted pursuant to Section 4.4 hereof:

                              PRINCIPAL     TERM LOAN           INSTALLMENT    
BALANCE   YEAR   PAYMENT DATE   ($)     ($)  
2010
  September 30   $ 2,500,000     $ 197,500,000  
 
  December 31   $ 2,500,000     $ 195,000,000  
 
                   
2011
  March 31   $ 2,500,000     $ 192,500,000  
 
  June 30   $ 2,500,000     $ 190,000,000  
 
  September 30   $ 5,000,000     $ 185,000,000  
 
  December 31   $ 5,000,000     $ 180,000,000  
 
                   
2012
  March 31   $ 5,000,000     $ 175,000,000  
 
  June 30   $ 5,000,000     $ 170,000,000  
 
  September 30   $ 5,000,000     $ 165,000,000  
 
  December 31   $ 5,000,000     $ 160,000,000  
 
                   
2013
  March 31   $ 5,000,000     $ 155,000,000  
 
  June 30   $ 5,000,000     $ 150,000,000  
 
  September 30   $ 7,500,000     $ 142,500,000  
 
  December 31   $ 7,500,000     $ 135,000,000  
 
                   
2014
  March 31   $ 7,500,000     $ 127,500,000  
 
  June 30   $ 7,500,000     $ 120,000,000  
 
  September 30   $ 30,000,000     $ 90,000,000  
 
  December 31   $ 30,000,000     $ 60,000,000  

 

38



--------------------------------------------------------------------------------



 



                              PRINCIPAL     TERM LOAN           INSTALLMENT    
BALANCE   YEAR   PAYMENT DATE   ($)     ($)  
2015
  March 31   $ 30,000,000     $ 30,000,000  
 
  Term Loan Maturity Date   $ 30,000,000     $ 0  

If not sooner paid, the Term Loan shall be paid in full, together with accrued
interest thereon, on the Term Loan Maturity Date.
SECTION 4.4. Prepayment of Term Loans.
(a) Optional Prepayment of Term Loan. The Borrower shall have the right at any
time and from time to time, upon delivery to the Administrative Agent of a
Notice of Prepayment at least three (3) Business Days prior to any repayment, to
prepay the Term Loan in whole or in part without premium or penalty except as
provided in Section 5.9. If any such notice is given, the amount specified in
such notice shall be due and payable on the date set forth in such notice. Each
optional prepayment of the Term Loan hereunder shall be in an aggregate
principal amount of at least $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and shall be applied to the outstanding principal installments of
the Term Loan as set forth in Section 4.3 in either direct order of maturity,
inverse order of maturity or on a pro rata basis, in any case as directed by the
Borrower. Each prepayment shall be accompanied by any amount required to be paid
pursuant to Section 5.9 hereof.
(b) Mandatory Prepayments.
(i) Debt Proceeds. The Borrower shall make mandatory principal prepayments of
the Loans in the manner set forth in Section 4.4(b)(v) below in amounts equal to
one hundred percent (100%) of:
(A) the aggregate Net Cash Proceeds from any incurrence of Permitted Senior
Notes permitted pursuant to Section 11.1(o); and
(B) the aggregate Net Cash Proceeds in excess of $1,000,000 in the aggregate
during any Fiscal Year from any incurrence of Debt by the Borrower or any of its
Restricted Subsidiaries not otherwise permitted pursuant to Section 11.1.
Any such prepayment shall be made within three (3) Business Days after the date
of receipt of Net Cash Proceeds of any such transaction.
(ii) Subordinated Debt Proceeds. The Borrower shall make mandatory principal
prepayments of the Loans and/or cash collateralize the L/C Obligations in the
manner set forth in Section 4.4(b)(v) below in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds of any incurrence of
Subordinated Debt by the Borrower or any of its Restricted Subsidiaries
permitted pursuant to Section 11.1(f). Any such prepayment shall be made within
three (3) Business Days after the date of receipt of Net Cash Proceeds of any
such transaction.

 

39



--------------------------------------------------------------------------------



 



(iii) Asset Sale Proceeds. The Borrower shall make mandatory principal
prepayments of the Loans and/or cash collateralize the L/C Obligations in the
manner set forth in Section 4.4(b)(v) below in amounts equal to one hundred
percent (100%) of the aggregate Net Cash Proceeds from the sale or other
disposition or series of related sales or other dispositions of assets by the
Borrower or any of its Restricted Subsidiaries other than sales or other
dispositions of assets permitted pursuant to Section 11.5(a) through (i). Such
prepayments shall be made within three (3) Business Days after the date of
receipt of the Net Cash Proceeds of any such sale or other disposition or series
of related sales or other dispositions of assets by the Borrower or any of its
Restricted Subsidiaries; provided that, so long as no Default or Event of
Default has occurred and is continuing, no such mandatory principal prepayments
shall be required (A) until the Net Cash Proceeds of sales and dispositions
exceed $10,000,000 in the aggregate during any Fiscal Year (at which point all
such Net Cash Proceeds shall be subject to prepayment in accordance with this
Section 4.4(b)(iii) with the date upon which such threshold is exceeded being
deemed to be the date of receipt of such Net Cash Proceeds); or (B) in
connection with any such Net Cash Proceeds which are committed to be reinvested
in assets used in the business of the Borrower and its Restricted Subsidiaries
within 12 months after receipt of such Net Cash Proceeds and are thereafter
actually reinvested in operating assets used in the business of the Borrower and
its Restricted Subsidiaries within 18 months after receipt of such Net Cash
Proceeds by the Borrower or such Restricted Subsidiary; provided, that any
portion of the Net Cash Proceeds not committed to be reinvested within such 12
month period or actually reinvested within such 18 month period shall be prepaid
in accordance with this Section. Upon and during the continuance of an Event of
Default and upon notice from the Administrative Agent, all such Net Cash
Proceeds received by the Borrower and its Restricted Subsidiaries shall be
applied to make prepayments of the Loans and/or cash collateralize the L/C
Obligations, such prepayments and/or cash collateral to be made within three
(3) Business Days after the Borrower’s or such Restricted Subsidiary’s receipt
of all such Net Cash Proceeds; provided that nothing in this sentence shall
require the Borrower to repay a greater amount of Net Cash Proceeds than it
would be required to repay pursuant to the first sentence of this
Section 4.4(b)(iii).
(iv) Insurance and Condemnation Proceeds. No later than one hundred eighty
(180) days following the date of receipt by the Borrower or any of its
Restricted Subsidiaries of any Net Cash Proceeds under any of the property
hazard insurance policies maintained by the Borrower or any of its Subsidiaries
or from any condemnation proceeding (the “Insurance and Condemnation Proceeds”)
which have not been previously reinvested (whether before or after the receipt
of such Net Cash Proceeds) as of such date in similar replacement assets, the
Borrower shall make mandatory principal prepayments of the Loans and/or cash
collateralize the L/C Obligations in the manner set forth in Section 4.4(b)(v)
below in amounts equal to one hundred percent (100%) of the aggregate amount of
such Insurance and Condemnation Proceeds in excess of $1,000,000 received by the
Borrower or any of its Restricted Subsidiaries with respect to each

 

40



--------------------------------------------------------------------------------



 



occurrence for which Insurance and Condemnation Proceeds are received.
Notwithstanding any of the foregoing to the contrary, upon and during the
continuance of an Event of Default and upon notice from the Administrative
Agent, all Insurance and Condemnation Proceeds received by the Borrower or its
Restricted Subsidiaries shall be applied to make prepayments of the Loans and/or
cash collateralize the L/C Obligations, such prepayments and/or cash collateral
to be made within three (3) Business Days after the Borrower’s or such
Restricted Subsidiary’s receipt of all such Insurance and Condemnation Proceeds.
(v) Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under Sections 4.4(b)(i) through and including
4.4(b)(iv), the Borrower shall promptly deliver a Notice of Prepayment to the
Administrative Agent and upon receipt of such notice, the Administrative Agent
shall promptly so notify the Lenders. Each prepayment under Section 4.4(b)(i)
shall be applied as follows: first, to reduce the remaining scheduled quarterly
principal repayment installments of the Term Loan on a pro rata basis and
second, to the extent of any excess, to temporarily prepay the Revolving Credit
Loans pursuant to Section 2.4(c); provided, that any excess remaining thereafter
shall be returned to the Borrower. Each prepayment under Section 4.4(b)(ii)
through (iv) shall be applied as follows: first, to reduce the remaining
scheduled quarterly principal repayment installments of the Term Loan on a pro
rata basis and second, to the extent of any excess, to permanently reduce the
Revolving Credit Commitment pursuant to Section 2.5(b); provided, that any
excess remaining thereafter shall be returned to the Borrower.
Amounts prepaid under the Term Loan pursuant to this Section may not be
reborrowed. Each prepayment shall be accompanied by any amount required to be
paid pursuant to Section 5.9 hereof.
No prepayment or repayment pursuant to Section 4.4 shall affect any of the
Borrower’s obligations under any Hedging Agreement.
ARTICLE V
GENERAL LOAN PROVISIONS
SECTION 5.1. Interest.
(a) Interest Rate Options. Subject to the provisions of this Section 5.1 at the
election of the Borrower, (i) Revolving Credit Loans and the Term Loan shall
bear interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR
Rate plus the Applicable Margin (provided that the LIBOR Rate shall not be
available until three (3) Business Days after the Closing Date unless the
Borrower has delivered to the Administrative Agent a letter in form and
substance satisfactory to the Administrative Agent indemnifying the Lenders in
the manner set forth in Section 5.9 of this Agreement) and (ii) any Swingline
Loans shall bear interest at the Base Rate plus the Applicable Margin. The
Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given pursuant to
Section 2.3 or Section 4.2, as applicable,, or at the time a Notice of
Conversion/Continuation is

 

41



--------------------------------------------------------------------------------



 



given pursuant to Section 5.2. Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.
(b) Interest Periods. In connection with each LIBOR Rate Loan, the Borrower, by
giving notice at the times described in Sections 2.3 or 5.2, as applicable,
shall elect an interest period (each, an “Interest Period”) to be applicable to
such Loan, which Interest Period shall be a period of one (1), two (2), three
(3) or six (6) months with respect to each LIBOR Rate Loan; provided that:
(i) the Interest Period shall commence on the date of advance of or conversion
to any LIBOR Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period with respect to a LIBOR Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(iii) any Interest Period with respect to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(iv) no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable; and
(v) there shall be no more than eight (8) Interest Periods in effect at any
time.
(c) Default Rate. Subject to Section 12.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 12.1(a), (b),
(h) or (i), or (ii)  at the election of the Required Lenders (or the
Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, and (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document. Interest
shall continue to accrue on the Obligations after the filing by or

 

42



--------------------------------------------------------------------------------



 



against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.
(d) Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing September 30, 2010; and interest on each LIBOR Rate Loan shall be
payable on the last day of each Interest Period applicable thereto, and if such
Interest Period extends over three (3) months, at the end of each three
(3) month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate or the
Federal Funds Rate shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest provided hereunder shall be made on the basis of a 360-day year and
actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365/366-day year).
(e) Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest hereunder or under any of the Notes and charged or
collected pursuant to the terms of this Agreement or pursuant to any of the
Notes exceed the highest rate permissible under any Applicable Law which a court
of competent jurisdiction shall, in a final determination, deem applicable
hereto. In the event that such a court determines that the Lenders have charged
or received interest hereunder in excess of the highest applicable rate, the
rate in effect hereunder shall automatically be reduced to the maximum rate
permitted by Applicable Law and the Lenders shall at the Administrative Agent’s
option (i) promptly refund to the Borrower any interest received by the Lenders
in excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis. It is the intent hereof that the
Borrower not pay or contract to pay, and that neither the Administrative Agent
nor any Lender receive or contract to receive, directly or indirectly in any
manner whatsoever, interest in excess of that which may be paid by the Borrower
under Applicable Law.
SECTION 5.2. Notice and Manner of Conversion or Continuation of Loans. Provided
that no Default or Event of Default has occurred and is then continuing, the
Borrower shall have the option to (a) convert at any time following the third
Business Day after the Closing Date all or any portion of any outstanding Base
Rate Loans (other than Swingline Loans) in a principal amount equal to
$5,000,000 or any whole multiple of $1,000,000 in excess thereof into one or
more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount equal to $1,000,000 or a whole multiple of $500,000 in excess thereof
into Base Rate Loans (other than Swingline Loans) or (ii) continue such LIBOR
Rate Loans as LIBOR Rate Loans. Whenever the Borrower desires to convert or
continue Loans as provided above, the Borrower shall give the Administrative
Agent irrevocable prior written notice in the form attached as Exhibit E (a
“Notice of Conversion/Continuation”) not later than 2:00 p.m. three (3) Business
Days before the day on which a proposed conversion or continuation of such Loan
is to be effective specifying (A) the Loans to be converted or continued, and,
in the case of any LIBOR Rate Loan to be converted or continued, the last day of
the Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or

 

43



--------------------------------------------------------------------------------



 



continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.
SECTION 5.3. Fees.
(a) Commitment Fee. Commencing on the Closing Date, subject to Section 5.14(f),
the Borrower shall pay to the Administrative Agent, for the account of the
Revolving Credit Lenders, a non-refundable commitment fee at a rate per annum
equal to the Applicable Margin on the average daily unused portion of the
Revolving Credit Commitment; provided that the amount of outstanding Swingline
Loans shall not be considered usage of the Revolving Credit Commitment for the
purpose of calculating such commitment fee. The commitment fee shall be payable
in arrears on the last Business Day of each calendar quarter during the term of
this Agreement commencing September 30, 2010, and ending on the Revolving Credit
Maturity Date. Such commitment fee shall be distributed by the Administrative
Agent to the Revolving Credit Lenders (subject to Section 5.14(f)) pro rata in
accordance with such Lenders’ respective Revolving Credit Commitment
Percentages.
(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent, for their own respective accounts, fees in the amounts and at the times
specified in the Joint Fee Letter and the Administrative Agent’s Fee Letter. The
Borrower shall pay to the Lenders such fees as shall have been separately agreed
upon in writing in the amounts and at the times so specified.
SECTION 5.4. Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Loans or of any fee, commission or other amounts
(including the Reimbursement Obligation) payable to the Lenders under this
Agreement shall be made not later than 1:00 p.m. on the date specified for
payment under this Agreement to the Administrative Agent at the Administrative
Agent’s Office for the account of the Lenders (other than as set forth below)
pro rata in accordance with their respective Revolving Credit Commitment
Percentages or Term Loan Percentages, as applicable, (except as specified
below), in Dollars, in immediately available funds and shall be made without any
set-off, counterclaim or deduction whatsoever. Any payment received after such
time but before 3:00 p.m. on such day shall be deemed a payment on such date for
the purposes of Section 12.1, but for all other purposes shall be deemed to have
been made on the next succeeding Business Day. Any payment received after 3:00
p.m. shall be deemed to have been made on the next succeeding Business Day for
all purposes. Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each Lender at its address for notices
set forth herein its pro rata share of such payment in accordance with the
amounts then due and payable to such Lenders, (except as specified below) and
shall wire advice of the amount of such credit to each Lender. Each payment to
the Administrative Agent of the L/C Participants’ commissions shall be made in
like manner, but for the account of the L/C Participants. Each payment to the
Administrative Agent of the Issuing Lender’s fees and expenses shall be made in
like manner, but for the account of the Issuing Lender. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Sections 5.8, 5.9, 5.11 or 14.2 shall be paid to the Administrative Agent
for the account of the applicable Lender. Subject to Section 5.1(b)(ii), if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be

 

44



--------------------------------------------------------------------------------



 



made on the next succeeding day which is a Business Day and such extension of
time shall in such case be included in computing any interest if payable along
with such payment.
SECTION 5.5. Evidence of Debt.
(a) Extensions of Credit. The Extensions of Credit made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Extensions of Credit made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Note and/or Swingline Note, as applicable, which
shall evidence such Lender’s Revolving Credit Loans, Term Loan and/or Swingline
Loans, as applicable, in addition to such accounts or records. Each Lender may
attach schedules to its Notes and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.
(b) Participations. In addition to the accounts and records referred to in
subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swingline
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
SECTION 5.6. Adjustments. Other than as contemplated by Section 5.14, if any
Lender shall, by exercising any right of setoff or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans or
other obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 5.9, 5.10, 5.11 or 14.2
hereof) greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them; provided that:
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

45



--------------------------------------------------------------------------------



 



(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement, (B) the application of cash collateral provided for in
Section 5.14 or (C) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Swingline Loans and Letters of Credit to any assignee or participant, other
than to the Borrower or any Subsidiary thereof (as to which the provisions of
this paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.
SECTION 5.7. Obligations of Lenders.
(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Sections 2.3(b) and 4.2 and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the daily average Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b) Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make the Loans and issue or
participate in Letters of Credit and Swingline Loans are several and are not
joint or joint and several. The failure of any Lender to make available its
Commitment Percentage of any Loan requested by the Borrower shall not relieve it
or any other Lender of its obligation, if any, hereunder to make its Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Commitment
Percentage of such Loan available on the borrowing date.

 

46



--------------------------------------------------------------------------------



 



SECTION 5.8. Changed Circumstances.
(a) Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate
is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for the ascertaining the LIBOR Rate for such Interest Period with respect
to a proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or (iii) the Required Lenders shall
determine (which determination shall be conclusive and binding absent manifest
error) that the LIBOR Rate does not adequately and fairly reflect the cost to
such Lenders of making or maintaining such Loans during such Interest Period,
then the Administrative Agent shall promptly give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and
(x) in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period
or (y) in the case of Base Rate Loans as to which the interest rate is
determined by reference to LIBOR, the Borrower shall convert the then
outstanding principal amount of each such Loan to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR as of the last day of
such Interest Period.
(b) Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan or continue any Loan as a LIBOR Rate
Loan or a Base Rate Loan as to which the interest

 

47



--------------------------------------------------------------------------------



 



rate is determined by reference to LIBOR shall be suspended and thereafter the
Borrower may select only Base Rate Loans as to which the interest rate is not
determined by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease
to be determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable LIBOR Rate Loan shall
immediately be converted to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR for the remainder of such Interest Period.
SECTION 5.9. Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to borrow, continue or convert
on a date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Revolving Credit Commitment Percentage or Term Loan Percentage, as
applicable, of the LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical. A certificate of such Lender setting forth the basis for
determining such amount or amounts necessary to compensate such Lender shall be
forwarded to the Borrower through the Administrative Agent and shall be
conclusively presumed to be correct save for manifest error.
SECTION 5.10. Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or the Issuing Lender;
(ii) subject any Lender or the Issuing Lender to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any LIBOR Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the Issuing Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 5.11 and the
imposition of, or any change in the rate of any Excluded Tax payable by such
Lender or the Issuing Lender); or
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans made by such Lender or any Letter of Credit or participation therein;

 

48



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting into or maintaining any LIBOR Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Lender or the Issuing Lender hereunder (whether of principal,
interest or any other amount) then, upon written request of such Lender or the
Issuing Lender, the Borrower shall promptly pay to any such Lender or the
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Lender, to a level below that
which such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Lender’s policies and the policies of
such Lender’s or the Issuing Lender’s holding company with respect to capital
adequacy), then from time to time upon written request of such Lender or such
Issuing Lender the Borrower shall promptly pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s
holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Lender pursuant to this Section for any increased costs
incurred or reductions suffered more than 120 days prior to the date that such
Lender or the Issuing Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or the Issuing Lender’s intention to claim compensation therefor
(except that if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 120-day period referred to above shall be
extended to include the period of retroactive effect thereof).
SECTION 5.11. Taxes.

 

49



--------------------------------------------------------------------------------



 



(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower shall be required by
Applicable Law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Lender, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with Applicable Law.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
paragraph (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with Applicable Law.
(c) Indemnification by the Borrower. The Borrower shall, without duplication,
indemnify the Administrative Agent, each Lender and the Issuing Lender, within
thirty (30) days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent, such Lender or the Issuing Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or the Issuing Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Lender, shall be conclusive absent manifest error.
(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders.
(i) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by Applicable Law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall

 

50



--------------------------------------------------------------------------------



 



deliver such other documentation prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, if (A) a Person becomes a “Foreign
Lender” hereunder or (B) there is a Change in Law and a Foreign Lender becomes
subject to such withholding tax at a reduced rate under an applicable tax
treaty, then (1) at such time, (2) on or prior to the date on which any such
form or certification expires or becomes obsolete, (3) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it pursuant to this clause (e)(i), and (4) from time to time if
requested by the Borrower or the Administrative Agent, such Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient), the following, as applicable (but only
if such Foreign Lender is legally entitled to do so):
(A) properly completed copies of Internal Revenue Service Form W-8BEN (or any
successor form thereto) claiming eligibility for benefits of an income tax
treaty to which the United States is a party,
(B) properly completed copies of Internal Revenue Service Form W-8ECI (or any
successor form thereto),
(C) properly completed copies of Internal Revenue Service Form W-8IMY (together
with all required statements and properly completed copies of Internal Revenue
Service Form W-8 for such Foreign Lender’s beneficial holders) or any successor
forms,
(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or any successor form
thereto), or
(E) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax properly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.
(ii) Each Lender (other than a Foreign Lender) (each, a “U.S. Lender”) shall
(A) on or prior to the date such Lender becomes a “U.S. Lender” hereunder,
(B) on or prior to the date on which any such form of certification expires or
becomes obsolete, (C) after the occurrence of any event requiring a change in
the most recent form or certification previously delivered by it pursuant to
this clause (e)(ii) and (D) from time to

 

51



--------------------------------------------------------------------------------



 



time if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of Internal
Revenue Service Form W-9 (certifying that such Lender is a U.S. Lender and is
entitled to an exemption from U.S. backup withholding tax) or any successor form
(but only if such U.S. Lender is legally entitled to do so).
(f) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section, it shall pay to the Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
the Borrower under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent, such Lender or the Issuing Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent, any Lender or the Issuing Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
(g) Indemnification of Administrative Agent. Each Lender shall indemnify the
Administrative Agent within 10 days after demand therefor, for the full amount
of any Excluded Taxes attributable to such Lender that are payable or paid by
the Administrative Agent, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Excluded Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document against any
amount due to the Administrative Agent under this subsection (g). The agreements
in this subsection (g) shall survive the resignation and/or replacement of the
Administrative Agent.
(h) Borrower Indemnity. The Borrower shall also indemnify the Administrative
Agent, within 10 days after demand therefor, for any withholding taxes,
including, without limitation, any Taxes imposed under Sections 1471 through
1474 of the Code, which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required by Section 5.11(g); provided that such Lender
shall promptly indemnify the Borrower to the extent of any payment the Borrower
makes to the Administrative Agent pursuant to this sentence.
(i) Survival. Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section shall survive the payment in full of the Obligations and the
termination of the Commitments.

 

52



--------------------------------------------------------------------------------



 



SECTION 5.12. Replacement of Lenders.
(a) Request for Compensation. If any Lender requests compensation pursuant to
Section 5.10, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 5.10 or
Section 5.11, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b) Lender Replacement. If any Lender requests compensation pursuant to Section
5.10, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 5.11, or if any Lender is a Defaulting Lender hereunder, or if any
Lender shall refuse to consent to a waiver or amendment to, or a departure from
the provisions of this Agreement or any other Loan Document which requires the
consent of all Lenders or all Lenders directly affected thereby and that has
been consented to by the Required Lenders, then, in each case, the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 14.10), all of its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:
(i) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 14.10,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 5.9) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter, and
(iv) such assignment does not conflict with Applicable Law.

 

53



--------------------------------------------------------------------------------



 



A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
(c) Effect of Replacement. To the extent that any Lender (a “Replaced Lender”)
is required to assign all of its interests, rights and obligations under this
Agreement to an assignee (a “Replacement Lender”) pursuant to this Section 5.12,
upon the execution of all applicable assignment documents and the satisfaction
of all other conditions set forth herein, the Replacement Lender shall become a
Lender hereunder and the Replaced Lender shall cease to be a Lender hereunder,
except with respect to the indemnification provisions under this Agreement,
which provisions shall survive as to such Replaced Lender.
SECTION 5.13. Security. The Obligations of the Borrower and the Guarantors shall
be secured as provided in the Security Documents.
SECTION 5.14. Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 14.11.
(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 14.2), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender and/or the Swingline Lender
hereunder; third, if so determined by the Administrative Agent or requested by
the Issuing Lender and/or the Swingline Lender, to be held as cash collateral
for future funding obligations of such Defaulting Lender of any participation in
any Swingline Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Administrative Agent, the Lenders,
the Issuing Lender or Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by the Administrative Agent, any Lender, the
Issuing Lender or Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under

 

54



--------------------------------------------------------------------------------



 



this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (i) such payment is a
payment of the principal amount of any Revolving Credit Loans or funded
participations in Swingline Loans or Letters of Credit in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Loans or funded participations in Swingline Loans or Letters of
Credit were made at a time when the conditions set forth in Section 6.2 were
satisfied or waived, such payment shall be applied solely to pay the Revolving
Credit Loans of, and funded participations in Swingline Loans or Letters of
Credit owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Revolving Credit Loans of, or funded
participations in Swingline Loans or Letters of Credit owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 5.14(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
(c) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swingline Loans pursuant to
Section 2.2(b) and Section 3.4, the “Revolving Credit Commitment Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Credit Commitment of such Defaulting Lender; provided that (i) each
such reallocation shall be given effect only if, at the date the applicable
Lender becomes a Defaulting Lender, no Default or Event of Default exists and
(ii) the aggregate obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit and Swingline Loans shall
not exceed the positive difference, if any, of (A) the Revolving Credit
Commitment of that non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Revolving Loans of that Lender.
(d) Cash Collateral for Letters of Credit. Promptly on demand by the Issuing
Lender or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount sufficient to cover all
Fronting Exposure with respect to the Issuing Lender (after giving effect to
Section 5.14(c)) on terms reasonably satisfactory to the Administrative Agent
and the Issuing Lender (and such cash collateral shall be in Dollars). Any such
cash collateral shall be deposited in a separate account with the Administrative
Agent, subject to the exclusive dominion and control of the Administrative
Agent, as collateral (solely for the benefit of the Issuing Lender) for the
payment and performance of each Defaulting Lender’s Revolving Credit Commitment
Percentage of outstanding L/C Obligations. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Lender immediately
for each Defaulting Lender’s Revolving Credit Commitment Percentage of any
drawing under any Letter of Credit which has not otherwise been reimbursed by
the Borrower (including, without limitation, through a Revolving Credit Loan) or
such Defaulting Lender.
(e) Prepayment of Swingline Loans. Promptly on demand by the Swingline Lender or
the Administrative Agent from time to time, the Borrower shall prepay Swingline
Loans in an amount of all Fronting Exposure with respect to the Swingline Lender
(after giving effect to Section 5.14(c)).

 

55



--------------------------------------------------------------------------------



 



(f) Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender (i) shall not be entitled to receive any
commitment fee pursuant to Section 5.3 (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (ii) shall not be entitled to receive any letter of
credit commissions pursuant to Section 3.3(a) otherwise payable to the account
of a Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the Issuing Lender pursuant to Section 5.14(d), but
instead, the Borrower shall pay to the non-Defaulting Lenders the amount of such
letter of credit commissions in accordance with the upward adjustments in their
respective Revolving Credit Commitment Percentages allocable to such Letter of
Credit pursuant to Section 5.14(c), with the balance of such fee, if any,
payable to the Issuing Lender for its own account.
(g) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing in their sole
discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase that portion
of outstanding Revolving Credit Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Loans and funded and unfunded participations in Letters of
Credit and Swingline Loans to be held on a pro rata basis by the Lenders in
accordance with their Revolving Credit Commitment Percentages (without giving
effect to Section 5.14(c)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
ARTICLE VI
CLOSING; CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1. Conditions to Closing and Initial Extensions of Credit. The
obligation of the Lenders to close this Agreement and to make the initial Loan
or issue or participate in the initial Letter of Credit, if any, is subject to
the satisfaction of each of the following conditions:
(a) Executed Loan Documents. This Agreement, a Revolving Credit Note, in favor
of each Lender requesting a Revolving Credit Note, a Term Note in favor of each
Lender requesting a Term Note and a Swingline Note in favor of the Swingline
Lender (if requested thereby), together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist thereunder, and the Borrower
shall have delivered original counterparts thereof to the Administrative Agent.
(b) Closing Certificates; etc.

 

56



--------------------------------------------------------------------------------



 



(i) Officer’s Certificate of the Borrower. The Administrative Agent shall have
received a certificate from a Responsible Officer, in form and substance
satisfactory to the Administrative Agent, to the effect that all representations
and warranties of the Borrower and each Subsidiary thereof contained in this
Agreement and the other Loan Documents are true, correct and complete in all
material respects (except to the extent that such representation and warranty is
subject to a materiality or Material Adverse Effect qualifier, in which case it
shall be true and correct in all respects); that the Borrower and each
Subsidiary thereof is not in violation of any of the covenants contained in this
Agreement and the other Loan Documents; that there is no (A) pending litigation
that could reasonably be expected to have a Material Adverse Effect or a
material adverse effect on the consummation of the transactions contemplated on
the Closing Date under this Agreement and the other Loan Documents or
(B) bankruptcy proceeding with respect to the Borrower or any Restricted
Subsidiary; that since September 27, 2009, no Material Adverse Effect, or
circumstance or condition that could reasonably be expected to result in a
Material Adverse Effect, has occurred; that, after giving effect to the
transactions contemplated to occur on the Closing Date under this Agreement, no
Default or Event of Default has occurred and is continuing; and that the
Borrower and each Subsidiary thereof has satisfied each of the conditions set
forth in Sections 6.1 and 6.2.
(ii) Certificate of Secretary of the Credit Parties. The Administrative Agent
shall have received a certificate of the secretary or assistant secretary of
each Credit Party certifying as to the incumbency and genuineness of the
signature of each officer of such Credit Party executing Loan Documents to which
it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation,
certificate of partnership or other organizational document, as applicable, of
such Credit Party and all amendments thereto, certified as of a recent date by
the appropriate Governmental Authority in its jurisdiction of incorporation or
organization, (B) the bylaws, operating agreement, partnership agreement or
other governing document, as applicable, of such Credit Party as in effect on
the date of such certifications, (C) resolutions duly adopted by the board of
directors or other applicable governing authority of such Credit Party
authorizing the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to
Section 6.1(b)(iii).
(iii) Certificates of Good Standing. The Administrative Agent shall have
received (A) certificates as of a recent date of the good standing of each
Credit Party under the laws of its jurisdiction of organization and (B) to the
extent available from the applicable jurisdiction, a certificate of the relevant
taxing authorities of the jurisdiction of organization of each Credit Party
certifying that such Credit Party has filed required tax returns and owes no
delinquent taxes.
(iv) Opinions of Counsel. The Administrative Agent shall have received favorable
opinions of counsel to each Credit Party, in form and

 

57



--------------------------------------------------------------------------------



 



substance satisfactory to the Administrative Agent and the Lenders, and
addressed to the Administrative Agent and the Lenders with respect to each
Credit Party, the Loan Documents and such other matters as the Lenders shall
request.
(v) Tax Forms. The Administrative Agent shall have received copies of the United
States Internal Revenue Service forms required by Section 5.11(e)(i).
(c) Collateral.
(i) Filings and Recordings. All filings and recordations that are necessary to
perfect the security interests of the Lenders in the collateral described in the
Security Documents shall have been forwarded for filing in all appropriate
locations and the Administrative Agent shall have received evidence satisfactory
thereto that upon such filings and recordations such security interests
constitute valid and perfected first priority Liens therein, subject to any
Liens permitted under Section 11.2.
(ii) Pledged Collateral. The Administrative Agent shall have received original
stock certificates or other certificates evidencing the Capital Stock pledged
pursuant to the Collateral Agreement (to the extent such Capital Stock is
certificated) together with an undated stock power for each such certificate
duly executed in blank by the registered owner thereof.
(iii) Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy
and tax matters) made against each Credit Party as deemed necessary by the
Administrative Agent, indicating among other things that its assets are free and
clear of any Lien except for Liens permitted hereunder.
(iv) Hazard and Liability Insurance. The Administrative Agent shall have
received certificates of property hazard, business interruption and liability
insurance (naming the Administrative Agent as additional insured on all
certificates for liability insurance) and evidence of payment of all insurance
premiums for the current policy year of each such policy of insurance.
(d) Consents; Defaults.
(i) Governmental and Third Party Approvals. The Credit Parties shall have
received all governmental, shareholder and third party consents and approvals
required (or any other material consents as determined in the reasonable
discretion of the Administrative Agent) in connection with the transactions
contemplated by this Agreement and the other Loan Documents and the other
transactions contemplated hereby and all applicable waiting periods shall have
expired without any action being taken by any Person that could reasonably be
expected to restrain, prevent or impose any material adverse conditions on any
of the Credit Parties or such other transactions or that could seek or threaten
any of the foregoing.

 

58



--------------------------------------------------------------------------------



 



(ii) No Injunction, Etc. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any
Governmental Authority (including the SEC and any state securities regulatory
authorities) to enjoin, restrain, or prohibit, or to obtain substantial damages
in respect of, or which is related to or arises out of this Agreement, the other
Loan Documents or the consummation of the transactions contemplated hereby or
thereby, or which, in the Administrative Agent’s sole discretion, would make it
inadvisable to consummate the transactions contemplated by this Agreement and
such other Loan Documents.
(iii) No Event of Default. No Default or Event of Default shall have occurred
and be continuing.
(e) Financial Matters.
(i) Financial Condition Certificate. The Borrower shall have delivered to the
Administrative Agent a certificate, in form and substance satisfactory to the
Administrative Agent, and certified as accurate by a Responsible Officer, that
(A) after giving effect to the initial Extensions of Credit hereunder, the
Borrower and the Credit Parties, taken as a whole, are Solvent, (B) attached
thereto are calculations evidencing compliance on a pro forma basis with the
covenants contained in Sections 10.1 and 10.2 hereof after giving effect to the
initial Extensions of Credit hereunder and (C) the financial projections
previously delivered to the Administrative Agent represent the good faith
estimates (utilizing reasonable assumptions) of the financial condition and
operations of the Borrower and its Subsidiaries.
(ii) Payment at Closing; Fee Letters. The Borrower shall have paid to the
Arrangers, the Administrative Agent and the Lenders the fees set forth or
referenced in Section 5.3 due on the Closing Date and any other accrued and
unpaid fees or commissions due hereunder (including, without limitation, legal
fees and expenses) and to any other Person such amount as may be due thereto in
connection with the transactions contemplated hereby, including all taxes, fees
and other charges in connection with the execution, delivery, recording, filing
and registration of any of the Loan Documents.
(f) Miscellaneous.
(i) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing, as applicable, from the Borrower in accordance with Section 2.3(a)
and Section 4.2, and a Notice of Account Designation specifying the account or
accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

 

59



--------------------------------------------------------------------------------



 



(ii) Refinancing of Existing Debt.
(A) All existing Debt of the Borrower and its Subsidiaries (other than the
Existing Credit Agreement and Debt permitted pursuant to Section 11.1) shall be
repaid in full and terminated and all collateral security therefor shall be
released, and the Administrative Agent shall have received pay-off letters in
form and substance satisfactory to it evidencing such repayment, termination and
release.
(B) The commitments under the Existing Credit Agreement shall have been
terminated and all loans outstanding under the Existing Credit Agreement shall
have been refinanced with the proceeds of the Loans made on the date hereof.
(iii) Diligence. The Administrative Agent, shall have completed, to its
satisfaction, all legal, tax, business and other due diligence with respect to
the business, assets, liabilities, operations and condition (financial or
otherwise) of the Borrower and its Subsidiaries in scope and determination
reasonably satisfactory to the Administrative Agent in its sole discretion.
(iv) Patriot Act. Each Credit Party shall have provided to the Administrative
Agent and the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with the requirements of the Patriot
Act.
(v) Other Documents. All opinions, certificates and other instruments and all
proceedings in connection with the transactions contemplated by this Agreement
shall be satisfactory in form and substance to the Administrative Agent. The
Administrative Agent shall have received copies of all other documents,
certificates and instruments reasonably requested thereby, with respect to the
transactions contemplated by this Agreement.
SECTION 6.2. Conditions to All Extensions of Credit. The obligations of the
Lenders to make any Extensions of Credit (including the initial Extension of
Credit), convert or continue any Loan and/or the Issuing Lender to issue or
extend any Letter of Credit are subject to the satisfaction of the following
conditions precedent on the relevant borrowing, continuation, conversion,
issuance or extension date:
(a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct in all material
respects (except to the extent that such representation and warranty is subject
to a materiality or Material Adverse Effect qualifier, in which case it shall be
true and correct in all respects) on and as of such borrowing, continuation,
conversion issuance or extension date with the same effect as if made on and as
of such date except for any representation and warranty that specifically refers
to an earlier date, which representation and warranty shall remain true and
correct in all material respects (except to the extent that such representation
and warranty is subject to a materiality or

 

60



--------------------------------------------------------------------------------



 



Material Adverse Effect qualifier, in which case it shall be true and correct in
all respects) as of such earlier date.
(b) No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing, continuation or conversion date with respect
to such Loan or after giving effect to the Loans to be made, continued or
converted on such date or (ii) on the issuance or extension date with respect to
such Letter of Credit or after giving effect to the issuance or extension of
such Letter of Credit on such date.
(c) Notices. The Administrative Agent shall have received a Notice of Borrowing
or Notice of Conversion/Continuation, as applicable, from the Borrower in
accordance with Section 2.3(a), Section 4.2 and Section 5.2.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE BORROWER
SECTION 7.1. Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Borrower hereby represents and warrants to the
Administrative Agent and Lenders both before and after giving effect to the
transactions contemplated hereunder that:
(a) Organization; Power; Qualification. Each of the Borrower and its
Subsidiaries (i) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (ii) has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and (iii) except to the extent that
the failure to do so could not reasonably be expected to have a Material Adverse
Effect, is duly qualified and authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification and authorization. The jurisdictions in which the Borrower
and its Subsidiaries are organized and qualified to do a material portion of
their business as of the Closing Date are described on Schedule 7.1(a).
(b) Ownership. Each Subsidiary of the Borrower as of the Closing Date is listed
on Schedule 7.1(b). As of the Closing Date, the capitalization of the Borrower
and its Subsidiaries consists of the number of shares, authorized, issued and
outstanding, of such classes and series, with or without par value, described on
Schedule 7.1(b). All outstanding shares of the Borrower and its Subsidiaries
have been duly authorized and validly issued and are fully paid and
nonassessable, with no personal liability attaching to the ownership thereof,
and not subject to any preemptive or similar rights. The shareholders of the
Subsidiaries of the Borrower and the number of shares owned by each as of the
Closing Date are described on Schedule 7.1(b). As of the Closing Date, there are
no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of Capital Stock of the Borrower, except as set forth in the most
recent audited financial statements thereof, or its Subsidiaries, except as
described on Schedule 7.1(b).

 

61



--------------------------------------------------------------------------------



 



(c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Borrower and its Restricted Subsidiaries has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Agreement and each of the other Loan Documents
to which it is a party in accordance with their respective terms. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
the duly authorized officers of the Borrower and each of its Subsidiaries party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower or its Subsidiary party thereto, enforceable in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
(d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc. The
execution, delivery and performance by the Borrower and its Restricted
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms and the Extensions of Credit hereunder do
not and will not, by the passage of time, the giving of notice or otherwise,
(i) require any Governmental Approval or violate any Applicable Law relating to
the Borrower or any of its Subsidiaries, (ii) conflict with, result in a breach
of or constitute a default under the articles of incorporation, bylaws or other
organizational documents of the Borrower or any of its Subsidiaries or any
indenture, material agreement or other material instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by such Person other than Liens arising under the Loan
Documents or (iv) require any consent or authorization of, filing with, or other
act in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement except, in each case,
(A) as may be required by law affecting the offering and sale of securities
generally, (B) filings under the UCC and (C) those notices, consents and
authorizations which have been obtained prior to the Closing Date.
(e) Compliance with Law; Governmental Approvals. Each of the Borrower and its
Subsidiaries (i) has all Governmental Approvals required by any Applicable Law
for it to conduct its business, each of which is in full force and effect, is
final and not subject to review on appeal and is not the subject of any pending
or, to the best of its knowledge, threatened attack by direct or collateral
proceeding, (ii) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (iii) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority, and has retained all material records and documents
required to be retained by it under Applicable Law; except, in each case
referred to in clauses (i), (ii) and (iii) above, to the extent that the failure
to comply with the terms thereof could not reasonably be expected to have a
Material Adverse Effect.
(f) Tax Returns and Payments. Each of the Borrower and its Subsidiaries has
timely (after taking into account all available extensions) filed all federal,
state, local and other tax returns required by Applicable Law, and has paid all
federal, state, local and other Taxes

 

62



--------------------------------------------------------------------------------



 



therein shown to be due and payable, except those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP. To the knowledge
of the Responsible Officers of the Borrower and its Subsidiaries, there is
(i) no ongoing audit, examination or other investigation by any Governmental
Authority of the tax liability of the Borrower and its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect, and (ii) no proposed
tax assessment against the Borrower or any Subsidiary that would, if made, have
a Material Adverse Effect.
(g) Intellectual Property Matters. Each of the Borrower and its Restricted
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright applications, patents, patent rights or licenses, patent
applications, trademarks, trademark rights, service mark, service mark rights,
trade names, trade name rights, copyrights and rights with respect to the
foregoing which are required to conduct its business. Except to the extent that
it could not reasonably be expected to have a Material Adverse Effect, no event
has occurred which permits, or after notice or lapse of time or both would
permit, the revocation or termination of any such rights, and neither the
Borrower nor any Restricted Subsidiary thereof is liable to any Person for
infringement under Applicable Law with respect to any such rights as a result of
its business operations.
(h) Environmental Matters. Except as to matters which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect:
(i) the properties owned, leased or operated by the Borrower and its
Subsidiaries now do not contain, and to their knowledge have not previously
contained, any Hazardous Materials in amounts or concentrations which
(A) constitute or constituted a violation of applicable Environmental Laws or
(B) could give rise to liability under applicable Environmental Laws;
(ii) the Borrower, each Subsidiary and such properties and all operations
conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there is no
contamination at, under or about such properties or such operations which could
interfere with the continued operation of such properties or impair the fair
saleable value thereof;
(iii) neither the Borrower nor any Subsidiary thereof has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters, Hazardous Materials, or compliance with
Environmental Laws, nor does the Borrower or any Subsidiary thereof have
knowledge or reason to believe that any such notice will be received or is being
threatened;
(iv) Hazardous Materials have not been transported or disposed of to or from the
properties owned, leased or operated by the Borrower and its Subsidiaries in
violation of, or in a manner or to a location which could give rise to liability
under, Environmental Laws, nor have any Hazardous Materials been

 

63



--------------------------------------------------------------------------------



 



generated, treated, stored or disposed of at, on or under any of such properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Laws;
(v) no judicial proceedings or governmental or administrative action is pending,
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which the Borrower or any Subsidiary thereof is or will be named as a
potentially responsible party with respect to such properties or operations
conducted in connection therewith, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower, any Subsidiary or such properties or such operations;
and
(vi) there has been no release, or to the best of the Borrower’s knowledge,
threat of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, now or in the past, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.
(i) ERISA.
(i) As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any obligation under, any Pension Plans
other than those identified on Schedule 7.1(i);
(ii) The Borrower and each ERISA Affiliate is in compliance with all applicable
provisions of ERISA and the regulations and published interpretations thereunder
with respect to all Employee Benefit Plans except for any required amendments
for which the remedial amendment period as defined in Section 401(b) of the Code
has not yet expired and except where a failure to so comply could not reasonably
be expected to have a Material Adverse Effect. Each Employee Benefit Plan that
is intended to be qualified under Section 401(a) of the Code has been determined
by the Internal Revenue Service to be so qualified, except for such plans that
have not yet received determination letters but for which the remedial amendment
period for submitting a determination letter has not yet expired. No liability
has been incurred by the Borrower or any ERISA Affiliate which remains
unsatisfied for any taxes or penalties with respect to any Employee Benefit Plan
or any Multiemployer Plan except for a liability that could not reasonably be
expected to have a Material Adverse Effect;
(iii) As of the Closing Date, no Pension Plan has been terminated, nor has any
accumulated funding deficiency (as defined in Section 412 of the Code) been
incurred (without regard to any waiver granted under Section 412 of the Code),
nor has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan, nor has the Borrower or any ERISA
Affiliate failed to timely make any contributions or to pay any

 

64



--------------------------------------------------------------------------------



 



amounts due and owing as required by Section 412 of the Code, Section 302 of
ERISA or the terms of any Pension Plan, in each case where such event could
reasonably be expected to have a Material Adverse Effect; nor has there been any
event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA
with respect to any Pension Plan;
(iv) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has: (A) engaged in a nonexempt
prohibited transaction described in Section 406 of the ERISA or Section 4975 of
the Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, (C) failed to make a required contribution or payment to a Multiemployer
Plan, or (D) failed to make a required installment or other required payment
under Section 412 of the Code;
(v) No Termination Event has occurred or is reasonably expected to occur; and
(vi) Except where the failure of any of the following representations to be
correct could not reasonably be expected to have a Material Adverse Effect, no
proceeding, claim (other than a benefits claim in the ordinary course of
business), lawsuit and/or investigation is existing or, to the knowledge of the
Borrower, threatened concerning or involving any (A) employee welfare benefit
plan (as defined in Section 3(1) of ERISA) currently maintained or contributed
to by the Borrower or any ERISA Affiliate, (B) Pension Plan or (C) Multiemployer
Plan.
(j) Margin Stock.
(i) Neither the Borrower nor any Subsidiary thereof is engaged principally or as
one of its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” (as each such term is defined or used, directly or
indirectly, in Regulation U and Regulation X) any Margin Stock. No part of the
proceeds of any of the Loans or Letters of Credit will be used for any purpose
which violates, or which would be inconsistent with, the provisions of
Regulation U or Regulation X; and
(ii) Following the application of the proceeds of each Extension of Credit, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Sections 11.2 or 11.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Debt and within the scope of Section 12.1(f) will be
Margin Stock.
(k) Government Regulation. Neither the Borrower nor any Subsidiary thereof is an
“investment company” or a company “controlled” by an “investment company” (as
each

 

65



--------------------------------------------------------------------------------



 



such term is defined or used in the Investment Company Act of 1940, as amended)
and neither the Borrower nor any Subsidiary thereof is, or after giving effect
to any Extension of Credit will be, subject to regulation under the Interstate
Commerce Act, as amended, or any other Applicable Law which limits its ability
to incur or consummate the transactions contemplated hereby.
(l) Material Contracts. Each Material Contract is, and after giving effect to
the consummation of the transactions contemplated by the Loan Documents will be,
in full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, the Borrower and its Subsidiaries have
delivered to the Administrative Agent a true and complete copy of each written
Material Contract. Neither the Borrower nor any Subsidiary (nor, to the
knowledge of the Borrower, any other party thereto) is in breach of or in
default under any Material Contract in any material respect.
(m) Employee Relations. Each of the Borrower and its Subsidiaries has a stable
work force in place and is not, as of the Closing Date, party to any collective
bargaining agreement nor, as of the Closing Date, has any labor union been
recognized as the representative of its employees. The Borrower knows of no
pending, threatened or contemplated strikes, work stoppage or other collective
labor disputes involving its employees or those of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
(n) Burdensome Provisions. No Subsidiary is party to any agreement or instrument
or otherwise subject to any restriction or encumbrance that restricts or limits
its ability to (i) make dividend payments or other distributions in respect of
its Capital Stock to the Borrower or any Subsidiary, (ii) transfer any of its
assets or properties to the Borrower or any other Subsidiary or (iii) create,
incur or assume Liens on any of its properties or assets (whether now owned or
hereafter acquired) at any time securing the Obligations, or that requires the
grant of any security for such obligation if security is given for the
Obligations, in each case other than (A) any such restriction or encumbrance
existing under or by reason of the Loan Documents or Applicable Law;
(B) customary restrictions on the transfer of, or Liens upon, the property
subject to a Capital Lease set forth in such Capital Lease provided that such
restrictions do not apply to any property other than the property financed by
such Capital Lease and the proceeds thereof; (C) customary restrictions with
respect to a Subsidiary of the Borrower pursuant to an agreement that has been
entered into for the sale or disposition (not otherwise prohibited by the Loan
Documents) of all or substantially all of the Capital Stock in, or assets of,
such Subsidiary of the Borrower; (D) customary non-assignment provisions of any
contract or lease (provided that such provisions are limited to assets
consisting of such contract or lease itself and include no other assets);
(E) customary net worth provisions contained in leases and other agreements
entered into by a Subsidiary of the Borrower in the ordinary course of business;
(F) customary restrictions on the creation or assumption of Liens contained in
any Permitted Senior Notes or the documentation governing any Subordinated Debt;
(G) customary provisions in joint venture agreements and other similar
agreements relating solely to the securities, assets and revenues of such joint
venture or other business venture; (H) in the case of clauses (i) or (ii) above,
obligations under any provision of any agreement or other instrument governing
Debt that are binding on a Person that becomes a Subsidiary of the Borrower, so
long as (1) such obligations are not entered into in contemplation of such
Person becoming a

 

66



--------------------------------------------------------------------------------



 



Subsidiary, (2) such Debt is otherwise permitted to be incurred or assumed under
this Agreement and (3) such obligations are not applicable to any Person, or the
properties or assets of any Person, other than the Person that becomes a
Subsidiary of the Borrower; (I) restrictions or encumbrances of the type
described in clauses (i) and (ii) above that only affect a Subsidiary that is a
Guarantor; (J) provisions imposed under or in connection with the granting of
Liens permitted under Section 11.2(p) under or in connection with commodity
swaps or other agreements or arrangements related to commodity prices provided
that such restrictions do not apply to any property other than property granted
to secure such obligations; (K) restrictions limited solely to cash or other
deposits imposed under contracts entered into in the ordinary course of
business; (L) restrictions and encumbrances in any agreement to which a
Permitted Franchisee Financing SPE is a party and (M) any such restriction or
encumbrance pursuant to any agreement in existence on the Closing Date entered
into in the ordinary course of business; provided that (1) the Borrower
represents and warrants that, to the best of its knowledge, no restrictions or
encumbrances of the type described in this clause (M) exist (other than any such
restrictions or encumbrances referenced in clauses (A) through (L) hereof) and
(2) this clause (M) shall not include any restrictions or encumbrances pursuant
to any Material Contracts.
(o) Financial Statements. The audited Consolidated balance sheet of the Borrower
and its Subsidiaries as of September 27, 2009 and the related audited statements
of income and retained earnings and cash flows for the Fiscal Year then ended,
are complete and correct and fairly present on a Consolidated basis the assets,
liabilities and financial position of the Borrower and its Subsidiaries as at
such dates, and the results of the operations and changes of financial position
for the periods then ended. All such financial statements, including the related
schedules and notes thereto, have been prepared in accordance with GAAP. As of
the Closing Date, the Borrower and its Subsidiaries have no material Debt,
obligation or other unusual forward or long-term commitment which is not fairly
reflected in the foregoing financial statements or in the notes thereto other
than Debt incurred in the ordinary course of business subsequent to the date
thereof.
(p) No Material Adverse Change. Except as publicly disclosed by the Borrower
prior to the Closing Date, since September 27, 2009, there has been no material
adverse change in the properties, business, operations or condition (financial
or otherwise) of the Borrower and its Subsidiaries, and since September 27,
2009, no event has occurred or condition arisen that could reasonably be
expected to have a Material Adverse Effect.
(q) Solvency. As of the Closing Date and after giving effect to each Extension
of Credit made hereunder, the Borrower and the Credit Parties, taken as a whole,
will be Solvent.
(r) Titles to Properties. Each of the Borrower and its Subsidiaries has such
title to the real property owned or leased by it as is necessary or desirable to
the conduct of its business and valid and legal title to all of its personal
property and assets, including, but not limited to, those reflected on the
balance sheets of the Borrower and its Subsidiaries delivered pursuant to
Section 8.1, except those which have been disposed of by the Borrower or its
Subsidiaries subsequent to such date which dispositions have been in the
ordinary course of business or as otherwise expressly permitted hereunder.

 

67



--------------------------------------------------------------------------------



 



(s) Liens. None of the properties and assets of the Borrower or any Subsidiary
thereof is subject to any Lien, except Liens permitted pursuant to Section 11.2.
Neither the Borrower nor any Subsidiary thereof has signed any financing
statement or any security agreement authorizing any secured party thereunder to
file any such financing statement with respect to any Lien remaining effective
as of the Closing Date, except to perfect those Liens permitted by Section 11.2.
(t) Debt and Guaranty Obligations. Schedule 7.1(t) is a complete and correct
listing of all Debt and Guaranty Obligations of the Borrower and its
Subsidiaries as of the Closing Date in excess of $2,500,000. As of the Closing
Date, the Borrower and its Subsidiaries have performed and are in compliance in
all material respects with all of the terms of such Debt and Guaranty
Obligations and all instruments and agreements relating thereto and, as of the
Closing Date, no default or event of default, or event or condition which with
notice or lapse of time or both would constitute such a default or event of
default on the part of the Borrower or any of its Subsidiaries exists with
respect to any such Debt or Guaranty Obligation.
(u) Litigation. Except for matters existing on the Closing Date and set forth on
Schedule 7.1(u), there are no actions, suits or proceedings pending nor, to the
knowledge of the Borrower, threatened against or in any other way relating
adversely to or affecting the Borrower or any Subsidiary thereof or any of their
respective properties in any court or before any arbitrator of any kind or
before or by any Governmental Authority except for any such actions, suits or
proceedings which individually and in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
(v) Absence of Defaults. No event has occurred or is continuing which
constitutes a Default or an Event of Default.
(w) Senior Debt Status. The Obligations of the Borrower and each of its
Restricted Subsidiaries under this Agreement and each of the other Loan
Documents rank and shall continue to rank senior in priority of payment to all
Subordinated Debt of each such Person and, to the extent applicable, is
designated as “Senior Debt” or the equivalent thereof under all instruments and
documents relating to all Subordinated Debt of such Person.
(x) OFAC. None of the Borrower, any Subsidiary of the Borrower or any Affiliate
of the Borrower: (i) is a Sanctioned Person or (ii) is in violation of (A) the
Trading With the Enemy Act, as amended or modified from time to time, (B) any of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended or modified from time to time) or any
enabling legislation or executive order relating thereto or (C) the Patriot Act.
The proceeds of any Loan will not be used and have not been used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.
(y) Disclosure. No financial statement, material report, material certificate or
other material information furnished in writing by or on behalf of the Borrower
or any Subsidiary thereof to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken together as a whole and

 

68



--------------------------------------------------------------------------------



 



in the context of all publicly available information concerning the Borrower and
its Subsidiaries as of the time when made or delivered, contains any untrue
statement of a material fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading as of the time when made or delivered; provided that,
the representation set forth herein as to any projected financial information,
pro forma financial information, estimated financial information and other
projected or estimated information is limited to the fact that such information
was prepared in good faith based upon assumptions that the Borrower or such
Subsidiary, as applicable, believed to be reasonable as of the date such
information was prepared (it being understood that forward looking and estimated
information, including projections, are subject to significant uncertainties and
contingencies, many of which are beyond the control of the Borrower and its
Subsidiaries, and that no assurance can be given that any forward looking or
estimated information (including any projected financial information) will be
realized.
SECTION 7.2. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
ARTICLE VIII
FINANCIAL INFORMATION AND NOTICES
Until all the Obligations (other than (a) contingent indemnification obligations
not then due and (b) the Hedging Obligations) have been paid and satisfied in
full and the Commitments terminated, unless consent has been obtained in the
manner set forth in Section 14.11, the Borrower will furnish or cause to be
furnished to the Administrative Agent at the Administrative Agent’s Office at
the address set forth in Section 14.1 or such other office as may be designated
by the Administrative Agent from time to time:
SECTION 8.1. Financial Statements and Projections.
(a) Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each Fiscal Year (or, if either such date is earlier, on the date of
any required public filing thereof, or five (5) days following any date on which
the Borrower may be required to file such statements), an unaudited Consolidated
balance sheet of the Borrower and its Subsidiaries as of the close of such
fiscal quarter and unaudited Consolidated statements of income and cash flows
for the fiscal quarter then ended and that portion of the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of

 

69



--------------------------------------------------------------------------------



 



accounting principles and practices during the period, and certified by the
chief financial officer or treasurer of the Borrower to present fairly in all
material respects the financial condition of the Borrower and its Subsidiaries
on a Consolidated basis as of their respective dates and the results of
operations of the Borrower and its Subsidiaries for the respective periods then
ended, subject to normal year end adjustments.
(b) Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days after the end of each Fiscal Year (or, if either such date is
earlier, on the date of any required public filing thereof, or five (5) days
following any date on which the Borrower may be required to file such
statements), an audited Consolidated balance sheet of the Borrower and its
Subsidiaries as of the close of such Fiscal Year and audited Consolidated
statements of income, retained earnings and cash flows for the Fiscal Year then
ended, including the notes thereto, all in reasonable detail setting forth in
comparative form the corresponding figures as of the end of and for the
preceding Fiscal Year and prepared by KPMG LLP or another independent certified
public accounting firm reasonably acceptable to the Administrative Agent in
accordance with GAAP and, if applicable, containing disclosure of the effect on
the financial position or results of operations of any change in the application
of accounting principles and practices during the year, and accompanied by a
report thereon by such certified public accountants that is not qualified with
respect to scope limitations imposed by the Borrower or any of its Subsidiaries
or with respect to accounting principles followed by the Borrower or any of its
Subsidiaries not in accordance with GAAP.
(c) Annual Business Plan and Financial Projections. As soon as practicable and
in any event within thirty (30) days after the beginning of each Fiscal Year, a
business plan of the Borrower and its Subsidiaries for the ensuing four
(4) fiscal quarters, such plan to be prepared in accordance with GAAP and to
include, on a quarterly basis, the following: a quarterly operating and capital
budget, a projected income statement, statement of cash flows and balance sheet
and a report containing management’s assumptions with respect to such
projections, accompanied by a certificate from the chief financial officer or
treasurer of the Borrower to the effect that, to the best of such officer’s
knowledge, such projections are good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries for such four (4) fiscal quarter period.
SECTION 8.2. Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Sections 8.1 (a) or (b) and at such other times as the
Administrative Agent shall reasonably request, a certificate of the chief
financial officer or the treasurer of the Borrower in the form of Exhibit F
attached hereto (an “Officer’s Compliance Certificate”).
SECTION 8.3. Annual Accountants’ Certificate. At each time financial statements
are delivered pursuant to Section 8.1(b), a certificate of the independent
public accountants certifying such financial statements addressed to the
Administrative Agent for the benefit of the Lenders stating that in making the
examination necessary for the certification of such financial statements, they
obtained no knowledge of any Default or Event of Default or, if such is not the
case, specifying such Default or Event of Default and its nature and period of
existence.
SECTION 8.4. Other Reports.

 

70



--------------------------------------------------------------------------------



 



(a) Promptly upon receipt thereof, copies of all reports, if any, submitted to
the Borrower or its Board of Directors by its independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;
(b) Any information regarding the operations, business affairs and financial
condition of the Borrower or any of its Subsidiaries required to be delivered to
the trustee or any noteholder under any Permitted Senior Notes (including,
without limitation, any notice required to be delivered thereunder) which are
not required to be delivered under this Agreement or any other Loan Document;
(c) Such other information regarding the operations, business affairs and
financial condition of the Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender may reasonably request; and
(d) Promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and Anti-Money Laundering rules and regulations (including, without limitation,
the Patriot Act), as from time to time reasonably requested by the
Administrative Agent or any Lender.
SECTION 8.5. Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) days after an officer of the Borrower obtains knowledge
thereof) telephonic and written notice of:
(a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Borrower or any Subsidiary thereof or
any of their respective properties, assets or businesses, which in any such case
could reasonably be expected to have a Material Adverse Effect;
(b) any notice of any violation received by the Borrower or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws which in any such case could
reasonably be expected to have a Material Adverse Effect;
(c) any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against the Borrower or any Subsidiary thereof;
(d) any attachment, judgment, lien, levy or order exceeding $1,000,000 that may
be assessed against or threatened against the Borrower or any Subsidiary
thereof;
(e) (i) any Default or Event of Default or (ii) the occurrence or existence of
any event or circumstance that foreseeably will become a Default or Event of
Default;
(f) (i) any unfavorable determination letter from the Internal Revenue Service
regarding the qualification of an Employee Benefit Plan under Section 401(a) of
the Code (along with a copy thereof), (ii) all notices received by the Borrower
or any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer

 

71



--------------------------------------------------------------------------------



 



any Pension Plan, (iii) all notices received by the Borrower or any ERISA
Affiliate from a Multiemployer Plan sponsor concerning the imposition or amount
of withdrawal liability pursuant to Section 4202 of ERISA and (iv) the Borrower
obtaining knowledge that the Borrower or any ERISA Affiliate has filed or
intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA; and
(g) any event which makes any of the representations set forth in Article VII
that is subject to materiality or Material Adverse Effect qualifications
inaccurate in any respect or any event which makes any of the representations
set forth in Article VII that is not subject to materiality or Material Adverse
Effect qualifications inaccurate in any material respect.
SECTION 8.6. Extension of Time. Notwithstanding anything in this Agreement to
the contrary, the Administrative Agent may, in its sole discretion, extend the
delivery deadline applicable to any notice, certificate or other information
required to be delivered under this Article VIII for a period of time not to
exceed five (5) Business Days.
SECTION 8.7. Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Borrower
to the Administrative Agent or any Lender whether pursuant to this Article VIII
or any other provision of this Agreement, or any of the Security Documents,
shall, at the time the same is so furnished, comply with the representations and
warranties set forth in Section 7.1(y).
SECTION 8.8. Public/Private Designation for Borrower Materials. The Borrower
hereby acknowledges that (a) the Administrative Agent and/or an Arranger will
make available to the Lenders and the Issuing Lender written materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak Online or
another similar electronic system (the “Platform”) and (b) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Lender and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws; (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor;” and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Investor.” Notwithstanding any other provision of this
Section, to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 14.12.
SECTION 8.9. Documentation Delivery Requirements. Documents required to be
delivered pursuant to this Article may be delivered electronically and if so
delivered, shall be

 

72



--------------------------------------------------------------------------------



 



deemed to have been delivered on the date (a) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 14.1; or (b) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall deliver paper copies of such documents
to the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender; provided, further, for the
avoidance of doubt, that the Borrower shall be deemed to have satisfied
Sections 8.1(a) and (b), respectively, upon the filing within the applicable
time period specified herein of its applicable 10-Q or 10-K report with the SEC
and the notification to the Administrative Agent (which such notice may be
delivered to the Administrative Agent via electronic mail in accordance with
Section 14.1) of (i) the availability of any such report and (ii) the website
noted in clause (a) or (b) above where any such report can be viewed.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Officer’s Compliance Certificates
required by Section 8.2 to the Administrative Agent. Except for such Officer’s
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
ARTICLE IX
AFFIRMATIVE COVENANTS
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Hedging Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner provided for in Section 14.11, the Borrower will, and
will cause each of its Restricted Subsidiaries to:
SECTION 9.1. Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.4, (a) preserve and maintain its separate existence and
all material rights, franchises, licenses and privileges necessary to the
conduct of its business, and (b) qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction in which the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect.
SECTION 9.2. Maintenance of Property. In addition to the requirements of any of
the Security Documents, protect and preserve all properties useful in and
material to its business in accordance with sound business practices, including
copyrights, patents, trade names, service marks and trademarks; maintain in good
working order and condition in accordance with sound business practices all
buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all renewals, replacements and additions
to such property necessary for the conduct of its business, so that the business
carried on in connection therewith may be conducted in a commercially reasonable
manner.
SECTION 9.3. Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by

 

73



--------------------------------------------------------------------------------



 



similar businesses and as may be required by Applicable Law and as are required
by any Security Documents, and on the Closing Date and from time to time
thereafter deliver to the Administrative Agent upon its request a detailed list
of the insurance then in effect, stating the names of the insurance companies,
the amounts and rates of the insurance, the dates of the expiration thereof and
the properties and risks covered thereby.
SECTION 9.4. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
SECTION 9.5. Compliance With Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all material Governmental Approvals, in each case
applicable to the conduct of its business.
SECTION 9.6. Environmental Laws. In addition to and without limiting the
generality of Section 9.5, (a) materially comply with, and use commercially
reasonable efforts to ensure such material compliance by all tenants and
subtenants with all applicable Environmental Laws and obtain and comply with and
maintain, and use commercially reasonable efforts to ensure that all tenants and
subtenants, if any, obtain and comply with and maintain, any and all material
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws, and
(c) defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective parents, Subsidiaries, Affiliates, employees,
agents, officers and directors, from and against any claims, demands, penalties,
fines, liabilities, settlements, damages, costs and expenses of whatever kind or
nature known or unknown, contingent or otherwise, arising out of, or in any way
relating to the presence of Hazardous Materials, or the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower or any such Restricted Subsidiary, or any orders,
requirements or demands of Governmental Authorities related thereto, including,
without limitation, reasonable attorney’s and consultant’s fees, investigation
and laboratory fees, response costs, court costs and litigation expenses, except
to the extent that any of the foregoing directly result from the gross
negligence or willful misconduct of the party seeking indemnification therefor
as determined by a court of competent jurisdiction by final nonappealable
judgment.
SECTION 9.7. Compliance with ERISA. In addition to and without limiting the
generality of Section 9.5, (a) except where the failure to so comply could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with all applicable provisions of ERISA and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could be a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in

 

74



--------------------------------------------------------------------------------



 



Section 4980B of the Code and (b) furnish to the Administrative Agent upon the
Administrative Agent’s request such additional information about any Pension
Plan as may be reasonably requested by the Administrative Agent to confirm
compliance with this Section.
SECTION 9.8. Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time, to visit and inspect its
properties; inspect, audit and make extracts from its books, records and files,
including, but not limited to, management letters prepared by independent
accountants; and discuss with its principal officers, and its independent
accountants, its business, assets, liabilities, financial condition, results of
operations and business prospects.
SECTION 9.9. Additional Subsidiaries.
(a) Additional Domestic Subsidiary. Notify the Administrative Agent of (i) the
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary in
accordance with Section 9.9(c) below or (ii) the creation or acquisition of any
Domestic Subsidiary, and (unless such Domestic Subsidiary has been designated as
an Unrestricted Subsidiary pursuant to Section 9.9(d) and subject to
Section 9.9(f)) promptly thereafter (and in any event within thirty (30) days
(as may be extended by the Administrative Agent in its reasonable discretion)),
cause such Person to (A) become a Guarantor by executing and delivering to the
Administrative Agent a counterpart of the Guaranty Agreement or such other
document as the Administrative Agent shall deem appropriate for such purpose,
(B) deliver to the Administrative Agent a duly executed Joinder Agreement and
comply with the terms of each Security Document, (C) deliver to the
Administrative Agent documents of the types referred to in clauses (ii) and
(iii) of Section 6.1(b) and (D) deliver to the Administrative Agent such other
documents and closing certificates (and including, without limitation, opinions
of counsel to such Person) as may be reasonably requested by the Administrative
Agent, all in form, content and scope reasonably satisfactory to the
Administrative Agent.
(b) Additional Foreign Subsidiaries. Notify the Administrative Agent at the time
that any Person becomes a first tier Foreign Subsidiary of any Credit Party, and
at the request of the Administrative Agent, promptly thereafter (and in any
event within forty-five (45) days after such request (as may be extended by the
Administrative Agent in its reasonable discretion)), cause (i) the applicable
Credit Party to deliver to the Administrative Agent a supplement to the Security
Documents pledging sixty-six percent (66%) of the total outstanding voting
ownership interest or Capital Stock (and 100% of the non-voting ownership
interest or Capital Stock) of such new Foreign Subsidiary and a consent thereto
executed by such new Foreign Subsidiary (including, without limitation, if
applicable, original stock certificates (or the equivalent thereof pursuant to
the Applicable Laws and practices of any relevant foreign jurisdiction)
evidencing the ownership interest or Capital Stock of such new Foreign
Subsidiary, together with an appropriate undated stock power for each
certificate duly executed in blank by the registered owner thereof), (ii) such
Person to deliver to the Administrative Agent documents of the types referred to
in clauses (ii) and (iii) of Section 6.1(b), and (iii) such Person to deliver to
the Administrative Agent such other documents and closing certificates (and
including, without limitation, opinions of counsel to such Person) as may be
reasonably requested by the Administrative Agent, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

75



--------------------------------------------------------------------------------



 



(c) Redesignation of Unrestricted Subsidiaries. At any time, at the option of
the Borrower, upon written notice to the Administrative Agent, redesignate an
Unrestricted Subsidiary as a Restricted Subsidiary. Further, promptly after the
date on which the Borrower or the Administrative Agent determines that either
(i) any Unrestricted Subsidiary and its Subsidiaries individually represent two
and one half percent (2.5%) or more of (A) the Consolidated EBITDA of the
Borrower and its Subsidiaries for the four (4) consecutive fiscal quarters most
recently ended prior to such date or (B) the Consolidated assets of the Borrower
and its Subsidiaries as of the most recently ended fiscal quarter prior to such
date or (ii) all Unrestricted Subsidiaries and their respective Subsidiaries
collectively represent in the aggregate five percent (5%) or more of (A) the
Consolidated EBITDA of the Borrower and its Subsidiaries for the four
(4) consecutive fiscal quarters most recently ended prior to such date or
(B) the Consolidated assets of the Borrower and its Subsidiaries as of the most
recently ended fiscal quarter prior to such date, then the Borrower shall
promptly identify in writing to the Administrative Agent such Unrestricted
Subsidiaries to be redesignated as Restricted Subsidiaries to cause such
remaining Unrestricted Subsidiaries and their Subsidiaries (after giving effect
to such redesignation) to individually represent less than two and one half
percent (2.5%) of each of the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four (4) consecutive fiscal quarters most recently ended
prior to such date and the Consolidated assets of the Borrower and its
Subsidiaries as of the most recently ended fiscal quarter prior to such date and
collectively represent in the aggregate less than five percent (5%) of each of
the Consolidated EBITDA of the Borrower and its Subsidiaries for the four
(4) consecutive fiscal quarters most recently ended prior to such date and the
Consolidated assets of the Borrower and its Subsidiaries as of the most recently
ended fiscal quarter prior to such date. Upon the redesignation of any
Unrestricted Subsidiary as a Restricted Subsidiary, (x) all outstanding Debt of
such Subsidiary shall be deemed to have been incurred by such Subsidiary of the
Borrower on such date of redesignation and after giving effect to such
redesignation and (y) all outstanding investments of such Subsidiary shall be
deemed to be an investment of a Restricted Subsidiary of the Borrower as of such
date of redesignation and after giving effect to such redesignation.
(d) Designation of Restricted Subsidiaries. So long as no Default or Event of
Default has occurred and is continuing, at the option of the Borrower, on prior
written notice to the Administrative Agent, redesignate any Restricted
Subsidiary as an Unrestricted Subsidiary (or designate any newly formed or
acquired Subsidiary as an Unrestricted Subsidiary; provided that such formation
or acquisition is otherwise permitted hereunder), so long as the Administrative
Agent reasonably determines that at the time of such proposed designation (or
redesignation, as applicable), and after giving effect thereto, the Unrestricted
Subsidiaries and their respective Subsidiaries (including the Subsidiary and its
respective Subsidiaries to be designated or redesignated, as applicable, as an
Unrestricted Subsidiary) (i) individually represent less than two and one half
percent (2.5%) of each of (A) the Consolidated EBITDA of the Borrower and its
Subsidiaries for the four (4) consecutive fiscal quarters most recently ended
prior to such date and (B) the Consolidated assets of the Borrower and its
Subsidiaries as of the most recently ended fiscal quarter prior to such date and
(ii) collectively represent in the aggregate less than five percent (5%) of each
of (A) the Consolidated EBITDA of the Borrower and its Subsidiaries for the four
(4) consecutive fiscal quarters most recently ended prior to such date and
(B) the Consolidated assets of the Borrower and its Subsidiaries as of the most
recently ended fiscal quarter prior to such date. Such designation (or
redesignation, as applicable) shall

 

76



--------------------------------------------------------------------------------



 



have an effective date mutually acceptable to the Administrative Agent and
Borrower, but in no event earlier than five (5) Business Days following receipt
by the Administrative Agent of such written notice.
(e) Additional Collateral. Notify the Administrative Agent, within ten (10) days
after the occurrence thereof, of the acquisition of any property by any Credit
Party that is of the same type and character of the Collateral subject to any
Security Document, but that is not subject to the existing Security Documents
(taking into account any after-acquired property provisions thereof), any
Person’s becoming a Subsidiary and any other event or condition that may require
additional action of any nature in order to preserve the effectiveness and
perfected status of the Liens and security interests of the Administrative Agent
and the Lenders with respect to the Collateral pursuant to the Security
Documents.
(f) Permitted Franchisee Financing SPE. Notwithstanding any other provision
hereof, no Permitted Franchisee Financing SPE will be required to become a
Subsidiary Guarantor or to grant any Lien on its assets to secure the
Obligations, nor shall the Capital Stock issued by any Permitted Franchisee
Financing SPE be required to be pledged to secure the Obligations, in each case
to the extent that such Permitted Franchisee Financing SPE (or the applicable
holder of its Capital Stock) is prohibited from taking such actions by
Applicable Law or any legally binding agreement to which it is a party.
SECTION 9.10. Use of Proceeds.
(a) Use the proceeds of the Term Loan (i) to refinance certain existing Debt of
the Borrower and its Subsidiaries, including, without limitation, Debt under
Existing Credit Agreement and (ii) to pay fees, commissions and expenses
incurred in connection with (A) this Agreement and (B) the refinancing noted in
subsection (i) above.
(b) Use the proceeds of the Extensions of Credit under the Revolving Credit
Facility (i) to refinance certain existing Debt of the Borrower and its
Subsidiaries, including, without limitation, Debt under Existing Credit
Agreement, (ii) to pay fees, commissions and expenses incurred in connection
with (A) this Agreement and (B) the refinancing noted in subsection (i) above or
(iii) to finance ongoing working capital requirements and other general
corporate purposes (including permitted share repurchases, permitted dividends
and Permitted Acquisitions).
SECTION 9.11. Payment of Taxes and Other Obligations. Pay and perform all taxes,
assessments and other governmental charges that may be levied or assessed upon
it or any of its property except where the failure to pay or perform such items
could not reasonably be expected to have a Material Adverse Effect.
SECTION 9.12. Further Assurances.
(a) Make, execute and deliver all such additional and further acts, things,
deeds and instruments as the Administrative Agent or the Required Lenders
(through the Administrative Agent) may reasonably require to document and
consummate the transactions contemplated hereby and to vest completely in and
insure the Administrative Agent and the Lenders their respective rights under
this Agreement, the Letters of Credit and the other Loan Documents.

 

77



--------------------------------------------------------------------------------



 



(b) Upon any Responsible Officer of the Borrower or any of its Restricted
Subsidiaries becoming aware of any Debt or contractual obligation which contains
any negative pledge on any of its properties or assets (whether now owned or
hereafter acquired) that restricts or limits its ability to create, incur or
assume Liens at any time securing the Obligations or that requires the grant of
any security for such obligation if security is given for the Obligations, other
than any negative pledge described in clauses (i) — (vii) of Section 11.11(a),
immediately notify the Administrative Agent of the existence and scope of such
negative pledge, and as promptly as possible (but in no event later than thirty
(30) days after the date the Borrower or any of its Restricted Subsidiaries
becomes aware of such negative pledge (as such date may be extended by the
Administrative Agent in its sole discretion)) either (i) amend such Debt or
contractual obligation to eliminate such negative pledge to the extent
applicable to the Obligations or (ii) repay in full and/or terminate such Debt
or contractual obligation, in each case to the extent necessary to permit the
Obligations to be secured by the properties and assets of the Borrower and its
Restricted Subsidiaries without any requirement that security be giving for such
other obligation if security is given for the Obligations.
ARTICLE X
FINANCIAL COVENANTS
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Hedging Obligations) have been paid and
satisfied in full and the Commitments terminated, unless consent has been
obtained in the manner set forth in Section 14.11, the Borrower and its
Subsidiaries on a Consolidated basis will not:
SECTION 10.1. Maximum Leverage Ratio. As of any fiscal quarter end, permit the
ratio of (a) Funded Debt on such date to (b) EBITDA for the four (4) consecutive
fiscal quarter period ending on or immediately prior to such date (such ratio,
the “Leverage Ratio”) to be greater than 2.25 to 1.00.
SECTION 10.2. Minimum Fixed Charge Coverage Ratio. As of any fiscal quarter end,
permit the ratio of (a) the sum of (i) EBITDAR for the four (4) consecutive
fiscal quarter period ending on or immediately prior to such date less
(ii) Maintenance Capital Expenditures for the four (4) consecutive fiscal
quarter period ending on or immediately prior to such date to (b) the sum of
(i) Rental Expense for the four (4) consecutive fiscal quarter period ending on
or immediately prior to such date plus (ii) Interest Expense for the four
(4) consecutive fiscal quarter period ending on or immediately prior to such
date plus (iii) the sum of all scheduled principal payments made in respect of
the Term Loan Facility pursuant to Section 4.3 for the four (4) consecutive
fiscal quarter period ending on or immediately prior to such date to be less
than the corresponding ratio set forth below:

      Period   Minimum Ratio Closing Date to and including July 10, 2011   1.35
to 1.00 Thereafter   1.50 to 1.00

 

78



--------------------------------------------------------------------------------



 



SECTION 10.3. Maximum Capital Expenditures. Permit the aggregate amount of all
Capital Expenditures in any Fiscal Year to exceed $175,000,000. Notwithstanding
the foregoing, any unused Capital Expenditure allowance with respect to any
Fiscal Year may be carried over to the immediately following Fiscal Year, on a
non-cumulative basis; provided, that the amount of any Capital Expenditures in
any Fiscal Year shall be deemed made first, in respect of maximum Capital
Expenditures for such Fiscal Year and second, in respect of amounts carried over
from the prior Fiscal Year.
ARTICLE XI
NEGATIVE COVENANTS
Until all of the Obligations (other than (a) contingent indemnification
obligations not then due and (b) the Hedging Obligations) have been paid and
satisfied in full and the Revolving Credit Commitments terminated, unless
consent has been obtained in the manner set forth in Section 14.11, the Borrower
has not and will not and will not permit any of its Restricted Subsidiaries
(other than any Permitted Franchisee Financing SPE, as to which the provisions
of this Article XI shall be inapplicable) to:
SECTION 11.1. Limitations on Debt. Create, incur, assume or suffer to exist any
Debt except:
(a) the Obligations (excluding Hedging Obligations permitted pursuant to Section
11.1(b));
(b) Debt incurred in connection with a Hedging Agreement incurred in the
ordinary course of business and not for speculative purposes and with a
counterparty reasonably satisfactory to the Administrative Agent; provided, that
any counterparty that is a Lender or an Affiliate of a Lender shall be deemed
satisfactory to the Administrative Agent;
(c) Debt existing on the Closing Date and not otherwise permitted under this
Section 11.1, as set forth on Schedule 11.1(c);
(d) Debt of the Borrower and its Restricted Subsidiaries incurred in connection
with Capital Leases and purchase money Debt in an aggregate amount not to exceed
$35,000,000 outstanding at any time;
(e) unsecured Subordinated Debt of the Borrower and Guaranty Obligations of the
Guarantors with respect to such Subordinated Debt; provided that in the case of
each issuance of Subordinated Debt and each such Guaranty Obligation, (i) no
Default or Event of Default shall have occurred and be continuing or would be
caused by any issuance of such Subordinated Debt or incurrence of such Guaranty
Obligation, (ii) the Administrative Agent shall have received satisfactory
written evidence that the Borrower would be in compliance with Sections 10.1 and
10.2 on a pro forma basis after giving effect to any issuance of such
Subordinated Debt or incurrence of such Guaranty Obligation (iii) the Borrower
shall have complied with the requirements of Section 4.4(b) and (iv) all
Guaranty Obligations under this subsection (e) shall be subordinated to the
Obligations to the same extent that the Subordinated Debt guaranteed by such
Guaranty Obligation is subordinated to the Obligations.

 

79



--------------------------------------------------------------------------------



 



(f) Debt of the Borrower and its Restricted Subsidiaries not otherwise permitted
pursuant to this Section 11.1 in an aggregate principal amount not to exceed
$25,000,000 outstanding at any time; provided that no more than the lesser of
(i) $3,000,000 in aggregate principal amount outstanding at any time and
(ii) the amount of such Debt which may be secured pursuant to Section 11.2(q)
(after giving effect to any other Debt which is secured thereunder) may be
secured;
(g) Guaranty Obligations with respect to the Obligations;
(h) Debt owed by any Restricted Subsidiary to the Borrower, by the Borrower to
any Restricted Subsidiary, or by any Restricted Subsidiary to another Restricted
Subsidiary;
(i) Guaranty Obligations incurred by Borrower with respect to Debt of any
Restricted Subsidiary (such Debt, the “Other Guaranteed Debt”); provided that if
the Other Guaranteed Debt is subordinated to, or pari passu with, the
Obligations, then the Guaranty Obligation must be subordinated to, or pari passu
with, as applicable, the Obligations to the same extent as the Other Guaranteed
Debt;
(j) Debt consisting of Capital Leases entered into pursuant to Permitted
Sale-Leaseback Transactions;
(k) indorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; surety bonds and appeal bonds
required in the ordinary course of business or in connection with the
enforcement of rights or claims of the Borrower or any Restricted Subsidiary or
in connection with judgments that do not result in a Default or Event of
Default;
(l) Debt incurred solely in connection with financing the Innovation Center
Property in an aggregate principal amount not to exceed $25,000,000 outstanding
at any time;
(m) Debt of the Borrower or any of its Restricted Subsidiaries consisting of all
obligations, contingent or otherwise, of the Borrower or any of its Restricted
Subsidiaries relative to the face amount of the Independent Letters of Credit,
whether drawn or undrawn, including, without limitation, any reimbursement
obligations in connection with the Independent Letters of Credit;
(n) Debt existing at the time that any Person became a Subsidiary or assets were
acquired from such Person in connection with a Permitted Acquisition to the
extent that (i) such Debt was not incurred in connection with or in
contemplation of, such Person becoming a Subsidiary or the acquisition of such
assets, (ii) neither the Borrower nor any Subsidiary thereof shall have any
liability or other obligation with respect to such Debt, (iii) the
Administrative Agent has received a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that after
giving effect to the assumption of such Debt and the acquisition of such Person
or such assets pursuant to, and in accordance with, the definition of EBITDA,
the Borrower and its Subsidiaries shall be in pro forma compliance with the
covenants set forth in Sections 10.1 and 10.2 and (iv) the aggregate principal
amount of such Debt outstanding at any time shall not exceed $75,000,000;

 

80



--------------------------------------------------------------------------------



 



(o) Debt of the Borrower in connection with Permitted Senior Notes and Guaranty
Obligations of the Guarantors with respect to the Permitted Senior Notes;
provided that the Borrower shall have complied with the requirements of
Section 4.4(b);
(p) Debt of the Borrower or any Restricted Subsidiary incurred pursuant to any
earn-out agreement relating to any Permitted Acquisition;
(q) any refinancings, refundings, renewals or extensions of the Debt permitted
pursuant to subsections (c), (n) and (o) above; provided that (A) the principal
amount (or accreted value, if applicable) of such Debt is not increased at the
time of such refinancing, refunding, renewal or extension except by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing, (B) the final
maturity date and weighted average life of such refinancing, refunding, renewal
or extension shall not be prior to or shorter than that applicable to the Debt
prior to such refinancing, refunding, renewal or extension and (C) any such
refinancing, refunding, renewal or extension shall (1) in the case of a
refinancing, refinancing, renewal or extension of Debt that was originally
permitted to be created, incurred or assumed pursuant to subsection (n) above,
satisfy the conditions to the creation, incurrence or assumption of Debt under
clause (ii) of subsection (n), (2) in the case of a refinancing, refinancing,
renewal or extension of Debt that was originally permitted to be created or
incurred pursuant to subsection (o) above, satisfy the terms of the definition
of Permitted Senior Notes (other than clause (e) of such definition) and (3) be
in an amount not less than the amount outstanding at the time of such
refinancing, refunding, renewal or extension; and
(r) Debt of the Borrower or any Restricted Subsidiary consisting of Guaranty
Obligations with respect to the Debt or other obligations of Permitted
Franchisee Financing SPE incurred in connection with a Permitted Franchisee
Financing Program; provided that the aggregate amount of such Guaranty
Obligations (which in each case shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guaranty Obligation is made or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the Borrower in good faith) shall not, at any time, exceed (i)
$100,000,000 less (ii) the aggregate amount of outstanding investments made by
the Borrower and its Restricted Subsidiaries in Permitted Franchisee Financing
SPEs and/or franchisees pursuant to Section 11.3(e);
provided, that in no event shall the Borrower or any of its Subsidiaries incur,
assume or suffer to exist any Guaranty Obligations with respect to Debt of any
Unrestricted Subsidiary.
SECTION 11.2. Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including,
without limitation, shares of Capital Stock), real or personal, whether now
owned or hereafter acquired, except:
(a) Liens for taxes, assessments and other governmental charges or levies not
yet due or as to which the period of grace (not to exceed thirty (30) days), if
any, related thereto has not expired or which are being contested in good faith
and by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;

 

81



--------------------------------------------------------------------------------



 



(b) Liens imposed by law, including Liens arising with respect to the claims of
materialmen, mechanics, carriers, warehousemen, processors or landlords for
labor, materials, supplies or rentals and other similar Liens incurred in the
ordinary course of business, (i) securing obligations which are not overdue for
a period of more than thirty (30) days or (ii) which are being contested in good
faith and by appropriate proceedings;
(c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation, or to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;
(d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which in the aggregate are not substantial in amount and which do not, in any
case, detract from the value of such property or impair the use thereof in the
ordinary conduct of business;
(e) attachment or judgment Liens not giving rise to an Event of Default;
(f) to the extent constituting Liens, leases, subleases, licenses and rights-of
use granted to others not interfering in any material respect with the ordinary
conduct of business of the Borrower or any of its Restricted Subsidiaries;
(g) Liens in favor of a trustee in an indenture relating to the Borrower’s
public Debt (including any Permitted Senior Notes) to the extent such Liens
secure only customary compensation and reimbursement obligations of such trustee
under such indenture;
(h) Liens securing the Obligations;
(i) Liens not otherwise permitted by this Section 11.2 and in existence on the
Closing Date and described on Schedule 11.2;
(j) Liens not otherwise permitted by this Section 11.2, for notice purposes only
arising in connection with Permitted Sale-Leaseback Transactions; provided that,
with respect to each Permitted Sale-Leaseback Transaction, such notice Liens
extend only to the property subject to such Permitted Sale-Leaseback
Transaction;
(k) Liens securing Debt permitted under Sections 11.1(d) and (j); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset or refinance of such Debt, and
(ii) such Liens do not at any time encumber any property other than the property
financed by such Debt;
(l) a mortgage Lien solely upon the real property and improvements constructed
thereon comprising the Innovation Center Property securing the Debt permitted
under Section 11.1(l);
(m) (i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the UCC in effect in the relevant jurisdiction and
(ii) Liens of any

 

82



--------------------------------------------------------------------------------



 



depositary bank in connection with statutory, common law and contractual rights
of set-off and recoupment with respect to any deposit account of the Borrower or
any Restricted Subsidiary thereof;
(n) Liens of the Independent Issuer in and to the Independent Collateral Account
and the items deposited therein;
(o) Liens on tangible property (including real property) or tangible assets of
the Borrower or any Restricted Subsidiary thereof acquired pursuant to a
Permitted Acquisition and securing Debt permitted pursuant to Section 11.1(n),
or on tangible property (including real property) or tangible assets of any
Restricted Subsidiary of the Borrower which are in existence at the time that
such Restricted Subsidiary of the Borrower is acquired pursuant to a Permitted
Acquisition (provided that (i) such Liens (A) are applicable only to specific
tangible property (including real property) or tangible assets, (B) are not
“blanket” or all asset Liens; and (C) do not attach to any other property or
assets of the Borrower or any Restricted Subsidiary thereof and (ii) the
aggregate amount of all Debt secured by such Liens shall not exceed $25,000,000
outstanding at any time);
(p) Liens securing obligations with respect to any commodity swap or other
agreement or arrangement related to commodity prices in an aggregate amount not
to exceed $5,000,000 at any time;
(q) additional Liens not otherwise permitted by this Section 11.2 in an
aggregate amount not to exceed $3,000,000 at any time; and
(r) Liens on cash collateral provided for in Section 5.14.
SECTION 11.3. Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
Capital Stock (including, without limitation, the creation or capitalization of
any Subsidiary), evidence of Debt (other than Guaranty Obligations permitted
pursuant to Section 11.1) or other obligation or security (including any
security constituting a warrant or an option with respect to Capital Stock), in
each case of any other Person; consummate any Acquisition, or make or permit to
exist, directly or indirectly, any loans, advances or extensions of credit to,
or any investment in cash or by delivery of property in, any other Person
except:
(a) investments (i) in Subsidiaries made prior to the Closing Date, (ii) in
Restricted Subsidiaries formed or acquired after the Closing Date so long as the
Borrower and its Subsidiaries comply with the applicable provisions of
Section 9.9 and (iii) the other loans, advances and investments made prior to
the Closing Date described on Schedule 11.3;
(b) investments in (i) marketable direct obligations issued or unconditionally
guaranteed by the United States of America or any agency thereof (provided that
the full faith and credit of the United States of America is pledged in support
of those obligations) maturing within ninety (90) days from the date of
acquisition thereof, (ii) commercial paper (A) maturing no more than ninety
(90) days from the date of creation thereof and currently having a rating of at
least A-2 from S&P or P-2 from Moody’s or (B) maturing no more than one (1) year
from the date of creation thereof and currently having a rating of at least A-1
from S&P or P-1 from

 

83



--------------------------------------------------------------------------------



 



Moody’s, (iii) certificates of deposit maturing no more than one hundred twenty
(120) days from the date of creation thereof issued by commercial banks
incorporated under the laws of the United States of America, each having
combined capital, surplus and undivided profits of not less than $500,000,000
and having a rating of “A” or better by a nationally recognized rating agency;
provided, that the aggregate amount invested in such certificates of deposit
shall not at any time exceed $5,000,000 for any one such certificate of deposit
and $10,000,000 for any one such bank, (iv) time deposits maturing no more than
thirty (30) days from the date of creation thereof with commercial banks or
savings banks or savings and loan associations each having membership either in
the FDIC or the deposits of which are insured by the FDIC and in amounts not
exceeding the maximum amounts of insurance thereunder, (v) investments by the
Borrower in any evidence of debt issued by a state, city, town, county or their
agencies and paying interest which is exempt from federal tax; provided, that
the maturity is ninety (90) days or less and such debt is rated at least A-1,
SP-1 or AAA by S&P or at least P-1, MIG-1 or Aaa by Moody’s and (vi) investments
by the Borrower in money market funds and mutual funds which invest
substantially all of their assets in securities of the types described in
clauses (i) through (v) above;
(c) Hedging Agreements permitted pursuant to Section 11.1 and any commodity swap
or other agreement or arrangement related to commodity prices;
(d) investments in the form of Capital Expenditures permitted pursuant to this
Agreement;
(e) cash investments, in (i) any Permitted Franchisee Financing SPE or
(ii) franchisees of the Borrower; provided that the outstanding amount of such
investments made pursuant to this subsection (e) at any time shall not exceed
(A) $100,000,000 less (B) the aggregate amount of Guaranty Obligations with
respect to the Debt or other obligations of such franchisees or with respect to
the Debt of any Permitted Franchisee Financing SPE permitted under Section
11.1(r);
(f) investments in the form of loans and advances to officers and employees of
the Borrower and its Subsidiaries in the ordinary course of the business of the
Borrower and its Subsidiaries as presently conducted in an aggregate principal
amount not to exceed $2,000,000 at any time outstanding;
(g) additional non-speculative investments of the Borrower and its Restricted
Subsidiaries not otherwise permitted pursuant to this Section 11.3 not to exceed
$25,000,000 in the aggregate at any time outstanding; and
(h) investments by the Borrower or any of its Restricted Subsidiaries in the
form of Acquisitions if the Borrower and its Restricted Subsidiaries promptly
comply with Section 9.9 hereof (each, a “Permitted Acquisition”); provided that:
(i) the Person to be acquired shall be engaged in a business, or the assets to
be acquired shall be used in a business, similar or complementary to the line of
business of the Borrower and its Subsidiaries, and such acquisition shall

 

84



--------------------------------------------------------------------------------



 



have been approved by the board of directors or equivalent governing body (or
the shareholders) of the seller and/or the Person to be acquired;
(ii) the Borrower or its Restricted Subsidiary, as applicable, shall be the
surviving Person and no Change in Control shall have been effected thereby;
(iii) the Borrower shall demonstrate, to the reasonable satisfaction of the
Administrative Agent, pro forma compliance with the covenants contained in
Sections 10.1 and 10.2 both before and immediately after giving effect to such
acquisition pursuant to, and in accordance with, the definition of EBITDA;
(iv) no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to the acquisition;
(v) the Borrower shall deliver written notice of such proposed acquisition to
the Administrative Agent, which notice shall include the proposed closing date
of the acquisition, not less than ten (10) Business Days prior to such proposed
closing date;
(vi) to the extent requested by the Administrative Agent in connection with any
proposed acquisition for which the aggregate total consideration (including,
without limitation, any earn-outs valued in accordance with GAAP) exceeds
$50,000,000, the Borrower shall deliver to the Administrative Agent copies of
(A) the Permitted Acquisition Documents and (B) the Permitted Acquisition
Diligence Information within a reasonable period of time before or after the
proposed closing date of such acquisition;
(vii) if the Person to be acquired will be a Domestic Subsidiary of the Borrower
and a Restricted Subsidiary, such Person shall become a Guarantor, pursuant to
Section 9.9(a); and
(viii) if, at the time of the consummation of any such acquisition, the Leverage
Ratio, calculated on a pro forma basis after giving effect to the consummation
of such acquisition pursuant to, and in accordance with, the definition of
EBITDA and to all outstanding Funded Debt as of the date of applicable
acquisition (including any Funded Debt incurred in connection with such
acquisition), equals or exceeds 1.75 to 1.00, as demonstrated in a compliance
certificate in form and substance satisfactory to the Administrative Agent and
executed by a Responsible Officer of the Borrower, the aggregate consideration
(including, without limitation, any earn-outs valued in accordance with GAAP)
paid in connection with all Permitted Acquisitions during the term of this
Agreement shall not exceed $200,000,000 (it being understood and agreed that any
consideration paid in connection with any prior Permitted Acquisitions shall be
included in determining the utilization of such amount);
For the purposes of Sections 11.3(e), (f) and (g), the “amount” of any loan,
advance, extension of credit or investment made by the Borrower or any of its
Restricted Subsidiaries

 

85



--------------------------------------------------------------------------------



 



(collectively, the “Investors”) in any other Person or Persons (collectively,
the “Recipient”) outstanding at any time shall be:
(i) with respect to any loans, advances or extensions of credit made by any
Investor to any Recipient, an amount equal to (A) the principal amount of loans,
advances and extensions of credit made to the Recipient, directly or indirectly,
by the Investors less (B) the amount of any repayments of principal of such
loans, advances or extensions of credit made, directly or indirectly, by the
Recipient to the Investors; and
(ii) with respect to any investment made by any Investor in any Recipient, (A)
the amount of capital contributions made in the Recipient, directly or
indirectly, by the Investors (without any adjustment for any increase or
decrease in value, or any write-up, write-down or write-off with regard to such
investment to the extent that such increase or decrease in value or write-up,
write-down or write-off does not require any additional capital contribution)
less (B) the amount of any dividends and distributions made by such Recipient
(directly or indirectly) to such Investor or Investors.
SECTION 11.4. Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution), except that so
long as no Default or Event of Default exists both before and after giving
effect to such transaction:
(a) any Wholly Owned Subsidiary of the Borrower may merge with the Borrower or
any other Wholly Owned Restricted Subsidiary of the Borrower; provided that
(i) in any merger involving the Borrower, the Borrower shall be the surviving
entity and (ii) in any merger involving a Guarantor (that does not also involve
the Borrower), a Guarantor shall be the surviving entity;
(b) any Wholly Owned Subsidiary of the Borrower may merge with or into the
Person such Wholly Owned Subsidiary was formed to acquire in connection with a
Permitted Acquisition (and, in the case of any merger involving a Guarantor, the
Guarantor shall be the surviving Person or such surviving Person is or
immediately becomes a Guarantor); and
(c) any Wholly Owned Subsidiary of the Borrower may wind-up or dissolve into the
Borrower or any Wholly Owned Guarantor.
For the avoidance of doubt, any Restricted Subsidiary of the Borrower may, in
accordance with all applicable laws and upon notice to the Administrative Agent,
convert into a different legal form; provided that in the case of any such
conversion of a Guarantor into a different legal form, the applicable Guaranty
remains in full force and effect after such conversion, all representations and
warranties of such Guarantor under the Loan Documents shall remain true and
correct on the date of such conversion and the Administrative Agent shall have
received all documentation reasonably requested by it in connection with such
conversion (including, without limitation, an agreement, in form and substance
satisfactory to the

 

86



--------------------------------------------------------------------------------



 



Administrative Agent reaffirming such Guarantor’s obligations under the Guaranty
and documents of the type referred to in Section 6.1(b)(ii) and (iii) of this
Agreement).
SECTION 11.5. Limitations on Sale of Assets. Convey, sell, lease, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, the sale of any receivables and leasehold
interests and any sale-leaseback or similar transaction), whether now owned or
hereafter acquired except:
(a) the sale or other disposition of (i) inventory and (ii) equipment, in each
of cases (i) and (ii), in the ordinary course of business;
(b) the sale of any property or assets pursuant to a Permitted Sale-Leaseback
Transaction;
(c) the sale or other disposition of obsolete assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries;
(d) the transfer of assets to the Borrower or any Wholly Owned Restricted
Subsidiary of the Borrower pursuant to a transaction not otherwise prohibited by
the Loan Documents;
(e) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;
(f) the disposition of any Hedging Agreement or any commodity swap or other
agreement or arrangement related to commodity prices;
(g) the sale of restaurant units owned by the Borrower or any Restricted
Subsidiary to franchisees;
(h) leases, subleases, licenses and rights-of-use granted to others not
interfering in any material respect with the ordinary conduct of business of the
Borrower or any of its Restricted Subsidiaries;
(i) to the extent constituting asset dispositions, any Lien permitted by
Section 11.2, any investment or other transaction permitted by Section 11.3, any
merger or other transaction permitted by Section 11.4 and any Distribution
permitted by Section 11.6; and
(j) the sale or other disposition of assets by the Borrower or any Restricted
Subsidiary not otherwise permitted under this Section 11.5; provided that (i) as
of the time of such sale or other disposition. no Default or Event of Default
shall be continuing or would result therefrom, (ii) any such sale shall be for
fair value for cash consideration only and (iii) the Borrower shall have
complied with the requirements of Section 4.4(b).
SECTION 11.6. Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its Capital Stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its Capital Stock, or make any
distribution of cash, property or assets

 

87



--------------------------------------------------------------------------------



 



among the holders of shares of its Capital Stock (all such payments or other
distributions, “Distributions”); provided that:
(a) the Borrower or any Restricted Subsidiary may pay dividends in shares of its
own Qualified Capital Stock;
(b) the Borrower may (i) pay cash dividends on the Capital Stock of the Borrower
and (ii) acquire Capital Stock of the Borrower; provided that:
(A) no Default or Event of Default shall have occurred and be continuing both
before and immediately after giving effect to such payment or acquisition;
(B) the Borrower and its Subsidiaries shall be in pro forma compliance with the
covenants contained in Sections 10.1 and 10.2 both before and immediately after
giving effect to such payment or acquisition; and
(C) the aggregate amount of all such payments of cash dividends and acquisitions
of Capital Stock during the term of this Agreement shall not exceed the sum of
(1) $200,000,000 plus (2) so long as, at the time of any proposed payment of
cash dividends or acquisition of Capital Stock, the Leverage Ratio, calculated
on a pro forma basis after giving effect to all outstanding Funded Debt as of
the date of the applicable payment of cash dividends or acquisition of Capital
Stock and any Funded Debt incurred in connection therewith, is less than 1.75 to
1.00, as demonstrated in a compliance certificate in form and substance
satisfactory to the Administrative Agent and executed by a Responsible Officer
of the Borrower, an additional aggregate amount not to exceed $300,000,000 (it
being understood and agreed that any payment of cash dividends or acquisition of
Capital Stock previously made pursuant to this clause (2) shall be included in
determining the utilization of the additional amount specified in this clause
(2)); and
(c) any Restricted Subsidiary may pay cash dividends to the holders of its
Capital Stock; provided that in the case of any cash dividend paid by a
Restricted Subsidiary that is not a Wholly Owned Subsidiary, (i) such dividend
may be paid only if such dividend is paid on a ratable basis to the holders of
such Capital Stock in accordance with their respective ownership percentages in
such Restricted Subsidiary and (ii) such dividend, to the extent payable to any
Person other than the Borrower or any Restricted Subsidiary of the Borrower,
shall reduce the aggregate amount of cash dividends and acquisitions of Capital
Stock permitted under Section 11.6(b) as described therein.
SECTION 11.7. Limitations on Exchange and Issuance of Capital Stock. Issue, sell
or otherwise dispose of any class or series of Disqualified Capital Stock unless
permitted as Debt pursuant to, and in accordance with the terms and conditions
of, Section 11.1.
SECTION 11.8. Transactions with Affiliates. Except for transactions permitted by
Sections 11.3, 11.6 and 11.7, directly or indirectly (a) make any loan or
advance to, or purchase or assume any note or other obligation to or from, any
of its officers, directors, shareholders or

 

88



--------------------------------------------------------------------------------



 



other Affiliates, or to or from any member of the immediate family of any of its
officers, directors, shareholders or other Affiliates, or subcontract any
operations to any of its Affiliates or (b) enter into, or be a party to, any
other transaction not described in clause (a) above with any of its Affiliates,
except pursuant to the reasonable requirements of its business and upon fair and
reasonable terms that are no less favorable to it than it would obtain in a
comparable arm’s-length transaction with a Person not its Affiliate.
SECTION 11.9. Certain Accounting Changes; Organizational Documents.
(a) Change its Fiscal Year end, or make any change in its accounting treatment
and reporting practices except as required by GAAP.
(b) Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) in any manner adverse in any respect
to the rights or interests of the Lenders or amend, modify or change its bylaws
(or other similar documents) in any manner adverse in any respect to the rights
or interests of the Lenders.
SECTION 11.10. Amendments; Payments and Prepayments of Subordinated Debt and
Permitted Senior Notes.
(a) Amend or modify (or permit the modification or amendment of) any of the
subordination terms or provisions of any Subordinated Debt, or, after the
incurrence thereof pursuant to, and in accordance with, the terms of this
Agreement, any Permitted Senior Notes, in each case in any manner adverse to the
rights and interests of the Lenders.
(b) Amend or modify (or permit the modification or amendment of) any of the
other terms or provisions of any Subordinated Debt (other than subordination
provisions, the amendments or modifications to which shall be expressly governed
by subsection (a) above) in any manner materially adverse to the rights and
interests of the Lenders.
(c) Cancel or forgive, make any voluntary or optional payment or prepayment on,
or purchase, redeem, defease or acquire or retire for value (including, without
limitation, by way of depositing with any trustee with respect thereto money or
securities before due for the purpose of paying when due) any Subordinated Debt
or, after the incurrence thereof pursuant to, and in accordance, with the terms
of this Agreement, any Permitted Senior Notes, except:
(i) refinancings, refundings, renewals, extensions or exchanges of Permitted
Senior Notes permitted by Section 11.1(o); and
(ii) the payment of interest, expenses and indemnities in respect of
Subordinated Debt permitted hereunder (other than any such payments that are
prohibited by the subordination provisions thereof) or the Permitted Senior
Notes; and
(iii) in the case of offers to purchase such Debt upon a change of control or
asset sale (subject, in each case, to the rights of the holders of the
Obligations as set forth in the definitive documentation for such Debt).

 

89



--------------------------------------------------------------------------------



 



SECTION 11.11. Restrictive Agreements.
(a) Enter into any Debt or any other contractual obligation which contains any
negative pledge on any of its properties or assets (whether now owned or
hereafter acquired) that restricts or limits its ability to create, incur or
assume Liens at any time securing the Obligations or that requires the grant of
any security for such obligation if security is given for the Obligations, other
than (i) any such restriction or encumbrance existing under or by reason of
Applicable Law; (ii) customary restrictions on Liens upon the property subject
to a Capital Lease set forth in such Capital Lease (provided that such
restrictions do not apply to any property other than the property financed by
such Capital Lease and the proceeds thereof); (iii) to the extent that any
Permitted Senior Notes or Subordinated Debt are incurred pursuant to, and in
accordance, with the terms of this Agreement, customary restrictions on the
creation or assumption of Liens contained in such Permitted Senior Notes or in
the definitive documentation governing such Subordinated Debt; (iv) customary
restrictions with respect to a Subsidiary of the Borrower pursuant to an
agreement that has been entered into for the sale or disposition (not otherwise
prohibited by the Loan Documents) of all or substantially all of the Capital
Stock in, or assets of, such Subsidiary of the Borrower; (v) customary
non-assignment provisions of any contract or lease (provided that such
provisions are limited to assets consisting of such contract or lease itself and
include no other assets); (vi) provisions imposed under or in connection with
the granting of Liens permitted under Section 11.2(p) under or in connection
with commodity swaps or other agreements or arrangements related to commodity
prices provided that such restrictions do not apply to any property other than
property granted to secure such obligations; and (vii) restrictions limited
solely to cash or other deposits imposed under contracts entered into in the
ordinary course of business; or
(b) Enter into or permit to exist any agreement which impairs or limits the
ability of any Restricted Subsidiary of the Borrower to pay dividends to the
Borrower other than (i) any such impairment or limitation existing under or by
reason of the Loan Documents or Applicable Law; (ii) obligations under any
provision of any agreement or other instrument governing Debt that are binding
on a Person that becomes a Subsidiary of the Borrower, so long as (A) such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (B) such Debt otherwise permitted to be incurred or assumed under
this Agreement and (C) such obligations are not applicable to any Person, or the
properties or assets of any Person, other than the Person that becomes a
Subsidiary of the Borrower; (iii) customary net worth provisions contained in
leases and other agreements entered into by a Restricted Subsidiary of the
Borrower in the ordinary course of business; (iv) restrictions on cash or other
deposits imposed under contracts entered into in the ordinary course of
business; and (v) restrictions or encumbrances that only affect a Restricted
Subsidiary that is a Guarantor.
SECTION 11.12. Nature of Business. Substantively alter in any material respect
the character or conduct of the business conducted by the Borrower and its
Restricted Subsidiaries as of the Closing Date.
SECTION 11.13. Impairment of Security Interests. Take or omit to take any
action, which could have the result of materially impairing the security
interests in favor of the Administrative Agent with respect to the Collateral or
grant to any Person (other than the Administrative Agent for the benefit of
itself and the Secured Parties pursuant to the Security

 

90



--------------------------------------------------------------------------------



 



Documents) any ownership or security interest whatsoever in the Collateral,
except for Liens permitted under Section 11.2 and asset disposition permitted
under Section 11.5.
SECTION 11.14. Purchases of Restaurants from Franchisees. Purchase any
restaurants owned by franchisees; provided that the Borrower and its Restricted
Subsidiaries may make such purchases so long as (a) no Default or Event of
Default shall have occurred and be continuing after giving effect to any such
purchase and any Debt incurred in connection therewith, (b) the Borrower shall
be in pro forma compliance with the covenants set forth in Sections 10.1 and
10.2 after giving effect to any Debt incurred in connection with any such
purchase and (c) if, at the time of the consummation of any such purchase, the
Leverage Ratio, calculated at such time on a pro forma basis to give effect to
all outstanding Funded Debt as of the date of such purchase (including any
Funded Debt incurred in connection with such purchase), equals or exceeds 1.75
to 1.00, as demonstrated in a compliance certificate in form and substance
satisfactory to the Administrative Agent and executed by a Responsible Officer
of the Borrower, the aggregate consideration paid in connection with all such
purchases during the term of this Agreement shall not exceed $100,000,000 (it
being understood and agreed that any consideration paid in connection with any
prior such purchases shall be included in determining the utilization of such
amount); provided that, for purposes of calculating the amount of consideration
paid under this clause (c) in connection with the purchase of restaurants owned
by franchisees (each such restaurant, a “Purchased Franchisee Restaurant”), such
amount shall be reduced by the amount of Net Cash Proceeds received by the
Borrower or any of its Restricted Subsidiaries from any subsequent permitted
sale by the Borrower or any of its Restricted Subsidiaries of any such Purchased
Franchisee Restaurant so long as such Net Cash Proceeds are received within
twelve (12) months of the date of the original purchase by the Borrower or any
of its Restricted Subsidiaries of such Purchased Franchisee Restaurant.
ARTICLE XII
DEFAULT AND REMEDIES
SECTION 12.1. Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:
(a) Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).
(b) Other Payment Default. The Borrower or any other Credit Party shall default
in the payment when and as due (whether at maturity, by reason of acceleration
or otherwise) of interest on any Loan or Reimbursement Obligation or the payment
of any other Obligation, and such default shall continue for a period of three
(3) Business Days.
(c) Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of the Borrower or any Subsidiary
under this Agreement, any other Loan Document or in any document delivered in
connection herewith or therewith that is subject to materiality or Material
Adverse Effect qualifications, shall be

 

91



--------------------------------------------------------------------------------



 



incorrect or misleading in any respect when made or deemed made, or any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any Subsidiary under this Agreement, any
other Loan Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.
(d) Default in Performance of Certain Covenants.
(i) The Borrower or any Subsidiary thereof shall default in the performance or
observance of any covenant or agreement contained in Sections 8.1, 8.2,
8.5(e)(i), 9.9, 9.10, 9.11, 9.12(b) or Articles X or XI (other than, with
respect to Section 11.11(a), as specifically set forth in clause (ii) below) of
this Agreement (subject in the case of Sections 8.1, 8.2 and 8.5(e)(i) to the
provisions of Section 8.6).
(ii) The Borrower or any Restricted Subsidiary thereof shall default in the
performance or observance of any covenant or agreement contained in Section
11.11(a), and such default shall continue for a period of thirty (30) days after
any Responsible Officer of the Borrower or any of its Restricted Subsidiaries
becomes aware of such default.
(e) Default in Performance of Other Covenants and Conditions. The Borrower or
any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for otherwise in this Section 12.1) or any other Loan
Document and such default shall continue for a period of thirty (30) days after
written notice thereof has been given to the Borrower by the Administrative
Agent.
(f) Debt Cross-Default. The Borrower or any of its Subsidiaries shall
(i) default in the payment of any Debt (other than the Obligations) the
aggregate outstanding amount of which Debt is in excess of $10,000,000 beyond
the period of grace, if any, provided in the instrument or agreement under which
such Debt was created, or (ii) default in the observance or performance of any
other agreement or condition relating to any Debt (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding amount of which Debt is in
excess of $10,000,000 or contained in any instrument or agreement evidencing,
securing or relating thereto or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Debt (or a trustee or agent on behalf of
such holder or holders) to cause, with the giving of notice if required, any
such Debt to become due prior to its stated maturity (any applicable grace
period having expired).
(g) Change in Control. Any person or group of persons (within the meaning of
Section 13(d) of the Securities Exchange Act of 1934, as amended) shall,
directly or indirectly, obtain beneficial ownership or control in one or more
series of transactions of more than thirty percent (30%) of the common stock or
thirty percent (30%) of the voting power of the Borrower entitled to vote in the
election of members of the board of directors of the Borrower or there

 

92



--------------------------------------------------------------------------------



 



shall have occurred under any indenture or other instrument evidencing the
Permitted Senior Notes (if any) or any other Debt in excess of $10,000,000 any
“change in control” or equivalent term (as defined in such indenture or other
evidence of Debt) obligating the Borrower to repurchase, redeem or repay all or
any part of the Debt or Capital Stock provided for therein (any such event, a
“Change in Control”).
(h) Voluntary Bankruptcy Proceeding. The Borrower or any Restricted Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
(i) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower or any Restricted Subsidiary thereof in any court
of competent jurisdiction seeking (i) relief under the federal bankruptcy laws
(as now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
(j) Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document shall for any reason cease to be valid and binding on
the Borrower or Subsidiary party thereto or any such Person or their
representative shall so state in writing, or any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien on, or security
interest in, any of the collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof.
(k) ERISA Events. The occurrence of any of the following events: (i) except
where such failure could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Borrower or any ERISA Affiliate
fails to make full payment when due of all amounts which, under the provisions
of any Pension Plan or Section 412 of the Code, the Borrower or any ERISA
Affiliate is required to pay as contributions thereto, (ii) an accumulated
funding deficiency (as defined in Section 412 of the Code or Section 302 of
ERISA) in excess of $2,000,000 occurs or exists, whether or not waived, with
respect to any Pension Plan, (iii) a Termination Event or (iv) the Borrower or
any ERISA Affiliate as employers under one or more Multiemployer Plans makes a
complete or partial withdrawal from any such Multiemployer Plan and the plan
sponsor of such Multiemployer Plans notifies

 

93



--------------------------------------------------------------------------------



 



such withdrawing employer that such employer has incurred a withdrawal liability
requiring payments in an amount exceeding $2,000,000.
(l) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments or orders (net of any amounts covered by
independent third party insurance as to which the relevant insurance company
does not dispute coverage) to exceed $10,000,000 in any Fiscal Year shall be
entered against the Borrower or any of its Restricted Subsidiaries by any court
and such judgment or order shall continue without discharge or stay for a period
of thirty (30) days.
(m) Environmental. Any one or more Environmental Claims shall have been asserted
against the Borrower or any of its Subsidiaries; the Borrower and its
Subsidiaries would be reasonably likely to incur liability as a result thereof
and such liability would be reasonably likely, individually or in the aggregate,
to have a Material Adverse Effect.
SECTION 12.2. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:
(a) Acceleration; Termination of Facilities. Terminate the Revolving Credit
Commitment and declare the principal of and interest on the Loans and the
Reimbursement Obligations at the time outstanding, and all other amounts owed to
the Lenders and to the Administrative Agent under this Agreement or any of the
other Loan Documents (including, without limitation, all L/C Obligations,
whether or not the beneficiaries of the then outstanding Letters of Credit shall
have presented or shall be entitled to present the documents required
thereunder) and all other Obligations (other than Hedging Obligations), to be
forthwith due and payable, whereupon the same shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are expressly waived, anything in this Agreement or the other Loan
Documents to the contrary notwithstanding, and terminate the Credit Facility and
any right of the Borrower to request borrowings or Letters of Credit thereunder;
provided, that upon the occurrence of an Event of Default specified in
Section 12.1(h) or (i), the Credit Facility shall be automatically terminated
and all Obligations (other than Hedging Obligations) shall automatically become
due and payable without presentment, demand, protest or other notice of any
kind, all of which are expressly waived, anything in this Agreement or in any
other Loan Document to the contrary notwithstanding.
(b) Letters of Credit. With respect to all Letters of Credit with respect to
which any amount shall remain undrawn and unexpired at the time of an
acceleration pursuant to the preceding paragraph, the Borrower shall at such
time deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations on a pro rata basis. After all such Letters of Credit shall
have expired or been fully drawn upon, the Reimbursement Obligation shall have
been satisfied and all other Obligations shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower.

 

94



--------------------------------------------------------------------------------



 



(c) Rights of Collection. Exercise on behalf of the Lenders all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Borrower’s Obligations.
(d) Other Rights. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, any other Loan Documents and
Applicable Law, in order to satisfy the Obligations.
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the other Loan Documents or that may now or hereafter exist at law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, power or privilege or shall be
construed to be a waiver of any Event of Default. No course of dealing between
the Borrower, the Administrative Agent and the Lenders or their respective
agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Loan Documents or to constitute
a waiver of any Event of Default.
SECTION 12.4. Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 12.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Obligations
and all net proceeds from the enforcement of the Obligations shall be applied:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Swingline Lender in its
capacity as such and the Issuing Lender in its capacity as such (ratably among
the Administrative Agent, the Swingline Lender and the Issuing Lender in
proportion to the respective amounts described in this clause First payable to
them);
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, including attorney fees (ratably among the Lenders in proportion to the
respective amounts described in this clause Second payable to them);
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations and any Hedging
Obligations (including any termination payments and any accrued and unpaid
interest thereon) (ratably among the Lenders in proportion to the respective
amounts described in this clause Third payable to them);

 

95



--------------------------------------------------------------------------------



 



Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and Reimbursement Obligations (ratably among the Lenders
in proportion to the respective amounts described in this clause Fourth held by
them);
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
cash collateralize any L/C Obligations then outstanding; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Law.
SECTION 12.5. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, the Administrative Agent (irrespective
of whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 3.3, 5.3 and 14.2) allowed in such
judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3, 5.3 and 14.2.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

96



--------------------------------------------------------------------------------



 



ARTICLE XIII
THE ADMINISTRATIVE AGENT
SECTION 13.1. Appointment and Authority. Each of the Lenders and the Issuing
Lender hereby irrevocably designates and appoints Wells Fargo to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any Subsidiary thereof shall have rights as a third party
beneficiary of any of such provisions.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacity as counterparty to
a Hedging Agreement) and the Issuing Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender and the
Issuing Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent”, and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Article XIII for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article XIII and Article XIV (including Section 14.2, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
SECTION 13.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
SECTION 13.3. Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall

 

97



--------------------------------------------------------------------------------



 



be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 14.11 and Section 12.2) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 13.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or the Issuing
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender or the Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or the Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

98



--------------------------------------------------------------------------------



 



SECTION 13.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
SECTION 13.6. Resignation of Administrative Agent.
(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the Issuing Lender and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (ii) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the Issuing Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 14.2
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.
(b) Any resignation by Wells Fargo as Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuing Lender and Swingline
Lender. Upon the

 

99



--------------------------------------------------------------------------------



 



acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender and Swingline
Lender, (b) the retiring Issuing Lender and Swingline Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor Issuing Lender shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Issuing Lender to effectively assume the obligations of the retiring Issuing
Lender with respect to such Letters of Credit.
SECTION 13.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 13.8. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the documentation agents, syndication agents, book
managers or arrangers listed on the cover page or signature pages hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the Issuing Lender hereunder.
SECTION 13.9. Collateral and Guaranty Matters. The Lenders irrevocably authorize
the Administrative Agent, at its option and in its discretion (without notice
to, or vote of consent of, any counterparty to a Hedging Agreement that was a
Lender or an Affiliate of a Lender at the time such agreement was executed),
(a) to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of itself and the Secured Parties,
under any Loan Document (i) upon repayment of the outstanding principal of and
all accrued interest on the Loans and Reimbursement Obligations, payment of all
outstanding indemnities, fees and expenses hereunder (other than those
Obligations which survive pursuant to Section 14.15), the termination of the
Revolving Credit Commitment and the expiration or termination of all Letters of
Credit, (ii) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Loan Document, or (iii) subject to
Section 14.11, if approved, authorized or ratified in writing by the Required
Lenders;
(b) to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and
(c) to release any Guarantor from its obligations under the Guaranty Agreement,
the Collateral Agreement and any other Loan Documents if such Person ceases to
be a Restricted Subsidiary as a result of a transaction permitted hereunder.

 

100



--------------------------------------------------------------------------------



 



Without limiting the authority of the Administrative Agent under the Loan
Documents, upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty Agreement pursuant
to this Section.
SECTION 13.10. Hedging Obligations. No Lender or Affiliate thereof party to a
Hedging Agreement, as applicable, that obtains the benefits of Section 12.4 or
any Collateral by virtue of the provisions hereof or of any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.
ARTICLE XIV
MISCELLANEOUS
SECTION 14.1. Notices.
(a) Method of Communication. Except as otherwise provided in this Agreement, all
notices and communications hereunder shall be in writing (for purposes hereof,
the term “writing” shall include information in electronic format such as
electronic mail and internet web pages), or by telephone subsequently confirmed
in writing. Any notice shall be effective if delivered by hand delivery,
telecopy, recognized overnight courier service or certified mail, return receipt
requested. Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by telecopier shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient). A telephonic notice to the Administrative Agent as
understood by the Administrative Agent will be deemed to be the controlling and
proper notice in the event of a discrepancy with or failure to receive a
confirming written notice. Notices delivered through electronic communications
to the extent provided in paragraph (c) below, shall be effective as provided in
said paragraph (c).
(b) Addresses for Notices. Notices to any party shall be sent to it at the
following addresses, or any other address as to which all the other parties are
notified in writing.

     
If to the Borrower:
  Jack in the Box Inc.
 
  9330 Balboa Avenue
 
  San Diego, California 92123-1516
 
  Attention: Paul D. Melancon
 
  Telephone No.: (858) 571-2248
 
  Telecopy No.: (858) 694-1533

 

101



--------------------------------------------------------------------------------



 



     
With copies to:
  Gibson, Dunn & Crutcher LLP
 
  333 South Grand Avenue
 
  Los Angeles, California 90071-3197
 
  Attention: Linda L. Curtis
 
  Telephone No.: (213) 229-7582
 
  Telecopy No.: (213) 229-7520
 
   
If to Wells Fargo as
  Wells Fargo Bank, National Association
Administrative Agent:
  MAC D 1109-019
 
  1525 West W.T. Harris Blvd.
 
  Charlotte, North Carolina 28262
 
  Attention: Syndication Agency Services
 
  Telephone No.: (704) 590-2730
 
  Telecopy No.: (704) 590-3481
 
  Electronic Mail: rufus.kearney@wellsfargo.com
 
   
With copies to:
  Wells Fargo Bank, National Association
 
  101 Federal Street, 20th Floor
 
  Boston, Massachusetts 02110
 
  Attention: Meghan Hinds
 
  Telephone No.: (617) 574-6337
 
  Telecopy No.: (617) 574-6370
 
  Electronic Mail: Meghan.Hinds@wellsfargo.com
 
   
If to any Lender:
  To the address set forth in the Register

(c) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lender hereunder may be delivered or furnished by electronic
communication (including e-mail and internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the Issuing Lender pursuant to
Article II if such Lender or the Issuing Lender, as applicable, has notified the
Administrative Agent that is incapable of receiving notices under such Article
by electronic communication. The Administrative Agent or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

102



--------------------------------------------------------------------------------



 



(d) Administrative Agent’s Office. The Administrative Agent hereby designates
its office located at the address set forth above, or any subsequent office
which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed and
Letters of Credit requested.
(e) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.
SECTION 14.2. Expenses; Indemnity.
(a) Costs and Expenses. The Borrower and each other Credit Party, jointly and
severally, shall pay (i) all reasonable and invoiced out-of-pocket expenses
incurred by each Arranger, the Administrative Agent and their respective
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and invoiced out-of-pocket expenses incurred
by the Issuing Lender in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of- pocket expenses incurred by the Administrative Agent, any
Lender or the Issuing Lender (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or the Issuing Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims or civil penalties or
fines assessed by OFAC), damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Credit Party arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by the Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower

 

103



--------------------------------------------------------------------------------



 



or any of its Subsidiaries, or any Environmental Claim related in any way to the
Borrower or any of its Subsidiaries, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims or civil penalties or fines assessed by
OFAC), investigation, litigation or other proceeding (whether or not the
Administrative Agent or any Lender is a party thereto) and the prosecution and
defense thereof, arising out of or in any way connected with the Loans, this
Agreement, any other Loan Document, or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby,
including without limitation, reasonable attorneys and consultant’s fees,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from a breach by such Indemnitee of its material
obligations under the Loan Documents or the gross negligence or willful
misconduct of such Indemnitee; provided further that such indemnity shall not
require the Borrower or any Credit Party to reimburse any Indemnitee (other than
the Arrangers, the Administrative Agent and their respective Affiliates as
provided for in subsection (a) of this Section) for costs and expenses in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents.
(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender or such Related Party, as the case may
be, such Lender’s applicable percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the Issuing
Lender or the Swingline Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for the Administrative Agent (or any such
sub-agent), Issuing Lender or the Swingline Lender in connection with such
capacity. The obligations of the Lenders under this clause (c) are subject to
the provisions of Section 5.7.
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in clause (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

104



--------------------------------------------------------------------------------



 



(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.
SECTION 14.3. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, the Issuing Lender, the Swingline Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by Applicable Law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender, the Swingline
Lender or any such Affiliate to or for the credit or the account of the Borrower
or any other Credit Party against any and all of the obligations of the Borrower
or such Credit Party now or hereafter existing under this Agreement or any other
Loan Document to such Lender, the Issuing Lender or the Swingline Lender,
irrespective of whether or not such Lender, the Issuing Lender or the Swingline
Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender, the
Issuing Lender or the Swingline Lender different from the branch or office
holding such deposit or obligated on such indebtedness. The rights of each
Lender, the Issuing Lender, the Swingline Lender and their respective Affiliates
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the Issuing Lender, the Swingline Lender or
their respective Affiliates may have. Each Lender, the Issuing Lender and the
Swingline Lender agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
SECTION 14.4. Governing Law. This Agreement and the other Loan Documents, unless
expressly set forth therein, shall be governed by, and construed in accordance
with, the law of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations Law of the State of New York), without
reference to the conflicts of law principles thereof.
SECTION 14.5. Jurisdiction and Venue.
(a) Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the state and federal courts located in New York,
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York state court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or the Issuing Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

 

105



--------------------------------------------------------------------------------



 



(b) Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (a) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(c) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 14.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 14.6. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
SECTION 14.7. Reversal of Payments. To the extent the Borrower or any other
Credit Party makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.
SECTION 14.8. Injunctive Relief. The Borrower recognizes that, in the event the
Borrower fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement, any remedy of law may prove to be inadequate
relief to the Lenders. Therefore, the Borrower agrees that the Lenders, at the
Lenders’ option, shall be entitled to temporary and permanent injunctive relief
in any such case without the necessity of proving actual damages.
SECTION 14.9. Accounting Matters. If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders

 

106



--------------------------------------------------------------------------------



 



and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
SECTION 14.10. Successors and Assigns; Participations.
(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Credit Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Revolving Credit Commitment and the Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the

 

107



--------------------------------------------------------------------------------



 



Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of the Revolving Credit Facility, or $1,000,000, in
the case of any assignment in respect of the Term Loan Facility, unless each of
the Administrative Agent and, so long as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed);
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Revolving
Credit Commitment assigned;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) the
Revolving Credit Facility if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment, an Affiliate of such Lender or an Approved
Fund with respect to such Lender or (y) the Term Loan Facility to a Person who
is not a Lender, an Affiliate of a Lender or an Approved Fund; and
(C) the consents of the Issuing Lender and the Swingline Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding) or for any
assignment in respect of the Revolving Credit Facility.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment, and the
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.

 

108



--------------------------------------------------------------------------------



 



(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 14.2 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitment of, and principal amounts of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (but
only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
(d) Participations.
(i) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Revolving Credit Commitment and/or the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Administrative
Agent, Issuing Lender, Swingline Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.
(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of

 

109



--------------------------------------------------------------------------------



 



this Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver or modification described in Section 14.11 that directly
affects such Participant and could not be affected by a vote of the Required
Lenders. Subject to paragraph (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 5.8, 5.9, 5.10 and
5.11 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 14.3 as
though it were a Lender, provided such Participant agrees to be subject to
Section 5.6 as though it were a Lender.
(iii) Each Lender that sells a participation, acting as a non-fiduciary agent of
the Borrower solely for purposes of applicable United States federal income tax
law and Treasury regulations promulgated thereunder, shall maintain a “book
entry” register on which it records the name and address of the applicable
Participant and the principal amounts of such Participant’s interest in the
Loans and Commitments (each such register, a “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and the applicable Lender, the Borrower and the Administrative Agent shall treat
each Person whose name is recorded in the Participant Register pursuant to the
terms hereof as having “ownership of an interest” in such Loans and Commitments
for all purposes of this Agreement, notwithstanding any notice to the contrary.
Upon request by the Borrower, such Lender shall make the Participant Register
available to the Borrower.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 5.10 and 5.11 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 5.11 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.11(e) as
though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 14.11. Amendments, Waivers and Consents. Except as set forth below or as
specifically provided in any Loan Document, any term, covenant, agreement or
condition of this Agreement or any of the other Loan Documents may be amended or
waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

 

110



--------------------------------------------------------------------------------



 



(a) (i) waive any condition set forth in Section 6.1 without the written consent
of each Lender directly and adversely affected thereby; or
(ii) without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (A) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for a borrowing of Revolving Credit Loans) to make Revolving Credit
Loans when such Revolving Credit Lenders would not otherwise be required to do
so, (B) the amount of the Swingline Commitment or (C) the amount of the L/C
Commitment;
(b) extend or increase the Revolving Credit Commitment of any Lender (or
reinstate any Revolving Credit Commitment terminated pursuant to Section 12.2)
or the amount of Loans of any Lender without the written consent of such Lender;
(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments or commitment reductions) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby;
(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clauses (iv) and (v) of the
second proviso to this Section) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby; provided that only the consent of the
Required Lenders shall be necessary to (i) amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or Letter of
Credit or to reduce any fee payable hereunder or (ii) waive any obligation of
the Borrower to pay interest at the rate set forth in Section 5.1(c) during the
continuance of an Event of Default;
(e) change Section 5.6 or Section 12.4 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly and adversely affected thereby;
(f) change Section 4.4(b)(v) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly and adversely affected thereby;
(h) release all or substantially all of the value of Collateral or release any
Security Document without the written consent of each Lender (other than as
authorized in

 

111



--------------------------------------------------------------------------------



 



Section 13.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document); or
(i) release all or substantially all of the value of the Guarantees without the
written consent of each Lender (other than as authorized in Section 13.9 or as
otherwise specifically permitted or contemplated in this Agreement or the
applicable Security Document);
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Administrative Agent’s Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto and (v) the
Joint Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the Revolving
Credit Commitment of such Lender may not be increased or extended without the
consent of such Lender.
SECTION 14.12. Confidentiality. Each of the Administrative Agent, the Issuing
Lender and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, advisors, agents and other representatives, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by, or required to be disclosed to,
any rating agency, or regulatory or similar authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement or under any other Loan Document (or any Hedging
Agreement with a Lender or the Administrative Agent) or any action or proceeding
relating to this Agreement or any other Loan Document (or any Hedging Agreement
with a Lender or the Administrative Agent) or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, Participant or proposed Participant
or (ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower, (h) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
customarily found in such publications, or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Issuing Lender
or any Lender or any of their respective Affiliates on a

 

112



--------------------------------------------------------------------------------



 



nonconfidential basis from a source other than the Borrower or (j) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from any Credit Party relating to any Credit
Party or any of their respective businesses, other than any such information
that is available to the Administrative Agent, the Issuing Lender or any Lender
on a nonconfidential basis prior to disclosure by any Credit Party; provided
that, in the case of written information received from a Credit Party after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 14.13. Performance of Duties. The Borrower’s obligations under this
Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.
SECTION 14.14. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.
SECTION 14.15. Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the other Loan Documents shall continue in full force and
effect and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
SECTION 14.16. Titles and Captions. Titles and captions of Articles, Sections
and subsections in, and the table of contents of, this Agreement or any other
Loan Document are for convenience only, and neither limit nor amplify the
provisions of this Agreement or any other Loan Document.
SECTION 14.17. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 14.18. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

 

113



--------------------------------------------------------------------------------



 



contract. Delivery of an executed signature page of this Agreement by facsimile
transmission or electronic mail shall be effective as delivery of a manually
executed counterparty hereof. This Agreement and the other Loan Documents, and
any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. In the
event of any conflict between the provisions of this Agreement and those of any
other Loan Document, the provisions of this Agreement shall control; provided
that the inclusion of supplemental rights or remedies in favor of the
Administrative Agent or the Lenders in any other Loan Document shall not be
deemed a conflict with this Agreement. Each Loan Document was drafted with the
joint participation of the respective parties thereto and shall be construed
neither against nor in favor of any party, but rather in accordance with the
fair meaning thereof. Except as provided in Section 6.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
SECTION 14.19. Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 14.20. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations arising
hereunder or under any other Loan Document (other than (a) contingent
indemnification obligations not then due and (b) the Hedging Obligations) shall
have been indefeasibly and irrevocably paid and satisfied in full and all
Revolving Credit Commitments have been terminated. The Administrative Agent is
hereby permitted to release all Liens on the Collateral in favor of the
Administrative Agent, for the ratable benefit of itself and the Lenders, upon
repayment of the outstanding principal of and all accrued interest on the Loans,
payment of all outstanding fees and expenses hereunder and the termination of
the Lender’s Revolving Credit Commitment. No termination of this Agreement shall
affect the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.
SECTION 14.21. Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement with its counsel.
SECTION 14.22. USA Patriot Act. The Administrative Agent and each Lender hereby
notifies the Borrower that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies the
Borrower and Guarantors, which information includes the name and address of each
Borrower and Guarantor and other information that will allow such Lender to
identify such Borrower or Guarantor in accordance with the Act.

 

114



--------------------------------------------------------------------------------



 



SECTION 14.23. Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles IX, X, or XI
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles IX, X, or XI if, before or after giving effect to such
transaction or act, if as a result of such transaction or act, the Borrower
shall or would be in breach of any other covenant contained in Articles IX, X,
or XI.
SECTION 14.24. Collateral. Each of the parties hereto represents to each of the
other parties hereto that it in good faith is not relying upon any Margin Stock
as collateral in the extension or maintenance of the credit provided for in this
Agreement.
[Signature pages to follow]

 

115



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

            JACK IN THE BOX INC.,
as Borrower
      By:   /s/ Paul D. Melancon         Name:   Paul D. Melancon       
Title:   Vice President, Finance, Controller & Treasurer     

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent,
Swingline Lender, Issuing Lender and Lender
      By:   /s/ Meghan Hinds         Name:   Meghan Hinds        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Lender
      By:   /s/ Angelo Maragos         Name:   Angelo Maragos        Title:  
Vice President     

 

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY SENIOR FUNDING, INC.,
as Lender
      By:   /s/ Paul Fossati         Name:   Paul Fossati        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK, N.A.,
as Lender
      By:   /s/ Emily Johnson        Name:   Emily Johnson        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



            COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK
NEDERLAND” NEW YORK BRANCH, as a Lender
      By:   /s/ Steven Cashiola         Name:   Steven Cashiola        Title:  
Vice President              By:   /s/ Rebecca O. Morrow         Name:   Rebecca
O. Morrow        Title:   Executive Director     

 

 



--------------------------------------------------------------------------------



 



            Fifth Third Bank
as Lender
      By:   /s/ Gary S. Losey         Name:   Gary S. Losey        Title:   Vice
President/Lender     

 

 



--------------------------------------------------------------------------------



 



            Manufacturers Bank,
as Lender
      By:   /s/ Charles C. Jou         Name:   Charles C. Jou        Title:  
Vice President     

 

 



--------------------------------------------------------------------------------



 



            RAYMOND JAMES BANK, FSB,
as Lender
      By:   /s/ Joseph A. Ciccolini         Name:   Joseph A. Ciccolini       
Title:   Vice President — Senior Corporate Banker     

 

 



--------------------------------------------------------------------------------



 



            U.S. Bank National Association,
as Lender
      By:   /s/ John I. Paul         Name:   John I. Paul        Title:  
Portfolio Manager
     

 

 



--------------------------------------------------------------------------------



 



            UNION BANK, N.A.,
as Lender
      By:   /s/ Glenn Fortin         Name:   Glenn Fortin        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



            CRÉDIT INDUSTRIEL ET COMMERCIAL,
as Lender
      By:   /s/ Brian O’Leary         Name:   Brian O’Leary        Title:  
Managing Director              By:   /s/ Anthony Rock         Name:   Anthony
Rock        Title:   Managing Director     

 

 



--------------------------------------------------------------------------------



 



            CITY NATIONAL BANK,
a national banking association,
as Lender
      By:   /s/ Scott Johnson         Name:   Scott Johnson        Title:   Vice
President     

 

 



--------------------------------------------------------------------------------



 



            Bank of the West,
as Lender
      By:   /s/ Jason Antrim         Name:   Jason Antrim        Title:  
Assistant Vice President     

 

 



--------------------------------------------------------------------------------



 



            HSBC Bank USA, National Association,
as Lender
      By:   /s/ James Mazza         Name:   James Mazza        Title:  
Assistant Vice President (SC#18328)     

 

 



--------------------------------------------------------------------------------



 



            Comerica Bank,
as Lender
      By:   /s/ Don R. Carruth         Name:   Don R. Carruth        Title:  
Vice President     

 

 



--------------------------------------------------------------------------------



 



            First Tennessee Bank National Association,
as Lender
      By:   /s/ Matthew A. Wages         Name:   Matthew A. Wages       
Title:   Vice President     

 

 



--------------------------------------------------------------------------------



 



            PNC Bank, National Association,
as Lender
      By:   /s/ Dale A. Stein         Name:   Dale A. Stein        Title:  
Senior Vice President     

 

 



--------------------------------------------------------------------------------



 



            1st Farm Credit Services, PCA,
as Lender
      By:   /s/ Corey J. Waldinger         Name:   Corey J. Waldinger       
Title:   VP, Illinois Capital Markets Group
     

 

 



--------------------------------------------------------------------------------



 



            Badgerland Financial FLCA,
as Lender
      By:   /s/ Kenneth H. Rue         Name:   Kenneth H. Rue        Title:   VP
Loan Participations & Capital Markets
     

 

 



--------------------------------------------------------------------------------



 



            STATE BANK OF INDIA,
as Lender
      By:   /s/ Prabodh Parikh         Name:   Prabodh Parikh        Title:  
Vice President & Head (Credit)     

 

 



--------------------------------------------------------------------------------



 



            The Bank of East Asia, Limited, Los Angeles Branch,
as Lender
      By:   /s/ Chong Tan         Name:   Chong Tan        Title:   VP & Credit
Manager              By:   /s/ David Loh         Name:   David Loh       
Title:   Chief Lending Officer     

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF REVOLVING CREDIT NOTE

 

 



--------------------------------------------------------------------------------



 



REVOLVING CREDIT NOTE

      $                                           , 201_

FOR VALUE RECEIVED, the undersigned, JACK IN THE BOX INC., a corporation
organized under the laws of Delaware (the “Borrower”), promises to pay to the
order of                      (the “Lender”), at the place and times provided in
the Credit Agreement referred to below, the principal sum of
                     DOLLARS ($                    ) or, if less, the principal
amount of all Revolving Credit Loans made by the Lender from time to time
pursuant to that certain Credit Agreement, dated as of June 29, 2010 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among the Borrower, the financial institutions who are or may become a
party thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined herein shall
have the meanings assigned thereto in the Credit Agreement.
The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 5.1 of the
Credit Agreement. All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States in
immediately available funds to the account designated in the Credit Agreement.
This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.
THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
The Obligations evidenced by this Revolving Credit Note are senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

            JACK IN THE BOX INC.
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF SWINGLINE NOTE

 

 



--------------------------------------------------------------------------------



 



SWINGLINE NOTE

      $20,000,000                       , 201_

FOR VALUE RECEIVED, the undersigned, JACK IN THE BOX INC., a corporation
organized under the laws of Delaware (the “Borrower”), promises to pay to the
order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Lender”), at the place and
times provided in the Credit Agreement referred to below, the principal sum of
TWENTY MILLION DOLLARS ($20,000,000) or, if less, the principal amount of all
Swingline Loans made by the Lender from time to time pursuant to that certain
Credit Agreement, dated as of June 29, 2010 (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”), by and among the Borrower, the
financial institutions who are or may become a party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
The unpaid principal amount of this Swingline Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement. Swingline Loans refunded as Revolving Credit Loans in accordance with
Section 2.2(b) of the Credit Agreement shall be payable by the Borrower as
Revolving Credit Loans pursuant to the Revolving Credit Notes, and shall not be
payable under this Swingline Note as Swingline Loans. All payments of principal
and interest on this Swingline Note shall be payable in lawful currency of the
United States in immediately available funds to the account designated in the
Credit Agreement.
This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.
THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
The Obligations evidenced by this Swingline Note are senior in right of payment
to all Subordinated Debt referred to in the Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Swingline Note.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Swingline Note under seal
as of the day and year first above written.

            JACK IN THE BOX INC.
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF TERM NOTE

 

 



--------------------------------------------------------------------------------



 



TERM NOTE

      $                                           , 201_

FOR VALUE RECEIVED, the undersigned, JACK IN THE BOX INC., a corporation
organized under the laws of Delaware (the “Borrower”), promises to pay to the
order of                      (the “Lender”), at the place and times provided in
the Credit Agreement referred to below, the principal sum of
                     DOLLARS ($                    ) or, if less, the principal
amount of all Term Loans made by the Lender pursuant to that certain Credit
Agreement, dated as of June 29, 2010 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Borrower, the
financial institutions who are or may become a party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
The unpaid principal amount of this Term Note from time to time outstanding is
subject to mandatory repayment from time to time as provided in the Credit
Agreement and shall bear interest as provided in Section 5.1 of the Credit
Agreement. All payments of principal and interest on this Term Note shall be
payable in lawful currency of the United States in immediately available funds
to the account designated in the Credit Agreement.
This Term Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Term Note and for a statement of the terms
and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Term Note and on which such Obligations may be declared to be immediately due
and payable.
THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 AND SECTION 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF.
The Obligations evidenced by this Term Note are senior in right of payment to
all Subordinated Debt referred to in the Credit Agreement.
The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Term Note.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Term Note under seal as of
the day and year first above written.

            JACK IN THE BOX INC.
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF NOTICE OF BORROWING

 

 



--------------------------------------------------------------------------------



 



NOTICE OF BORROWING
Dated as of:                     
Wells Fargo Bank, National Association,
   as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
This irrevocable Notice of Borrowing is delivered to you pursuant to Section
[2.3] of the Credit Agreement dated as of June 29, 2010 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), by and among Jack
in the Box Inc., a corporation organized under the laws of Delaware (the
“Borrower”), the lenders who are or may become party thereto, as Lenders (the
“Lenders”), and Wells Fargo Bank, National Association, as Administrative Agent
(in such capacity, the “Administrative Agent”).
1. The Borrower hereby requests that the Lenders make a [Revolving Credit Loan]
[Swingline Loan] to the Borrower in the aggregate principal amount of
$                    . (Complete with an amount in accordance with
Section 2.3(a) or Section 4.2 of the Credit Agreement).
2. The Borrower hereby requests that such Loan be made on the following Business
Day:                     . (Complete with a Business Day in accordance with
Section 2.3(a) of the Credit Agreement for Revolving Credit Loans or Swingline
Loans.)
3. The Borrower hereby requests that such Loan bear interest at the following
interest rate, plus the Applicable Margin, as set forth below:

                      Interest Period   Termination Date for         (LIBOR  
Interest Period Component of Loan   Interest Rate   Rate only)   (if applicable)
 
           
 
  [Base Rate or LIBOR Rate]1        

4. The principal amount of all Loans and L/C Obligations outstanding as of the
date hereof (including the Loan requested herein) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.
 

      1  
Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit Loans and
(ii) the Base Rate for Swingline Loans.

 

 



--------------------------------------------------------------------------------



 



5. All of the conditions applicable to the Loan requested herein as set forth in
the Credit Agreement have been satisfied as of the date hereof and will remain
satisfied to the date of such Loan.
6. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.

            JACK IN THE BOX INC.
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF NOTICE OF ACCOUNT DESIGNATION

 

 



--------------------------------------------------------------------------------



 



NOTICE OF ACCOUNT DESIGNATION
Dated as of:                     
Wells Fargo Bank, National Association,
   as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
This Notice of Account Designation is delivered to you pursuant to
Section 2.3(b) of the Credit Agreement dated as of June 29, 2010 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Jack in the Box Inc., a corporation organized under the laws of Delaware
(the “Borrower”), the lenders who are or may become party thereto, as Lenders
(the “Lenders”), and Wells Fargo Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”).
1. The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account(s):
 
ABA Routing Number: _______
Account Number: ___________
2. This authorization shall remain in effect until revoked or until a subsequent
Notice of Account Designation is provided to the Administrative Agent.
3. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the date first written above.

            JACK IN THE BOX INC.
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF NOTICE OF PREPAYMENT

 

 



--------------------------------------------------------------------------------



 



NOTICE OF PREPAYMENT
Dated as of:                     
Wells Fargo Bank, National Association,
   as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
This irrevocable Notice of Prepayment is delivered to you pursuant to Section
[2.4(c)] [4.4] of the Credit Agreement dated as of June 29, 2010 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among Jack in the Box Inc., a corporation organized under the laws of Delaware
(the “Borrower”), the lenders who are or may become party thereto, as Lenders
(the “Lenders”), and Wells Fargo Bank, National Association, as Administrative
Agent (in such capacity, the “Administrative Agent”).
1. The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with Section 2.4 or
Section 4.4 of the Credit Agreement.)
2. The Loan to be prepaid is a [check each applicable box]

  o  
Swingline Loan
    o  
Revolving Credit Loan
    o  
Term Loan

3. The Borrower shall repay the above-referenced Loans on the following Business
Day:                     . (Complete with a Business Day at least one
(1) Business Day subsequent to the date of this Notice of Prepayment with
respect to any Base Rate Loan (other than a Swingline Loan), the same day as the
date of this Notice of Prepayment with respect to any Swingline Loan and three
(3) Business Days subsequent to date of this Notice of Prepayment with respect
to any LIBOR Rate Loan.)
4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the date first written above.

            JACK IN THE BOX INC.
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 



--------------------------------------------------------------------------------



 



NOTICE OF CONVERSION/CONTINUATION
Dated as of:                     
Wells Fargo Bank, National Association,
   as Administrative Agent
MAC D 1109-019
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 5.2 of the Credit Agreement dated as of June 29, 2010
(as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”), by and among Jack in the Box Inc., a corporation organized under
the laws of Delaware (the “Borrower”), the lenders who are or may become party
thereto, as Lenders (the “Lenders”), and Wells Fargo Bank, National Association,
as Administrative Agent (in such capacity, the “Administrative Agent”).
1. The Loan to which this Notice relates is a [Revolving Credit Loan] [Term
Loan]. (Delete as applicable.)
2. This Notice is submitted for the purpose of: (Check one and complete
applicable information in accordance with the Credit Agreement.)

  o  
Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan
    (a)  
The aggregate outstanding principal balance of such Loan is
$                    .
    (b)  
The principal amount of such Loan to be converted is $                    .
    (c)  
The requested effective date of the conversion of such Loan is
                    .
    (d)  
The requested Interest Period applicable to the converted Loan is
                    .
    o  
Converting a portion of LIBOR Rate Loan into a Base Rate Loan
    (a)  
The aggregate outstanding principal balance of such Loan is
$                    .
    (b)  
The last day of the current Interest Period for such Loan is
                    .
    (c)  
The principal amount of such Loan to be converted is $                    .
    (d)  
The requested effective date of the conversion of such Loan is
                    .

 

 



--------------------------------------------------------------------------------



 



  o  
Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan
    (a)  
The aggregate outstanding principal balance of such Loan is
$                    .
    (b)  
The last day of the current Interest Period for such Loan is
                    .
    (c)  
The principal amount of such Loan to be continued is $                    .
    (d)  
The requested effective date of the continuation of such Loan is
                    .
    (e)  
The requested Interest Period applicable to the continued Loan is
                    .

3. All of the conditions applicable to the conversion or continuation of the
Loan requested herein as set forth in the Credit Agreement have been satisfied
as of the date hereof and will remain satisfied to the date of such Loan.
4. Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
[Signature Page Follows]

 

22



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the date first written above.

            JACK IN THE BOX INC.
      By:           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

 



--------------------------------------------------------------------------------



 



OFFICER’S COMPLIANCE CERTIFICATE
The undersigned, on behalf of Jack in the Box Inc., a corporation organized
under the laws of Delaware (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:
1. This certificate is delivered to you pursuant to Section 8.2 of the Credit
Agreement dated as of June 29, 2010 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among the Borrower, the
lenders who are or may become party thereto, as Lenders (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.
2. I have reviewed the financial statements of the Borrower and its Subsidiaries
dated as of  _____  and for the  _____  period[s] then ended and such statements
fairly present in all material respects the financial condition of the Borrower
and its Subsidiaries as of the dates indicated and the results of their
operations and cash flows for the period[s] indicated.
3. I have reviewed the terms of the Credit Agreement, and the related Loan
Documents and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
referred to in Paragraph 2 above. Such review has not disclosed the existence
during or at the end of such accounting period of any condition or event that
constitutes a Default or an Event of Default, nor do I have any knowledge of the
existence of any such condition or event as at the date of this certificate
[except, if such condition or event existed or exists, describe the nature and
period of existence thereof and what action the Borrower has taken, is taking
and proposes to take with respect thereto].
4. The Borrower and its Subsidiaries are in compliance with the financial
covenants contained in Article X of the Credit Agreement as shown on Schedule 1
attached hereto.
5. As of the most recent fiscal quarter end, the percentage of Consolidated
EBITDA of the Borrower and its Subsidiaries that is represented by (a) all of
the Unrestricted Subsidiaries taken as a whole and (b) each individual
Unrestricted Subsidiary are each set forth on the attached Schedule 1.
6. As of the most recent fiscal quarter end, the percentage of the Consolidated
assets of the Borrower and its Subsidiaries that is represented by (a) all of
the Unrestricted Subsidiaries taken as a whole and (b) each individual
Unrestricted Subsidiary are each set forth on the attached Schedule 1.
7. The Applicable Margin and calculations determining the same are set forth on
the attached Schedule 1.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



WITNESS the following signature as of the            day of
                    , 201     .

            JACK IN THE BOX INC.
      By.           Name:           Title:        

 

 



--------------------------------------------------------------------------------



 



Schedule 1
to
Officer’s Compliance Certificate
[Template to be separately provided]

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF ASSIGNMENT AND ASSUMPTION

 

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each]1 Assignor identified on the Schedules hereto as “Assignor” or “Assignors”
(collectively, the “Assignors” and each an “Assignor”) and [the] [each]2
Assignee identified on the Schedules hereto as “Assignee” or “Assignees”
(collectively, the “Assignees” and each an “Assignee”). [It is understood and
agreed that the rights and obligations of [the Assignors] [the Assignees]3
hereunder are several and not joint.]4 Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee. The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)] [the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Each such sale and assignment is without recourse to [the] [any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the] [any] Assignor.
 

      1  
For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
  2  
For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
  3  
Select as appropriate.
  4  
Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

 



--------------------------------------------------------------------------------



 



         
1.
  Assignor:   See Schedules attached hereto
 
       
2.
  Assignees:   See Schedules attached hereto
 
       
3.
  Borrower:   Jack in the Box Inc., a Delaware corporation
 
       
4.
  Administrative Agent:  
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
 
       
5.
  Credit Agreement:  
The Credit Agreement dated as of June 29, 2010 by and among Jack in the Box
Inc., as Borrower, the Lenders party thereto and Wells Fargo Bank, National
Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified)
 
       
6.
  Assigned Interest:   See Schedules attached hereto
[7.
  Trade Date:                       ]5

[Remainder of Page Intentionally Left Blank]
 

      5  
To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 



--------------------------------------------------------------------------------



 



Effective Date:                                , 20           [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR(S)
[NAME OF ASSIGNOR]6
      By:           Title:                ASSIGNEES(S)


See Schedules attached hereto
                       

 

      6  
Add additional signature blocks as needed.

 

 



--------------------------------------------------------------------------------



 



          [Consented to and]7 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
      By:           Title:                Consented to:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Swingline Lender and Issuing Lender
      By:           Title:                [Consented to:]8

JACK IN THE BOX INC.
      By:           Title:               

 

      7  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  8  
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
To Assignment and Assumption
By its execution of this Schedule, the Assignee agrees to the terms set forth in
the attached Assignment and Assumption.
Assigned Interests:

                      Aggregate                 Amount of       Percentage      
  Commitment/   Amount of   Assigned of         Loans for all   Commitment/Loans
  Commitment/     Facility Assigned9   Lenders10   Assigned11   Loans12   CUSIP
Number
 
  $    $     %    
 
  $    $     %    
 
  $    $     %    

            [NAME OF ASSIGNEE]13
[and is an Affiliate/Approved Fund of [identify
Lender]14]
            By:           Title:             

 

      9  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment”, “Term Loan”, etc.).
  10  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  11  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.
  12  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
  13  
Add additional signature blocks, as needed.
  14  
Select as applicable.

 

 



--------------------------------------------------------------------------------



 



ANNEX 1
to Assignment and Assumption
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor[s]. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
1.2. Assignee[s]. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 14.10 of the Credit
Agreement (subject to receipt of such consents, if any, as may be required under
Section 14.10(b) of the Credit Agreement), (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 8.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the] [any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

 



--------------------------------------------------------------------------------



 



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF GUARANTY AGREEMENT
Filed Separately as Exhibit 10.2

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
to
Credit Agreement
dated as of June 29, 2010
by and among
Jack in the Box Inc.,
as Borrower,
the Lenders party thereto,
as Lenders
and
Wells Fargo Bank, National Association,
as Administrative Agent
FORM OF COLLATERAL AGREEMENT
Filed Separately as Exhibit 10.3

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(a) — EXISTING LETTERS OF CREDIT

                          L/C
Number   Face
Amount     Beneficiary   Expiration     Issuing Bank
SM221815W
  $ 21,500,000     Ace American Insurance     9/10/10     Wells Fargo Bank, N.A.
 
          Company           (fka Wachovia Bank, N.A.)
SM201759W
  $ 13,416,000     Transportation Insurance     10/31/10     Wells Fargo Bank,
N.A.
 
          Company (CNA)           (fka Wachovia Bank, N.A.)
SM236686
  $ 24,816,000     The Board of County     9/1/10     Wells Fargo Bank, N.A.
 
          Commissioners of Douglas County           (fka Wachovia Bank, N.A.)

 

1



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b) — UNRESTRICTED SUBSIDIARIES

1.  
Foodmaker Inc., a Delaware corporation
  2.  
Foodmaker International Franchising, Inc., a Delaware corporation
  3.  
Stored Value Card, Inc., a Colorado corporation
  4.  
JIB Stored Value Cards, LLC, a Virginia limited liability company
  5.  
ZRC Operations Company, Inc., a Colorado corporation
  6.  
QMG Stored Value Cards, LLC, a Virginia limited liability company

 

2



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(c) — RESTAURANT UNITS HELD FOR RESALE
As of Period Ended June 28, 2010
Completed Sites:

          JIB Site No.   Address / Cross Street   Open Date
 
       
90
  1619 Pacific Hwy.
San Diego, CA   12/8/2009
 
       
1579
  Waddell Rd. & Reems Rd.
Surprise, AZ   4/4/2009
 
       
3403
  1075 S. Main Street
Red Bluff, CA   12/20/1991
 
       
3905
  3595 S Loop 336 E.
Conroe, TX   9/29/2008
 
       
3936
  3601 N Main St.
Baytown, TX   8/5/2008
 
       
4367
  10390 Twin Cities Blvd.
Galt, CA   10/9/2004
 
       
4368
  2010 Arvy Way
Anderson, CA   7/7/2004
 
       
4394
  Crows Landing & Whitmore Ave.
Modesto, CA   11/23/2009
 
       
4399
  Balfour Rd. & Fairview Ave.
Brentwood, CA   4/5/2010
 
       
4712
  2395 Texas Ave.
Bridge City, TX   9/30/2007
 
       
4730
  8513 S. Hulen St. & W. Risinger Rd.
Fort Worth, TX   11/24/2008
 
       
4734
  FM 1464 & Orchid Ridge Lane
Richmond, TX   6/1/2009
 
       

 

3



--------------------------------------------------------------------------------



 



          JIB Site No.   Address / Cross Street   Open Date  
4744
  Hwy 380 & 2nd St.
Princeton, TX   1/12/2009
 
       
4764
  Hwy 59 Business & Azalea St.
Victoria, TX   1/12/2009
 
       
4774
  College Ave. & Austin St.
South Houston, TX   4/12/2009
 
       
4776
  I Hwy 10 & Martin Luther King Blvd.
Beaumont, TX   9/9/2009
 
       
4777
  Everhart Rd. & Saratoga Blvd.
Corpus Christi, TX   11/16/2009
 
       
4778
  Hwy 327 & Hwy 96 Business
Silsbee, TX   9/28/2009
 
       
4779
  Camp Wisdom Rd. & I Hwy 35E.
Fort Worth, TX   10/29/2009
 
       
4780
  North Navarro St. & E. Magruder Dr.
Victoria, TX   5/18/2009
 
       
4781
  E 8th St & I Hwy 45
Ferris, TX   5/4/2009
 
       
4783
  Highway 80 & FM 548
Forney, TX   8/10/2009
 
       
4784
  Luna Rd. & Valley View Ln.
Carrollton, TX   6/1/2009
 
       
4786
  W University Ave. & Railroad St.
Georgetown, TX   8/24/2009
 
       
4792
  Oakmont Blvd. & Harris Pkwy.
Fort Worth, TX   10/5/2009
 
       
4796
  Legacy Dr. & Main St.
Frisco, TX   10/12/2009
 
       
4798
  Stacy Rd & Hwy 5
Allen, TX   4/26/2010
 
       
6139
  W Kenosha St & Aspen Ave
Broken Arrow, OK   4/5/2010
 
       
6141
  12th Ave. NE & Main St.
Norman, OK   5/10/2010

 

4



--------------------------------------------------------------------------------



 



          JIB Site No.   Address / Cross Street   Open Date
 
       
7169
  37115 Hwy 26
Sandy, OR   2/25/2010
 
       
8128
  Interstate Hwy 70 & Chambers Rd
Aurora, CO   9/8/2009
 
       
8138
  Sheridan Ave & 72nd Ave.
Westminster, CO   8/3/2009
 
       
8140
  136th Ave & Zuni St.
Broomfield, CO   11/9/2009
 
       
8149
  Hwy 287 & 17th Ave.
Longmont, CO   3/15/2010
 
       
8367
  3179 156th Ave. SE
Bellevue, WA   4/3/2006
 
       
8386
  20407 Mountain Hwy E.
Spanaway, WA   2/12/2010

Sites Under Construction or Pre-construction:

          JIB Site No.   Address / Cross Street   Open Date  
4401
  Hwy 17 & Scotts Valley Dr.
Scotts Valley, CA   8/30/2010
 
       
4736
  Cullen Blvd. & Beltway 8
Houston, TX   8/29/2010
 
       
4797
  Hwy 365 & Hwy 347
Port Arthur, TX   9/5/2010
 
       
4807
  Hwy 96 & Hwy 190
Jasper, TX   8/15/2010
 
       
4809
  Loop 1604 & Huebner Rd.
San Antonio, TX   9/26/2010
 
       
4811
  I Hwy 35 & Loop 337
New Braunfels, TX   9/26/2010
 
       
4812
  2395 Texas Ave.
Bastrop, TX   9/19/2010
 
       
6143
  McArthur Blvd. & Hwy 40
Oklahoma City, OK   8/30/2010

 

5



--------------------------------------------------------------------------------



 



          JIB Site No.   Address / Cross Street   Open Date
 
       
6144
  SW 19th St & Fritts Blvd.
Moore, OK   7/26/2010
 
       
6145
  E. 41st. St. & Highway 169
Tulsa, OK   12/6/2010
 
       
8147
  Coalton Rd., & Summit Blvd.
Broomfield, CO   9/27/2010
 
       
8372
  W. Bakerview Rd & Northwest Rd.
Bellingham, WA   7/26/10

 

6



--------------------------------------------------------------------------------



 



SCHEDULE 7.1(a) — JURISDICTION OF ORGANIZATION AND QUALIFICATION
Jack in the Box Inc.

     
State of Organization:
  Delaware
States of Qualification:
  Arizona
 
  California
 
  Colorado
 
  Hawaii
 
  Idaho
 
  Illinois
 
  Louisiana
 
  Minnesota
 
  Nevada
 
  New Mexico
 
  North Carolina
 
  Oklahoma
 
  Oregon
 
  South Carolina
 
  Texas
 
  Utah
 
  Washington

Jack in the Box Eastern Division L.P.

     
State of Organization:
  Texas
States of Qualification:
  Arkansas
 
  Illinois
 
  Indiana
 
  Kentucky
 
  Louisiana
 
  Michigan
 
  Missouri
 
  North Carolina
 
  Ohio
 
  Oklahoma
 
  South Carolina
 
  Tennessee

JBX General Partner LLC

     
State of Organization:
  Delaware
States of Qualification:
  Georgia
 
  Illinois
 
  South Carolina
 
  Texas

 

7



--------------------------------------------------------------------------------



 



JBX Limited Partner, LLC

     
State of Organization:
  Delaware
States of Qualification:
  None

Stored Value Card, Inc.

     
State of Organization:
  Colorado
States of Qualification:
  None

Foodmaker Inc.

     
State of Organization:
  Delaware
States of Qualification:
  None

Foodmaker International Franchising, Inc.

     
State of Organization:
  Delaware
States of Qualification:
  California

Qdoba Restaurant Corporation

     
State of Organization:
  Delaware
States of Qualification:
  California
 
  Colorado
 
  Missouri
 
  Texas
 
  Washington

ZRC Operations Company, Inc.

     
State of Organization:
  Colorado
State of Qualification:
  California
 
  Illinois
 
  Michigan
 
  Minnesota
 
  Missouri
 
  New Jersey
 
  New York
 
  Ohio
 
  Pennsylvania
 
  Washington

JIB Stored Value Cards, LLC

     
State of Organization:
  Virginia
States of Qualification:
  None

 

8



--------------------------------------------------------------------------------



 



QMG Stored Value Cards, LLC

     
State of Organization:
  Virginia
States of Qualification:
  None

 

9



--------------------------------------------------------------------------------



 



SCHEDULE 7.1(b) — SUBSIDIARIES AND CAPITALIZATION

1.  
Jack in the Box Eastern Division L.P., a Texas limited partnership

  •  
JBX General Partner LLC owns a 1% general partnership interest
    •  
JBX Limited Partner LLC owns a 99% limited partnership interest

2.  
JBX General Partner LLC, a Delaware limited liability company

  •  
Jack in the Box Inc. owns 100% of the membership interests

3.  
JBX Limited Partner LLC, a Delaware limited liability company

  •  
Jack in the Box Inc. owns 100% of the membership interests

4.  
Foodmaker Inc., a Delaware corporation

  •  
Jack in the Box Inc. owns 100% of the issued and outstanding shares (1,000
shares) with $0.01 par value

5.  
Foodmaker International Franchising, Inc., a Delaware corporation

  •  
Jack in the Box Inc. owns 100% of the issued and outstanding shares (10,000
shares) with $0.10 par value

6.  
JIB Stored Value Cards, LLC, a Virginia limited liability company

  •  
Jack in the Box Inc. owns 100% of the membership interests

7.  
Qdoba Restaurant Corporation, a Delaware corporation

  •  
Jack in the Box Inc. owns 100% of the issued and outstanding shares (1,000
shares) with $0.01 par value

8.  
ZRC Operations Company, Inc., a Colorado corporation

  •  
Qdoba Restaurant Corporation owns 100% of the issued and outstanding shares (100
shares) with $0.01 par value

9.  
QMG Stored Value Cards, LLC, a Virginia limited liability company

  •  
Qdoba Restaurant Corporation owns 100% of the membership interests

10.  
Stored Value Card, Inc., a Colorado corporation

  •  
Jack in the Box Inc. owns 100% of the issued and outstanding shares (1,000
shares) with $0.01 par value

 

10



--------------------------------------------------------------------------------



 



SCHEDULE 7.1(i) — ERISA PLANS
Pension Plans
Jack in the Box Inc. Retirement Plan
401(k) Plan
Jack in the Box Inc. Easy$aver Plus Plan
Vacation Plan
Jack in the Box Inc. Employee Vacation Benefit Plan
Health & Welfare Plans
Jack in the Box Inc. Executive Health and Welfare Benefits Plan
Jack in the Box Inc. Administrative Employees Health and Welfare Benefits Plan
Jack in the Box Inc. Shift Leaders Health and Welfare Benefits Plan
Jack in the Box Inc. Crew Employees Health and Welfare Benefits Plan
Jack in the Box Inc. Hawaiian Employees Health and Welfare Benefits Plan
Jack in the Box Inc. Flexible Spending Plan

 

11



--------------------------------------------------------------------------------



 



SCHEDULE 7.1(t) — DEBT AND GUARANTY OBLIGATIONS*
Obligations under the Loan Documents

         
Transportation Insurance Company — Letter of Credit
  $ 13,416,000  
Ace American Insurance Company — Letter of Credit
  $ 21,500,000  
Capitalized lease obligations, 9.97% average interest rate
  $ 9,252,000 *
The Board of County Commissioners of Douglas County — Letter of Credit
  $ 24,816,000  

From time to time in connection with certain sale/leaseback and other third
party lease transactions, Jack in the Box Inc. has executed one or more written
guarantees of the leasehold obligations of Jack in the Box Eastern Division L.P.

      *  
Estimated as of June 6, 2010

 

12



--------------------------------------------------------------------------------



 



SCHEDULE 7.1(u) — LITIGATION
None.

 

13



--------------------------------------------------------------------------------



 



SCHEDULE 11.1(c) — PERMITTED DEBT
None.

 

14



--------------------------------------------------------------------------------



 



SCHEDULE 11.2 — EXISTING LIENS
Collateral Description
A = Accounts
E(S) = Equipment (specified items only)
E(C) = Equipment (all items sold, leased or financed under specific contract)
E(A) = Equipment (all equipment)
B = Blanket
O = Other

                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
Jack in the Box Inc.
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella,   11643035    
 
      Suite 800   12/07/01    
 
      Anaheim, CA 92806  
Continuation    
 
          63304482    
 
          09/25/06    
 
               
 
  Delaware SOS   Banc of America Leasing & Capital, LLC   Initial   E(S)
 
      One Financial Plaza   23198219    
 
      Providence, RI 02903   12/06/02    
 
               
 
          Continuation    
 
          2007 3106589    
 
          08/15/07    
 
         
Amendment    
 
          2007 3201745    
 
          08/22/07    

 

15



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   Banc of America Leasing & Capital, LLC   Initial   E(S)
 
      One Financial Plaza   23198243    
 
      Providence, RI 02903   12/06/02    
 
               
 
          Continuation    
 
          2007 3106944    
 
          08/15/07    
 
         
Amendment    
 
          2007 3201620    
 
          08/22/07    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella, Suite 800   30046519    
 
      Anaheim, CA 92806   01/07/03    
 
               
 
          Continuation    
 
          2007 3710307    
 
          10/02/07    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella, Suite 800   30046675    
 
      Anaheim, CA 92806   01/07/03    
 
               
 
          Continuation    
 
          2007 3710331    
 
          10/02/07    

 

16



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   Charter One Vendor Finance, LLC   Initial   E(S)
 
      2300 Cabot Drive   30399892    
 
      Suite 355   01/24/03    
 
      Lisle, IL 60532  
Assignment    
 
          31776387    
 
          06/04/03    
 
               
 
          Continuation    
 
          2007 4229224    
 
          11/06/07    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella,   32278722    
 
      Suite 800   09/03/03    
 
      Anaheim, CA 92806  
Continuation    
 
          2008 1673589    
 
          05/14/08    
 
               
 
  Delaware SOS   Siemens Financial Services, Inc.   Initial   E(S)
 
      170 Wood Avenue South   32554213    
 
      Iselin, NJ 08830   09/22/03    
 
               
 
          Assignment    
 
          40850539    
 
          03/25/04    
 
               
 
          Amendment    
 
          40850547    
 
          03/25/04    
 
               
 
          Continuation    
 
          2008 2682969    
 
          08/05/08    

 

17



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella,   32912783    
 
      Suite 800   11/05/03    
 
      Anaheim, CA 92806  
Continuation    
 
          2008 2371332    
 
          07/10/08    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella,   40227258    
 
      Suite 800   01/27/04    
 
      Anaheim, CA 92806  
Continuation    
 
          2008 3618186    
 
          10/28/08    
 
               
 
  Delaware SOS   Fleet Capital Corporation   Initial   E(S)
 
      One Financial Plaza, 5th Floor   42942128    
 
      Providence, RI 02903   10/13/04    
 
               
 
          Continuation    
 
          2009 2532346    
 
          08/07/09    
 
               
 
  Delaware SOS   Fleet Capital Corporation   Initial   E(S)
 
      One Financial Plaza, 5th Floor   42942151    
 
      Providence, RI 02903   10/13/04    
 
               
 
          Continuation    
 
          2009 2532254    
 
          08/07/09    

 

18



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   Wachovia Bank, National Association   Initial   A
 
      301 S. College Street   43168764    
 
      Charlotte, NC 28288   11/05/04    
 
               
 
          Continuation    
 
          2009 2435318    
 
          07/30/09    
 
               
 
  Delaware SOS   Crown Credit Company   Initial   E(S)
 
      40 S. Washington Street   51895490    
 
      New Bremen, OH 45869   06/21/051    
 
               
 
  Delaware SOS   Crown Credit Company   Initial   E(S)
 
      40 S. Washington Street   53048890    
 
      New Bremen, OH 45869   10/03/05    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella, Suite 800   53404481    
 
      Anaheim, CA 92806   11/01/05    
 
               
 
  Delaware SOS   Crown Credit Company   Initial   E(S)
 
      40 S. Washington Street   53685725    
 
      New Bremen, OH 45869   11/30/05    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella, Suite 800   60231266    
 
      Anaheim, CA 92806   01/13/06    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      2400 East Katella, Suite 800   60451617    
 
      Anaheim, CA 92806   01/26/06    

 

      1  
This filing was scheduled to lapse on June 21, 2010. To our knowledge, it has
not been continued.

 

19



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   De Lage Landen Financial Services, Inc.   Initial   E(S)
 
      111 Old Eagle School Road   60886184    
 
      Wayne, PA 19087   03/15/06    
 
               
 
  Delaware SOS   National City Commercial Capital Corporation   Initial   E(S)
 
      995 Dalton Ave.   63011046    
 
      Cincinnati, OH 45203   08/29/06    
 
               
 
  Delaware SOS   IOS Capital   Initial   E(S)
 
      1738 Bass Rd.   2007    
 
      Macon, GA 31210-1043   1225134    
 
          04/02/07    
 
               
 
  Delaware SOS   National City Commercial Capital Company, LLC   Initial   E(S)
 
      995 Dalton Ave.   2007    
 
      Cincinnati, OH 45203   1324333    
 
          04/10/07    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   Equipment
 
      10 Riverview Drive   2007    
 
      Dansbury, CT 06810   1949469    
 
          05/23/07    
 
               
 
  Delaware SOS   Banc of America Leasing & Capital, LLC   Initial   E(S)
 
      One Financial Plaza   2007    
 
      Providence, RI 02903   3636411    
 
          09/26/07    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   Equipment
 
      44 Old Ridgebury Rd.   2007    
 
      Danbury, CT 06810   3653333    
 
          09/27/07    
 
               
 
  Delaware SOS   Banc of America Leasing & Capital, LLC   Initial   E(S)
 
      231 South LaSalle Street, 8th Floor   2007    
 
      Chicago, IL 60697   4724737    
 
          12/14/07    

 

20



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(C)
 
      44 Old Ridgebury Rd.   2008    
 
      Danbury, CT 06810   0691400    
 
          02/26/08    
 
               
 
  Delaware SOS   NCR Corporation   Initial   Products acquired
 
      1700 South Patterson Blvd.   2008   from SP or financed
 
      Dayton, OH 45479   1678455   by SP
 
          05/15/08    
 
               
 
  Delaware SOS   First Bank of Highland Park   Initial   E(C)
 
      1835 First Street   2008    
 
      Highland Park, IL 60035   1831658    
 
          05/29/08    
 
               
 
          Amendment    
 
          2008    
 
          3533815    
 
          10/14/08    
 
               
 
          Assignment    
 
          2008 3533831    
 
          10/14/08    
 
               
 
  Delaware SOS   First Bank of Highland Park   Initial   E(S)
 
      1835 First Street   2008    
 
      Highland Park, IL 60035   1842358    
 
          05/29/08    
 
               
 
          Amendment    
 
          2008    
 
          2910204    
 
          08/26/08    
 
               
 
          Assignment    
 
          2008    
 
          2910378    
 
          08/26/08    

 

21



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   First Bank of Highland Park   Initial   E(S)
 
      1835 First Street   2008    
 
      Highland Park, IL 60035   2385993    
 
          07/11/08    
 
               
 
          Amendment    
 
          2008 3533849    
 
          10/14/08    
 
               
 
          Assignment    
 
          2008 3533989    
 
          10/14/08    
 
               
 
  Delaware SOS   CSI Leasing, Inc.   Initial   E(S)
 
      9990 Old Olive Street Road   2008    
 
      Suite 101   2386157    
 
      St. Louis, MO 63141   07/11/08    
 
               
 
          Amendment    
 
          2008 3920632    
 
          11/24/08    
 
               
 
  Delaware SOS   CSI Leasing, Inc.   Initial   E(C)
 
      9990 Old Olive Street Road   2008    
 
      Suite 101   2950614    
 
      St. Louis, MO 63141   08/29/08    
 
               
 
  Delaware SOS   CSI Leasing, Inc.   Initial   E(S)
 
      9990 Old Olive Street Road   2008    
 
      Suite 101   2950689    
 
      St. Louis, MO 63141   08/29/08    
 
               
 
          Amendment    
 
          2009 0531167    
 
          02/18/09    

 

22



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   Bank of the West   Initial   E(S)
 
      475 Sansome Street   2008    
 
      San Francisco, CA 94111   2950804    
 
          08/29/08    
 
               
 
          Amendment    
 
          2009 0718186    
 
          02/20/09    
 
               
 
          Assignment    
 
          2009 0723665    
 
          02/20/09    
 
               
 
  Delaware SOS   Bank of the West   Initial   E(S)
 
      475 Sansome Street   2008    
 
      San Francisco, CA 94111   2950887    
 
          08/29/08    
 
               
 
          Amendment    
 
          2009 1386496    
 
          04/24/09    
 
               
 
          Assignment    
 
          2009 1390480    
 
          04/27/09    
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      4 Park Plaza, Suite 1400   2008    
 
      Irvine, CA 92614   3168679    
 
          09/18/08    
 
               
 
  Delaware SOS   Banc of America Leasing & Capital, LLC   Initial   E(S)
 
      231 South LaSalle Street, 8th Floor   2008    
 
      Chicago, IL 60697   4025761    
 
          12/04/08    

 

23



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   General Electric Capital Corporation   Initial   E(S)
 
      4 Park Plaza, Suite 1400   2008    
 
      Irvine, CA 92614   4333140    
 
          12/31/08    
 
               
 
  Delaware SOS   Bank of the West   Initial   E(S)
 
      475 Sansome Street   2009    
 
      San Francisco, CA 94111   0264066    
 
          01/27/09    
 
               
 
          Amendment    
 
          2009    
 
          1452801    
 
          04/29/09    
 
               
 
          Assignment    
 
          2009 1459210    
 
          04/30/09    
 
               
 
  Delaware SOS   CSI Leasing, Inc.   Initial   E(C)
 
      9990 Old Olive Street Road   2009    
 
      Suite 101   0805587    
 
      St. Louis, MO 63141   03/13/09    
 
               
 
  Delaware SOS   CSI Leasing, Inc.   Initial   E(C)
 
      9990 Old Olive Street Road   2009    
 
      Suite 101   1170817    
 
      St. Louis, MO 63141   04/13/09    

 

24



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(S)
 
      801 Larkspur Landing Cir   2009    
 
      Larkspur, CA 94939   2189584    
 
          07/08/09    
 
               
 
          Amendment    
 
          2009 3066450    
 
          09/24/09    
 
               
 
          Amendment    
 
          2009 3066799    
 
          09/24/09    
 
               
 
          Amendment    
 
          2009 3066989    
 
          09/24/09    

 

25



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(S)
 
      801 Larkspur Landing Cir   2009    
 
      Larkspur, CA 94939   2189618    
 
          07/08/09    
 
               
 
          Amendment    
 
          2009 4097504    
 
          12/22/09    
 
               
 
          Amendment    
 
          2009 4100761    
 
          12/22/09    
 
               
 
          Amendment    
 
          2009 4105232    
 
          12/22/09    
 
               
 
          Amendment    
 
          2009 4117575    
 
          12/23/09    
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(C)
 
      801 Larkspur Landing Cir   2009    
 
      Larkspur, CA 94939   3024129    
 
          09/22/09    

 

26



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(S)
 
      801 Larkspur Landing Cir   2009    
 
      Larkspur, CA 94939   3024202    
 
          09/22/09    
 
               
 
          Amendment    
 
          2010 1184757    
 
          04/06/10    
 
               
 
          Amendment    
 
          2010 1281892    
 
          04/13/10    
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(S)
 
      801 Larkspur Landing Cir   2009    
 
      Larkspur, CA 94939   3034599    
 
          09/22/09    
 
               
 
          Amendment    
 
          2010 1184740    
 
          04/06/10    
 
               
 
          Amendment    
 
          2010 1190804    
 
          04/06/10    
 
               
 
          Amendment    
 
          2010 1190812    
 
          04/06/10    
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(C)
 
      801 Larkspur Landing Cir   2009    
 
      Larkspur, CA 94939   3035059    
 
          09/22/09    

 

27



--------------------------------------------------------------------------------



 



                      JURISDICTION       FILE NO./   COLLATERAL DEBTOR(S)  
SEARCHED   SECURED PARTY OR PLAINTIFF   FILE DATE   DESCRIPTION
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(S)
 
      801 Larkspur Landing Cir   2010    
 
      Larkspur, CA 94939   2112476    
 
          6/17/10    
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(S)
 
      801 Larkspur Landing Cir
Larkspur, CA 94939   2010 2112484    
 
          6/17/10    
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(S)
 
      801 Larkspur Landing Cir   2010    
 
      Larkspur, CA 94939   2112500    
 
          6/17/10    
 
               
 
  Delaware SOS   US Bancorp Equipment Finance, Inc.   Initial   E(S)
 
      801 Larkspur Landing Cir
Larkspur, CA 94939   2010 2120107    
 
        6/17/10    

 

28



--------------------------------------------------------------------------------



 



SCHEDULE 11.3 — EXISTING LOANS, ADVANCES AND INVESTMENTS
Notes Receivable

          Description   Existing Balance
06/06/2010    
Sedrack
    160,073  
Lucian Gray
    135,000  
Sood, Nematzadeh SBF Foods, LLC
    2,255,390  
Flores/Yadav Central Coast Restaurants
    410,338  
Yadav/Flores Central Coast Restaurants
    400,000  
Ibrahim
    300,000  
Keshani
    2,000,000  
Mehta
    1,700,000  
Sood
    370,714  
Sood
    308,170  
Flores
    218,005  
Scanlan Other LT Rec
    95,000  
Franchisee XP Install
    357,913    
Total:
  $ 8,710,603  

Joint Ventures
Jack In the Box Inc. holds a 12.21% interest in Woodway Joint Venture, a Florida
joint venture.
Jack In the Box Inc. holds a 16.7% interest in San Antonio #849 Joint Venture, a
Florida joint venture.

 

29